UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number : 811-7061 Name of Registrant: Putnam Capital Appreciation Fund Address of Principal Executive Offices: One Post Office Square Boston, Massachusetts 02109 Name and address of agent of service: James P. Pappas, Vice President Putnam Capital Appreciation Fund One Post Office Square Boston, Massachusetts 02109 CC: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrant's telephone number including area code: (617) 292-1000 Date of fiscal year end: 05/31/2008 Date of reporting period: 07/01/2007 - 06/30/2008 Item 1: Proxy Voting Record Registrant : Putnam Capital Appreciation Fund Aaon Inc Ticker Security ID: Meeting Date Meeting Status AAON CUSIP9 000360206 05/20/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Jack Short Mgmt For Withhold Against 1.2 Elect Jerry Levine Mgmt For Withhold Against ACCURIDE CORP Ticker Security ID: Meeting Date Meeting Status ACW CUSIP9 004398103 05/16/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Mark Dalton Mgmt For For For 1.2 Elect John Durrett, Jr. Mgmt For For For 1.3 Elect Donald Johnson, Jr. Mgmt For For For 1.4 Elect Terrence Keating Mgmt For For For 1.5 Elect William Lasky Mgmt For For For 1.6 Elect John Murphy Mgmt For For For 1.7 Elect Charlie Rentschler Mgmt For Withhold Against 1.8 Elect Donald Roof Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Transaction of Other Business Mgmt For Against Against Actuate Corp. Ticker Security ID: Meeting Date Meeting Status ACTU CUSIP9 00508B102 05/21/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect George Beitzel Mgmt For For For 1.2 Elect Peter Cittadini Mgmt For For For 1.3 Elect Kenneth Marshall Mgmt For For For 1.4 Elect Nicholas Nierenberg Mgmt For For For 1.5 Elect Arthur Patterson Mgmt For For For 1.6 Elect Steven Whiteman Mgmt For For For 2 Ratification of Auditor Mgmt For For For Acxiom Corp. Ticker Security ID: Meeting Date Meeting Status ACXM CUSIP9 005125109 12/21/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: MARY Mgmt For For For L. GOOD, PH.D. 2 ELECTION OF DIRECTOR: Mgmt For For For STEPHEN M. PATTERSON 3 ELECTION OF DIRECTOR: KEVIN Mgmt For For For M. TWOMEY 4 APPROVAL OF AN AMENDMENT Mgmt For For For TO THE 2005 EQUITY COMPENSATION PLAN. Administaff Inc Ticker Security ID: Meeting Date Meeting Status ASF CUSIP9 007094105 05/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Brown Mgmt For Withhold Against Elect Eli Jones Mgmt For Withhold Against Elect Gregory Petsch Mgmt For Withhold Against 2 TO APPROVE THE ADMINISTAFF, Mgmt For For For INC. 2 PURCHASE PLAN. 3 Ratification of Auditor Mgmt For For For Adobe Systems Inc Ticker Security ID: Meeting Date Meeting Status ADBE CUSIP9 00724F101 04/09/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF CLASS I Mgmt For For For DIRECTOR: EDWARD W. BARNHOLT 2 ELECTION OF CLASS I Mgmt For For For DIRECTOR: MICHAEL R. CANNON 3 ELECTION OF CLASS I Mgmt For For For DIRECTOR: JAMES E. DALEY 4 ELECTION OF CLASS I Mgmt For For For DIRECTOR: CHARLES M. GESCHKE 5 ELECTION OF CLASS I Mgmt For For For DIRECTOR: SHANTANU NARAYEN 6 ELECTION OF CLASS I Mgmt For For For DIRECTOR: DELBERT W. YOCAM 7 Amendment to the 2003 Equity Mgmt For For For Incentive Plan 8 Ratification of Auditor Mgmt For For For Adtran Inc Ticker Security ID: Meeting Date Meeting Status ADTN CUSIP9 00738A106 05/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Thomas Stanton Mgmt For For For Elect H. Fenwick Huss Mgmt For For For Elect Ross Ireland Mgmt For For For Elect William Marks Mgmt For For For Elect James Matthews Mgmt For For For Elect Balan Nair Mgmt For For For Elect Roy Nichols Mgmt For For For 2 Ratification of Auditor Mgmt For For For Advance America Cash Advance Centers Ticker Security ID: Meeting Date Meeting Status AEA CUSIP9 00739W107 05/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect George Johnson, Jr. Mgmt For For For Elect William Webster, IV Mgmt For For For Elect Stephen Benjamin Mgmt For For For Elect Robert Chapman, III Mgmt For For For Elect Kenneth Compton Mgmt For For For Elect Thomas Hannah Mgmt For For For Elect Donovan Langford Mgmt For For For Elect W. Nisbet Mgmt For For For Elect J. Patrick O'Shaughnessy Mgmt For For For 2 Ratification of Auditor Mgmt For For For Advanced Energy Ticker Security ID: Meeting Date Meeting Status AEIS CUSIP9 007973100 05/07/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Douglas Schatz Mgmt For For For Elect Richard Beck Mgmt For For For Elect Hans Georg Betz Mgmt For For For Elect Trung Doan Mgmt For For For Elect Thomas Rohrs Mgmt For For For Elect Elwood Spedden Mgmt For For For Elect Edward Grady Mgmt For For For 2 ADOPTION OF THE 2008 Mgmt For For For OMNIBUS INCENTIVE PLAN. 3 Ratification of Auditor Mgmt For For For Aeropostale Inc Ticker Security ID: Meeting Date Meeting Status ARO CUSIP9 007865108 06/18/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Julian R. Geiger Mgmt For For For Elect Bodil Arlander Mgmt For For For Elect Ronald Beegle Mgmt For For For Elect John Haugh Mgmt For For For Elect Robert Chavez Mgmt For For For Elect Mindy Meads Mgmt For For For Elect John Howard Mgmt For For For Elect David Vermylen Mgmt For For For Elect Karin Hirtler-Garvey Mgmt For For For Elect Evelyn Dilsaver Mgmt For For For 2 Ratification of Auditor Mgmt For For For Aetna Inc Ticker Security ID: Meeting Date Meeting Status AET CUSIP9 00817Y108 05/30/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For FRANK M. CLARK 2 ELECTION OF DIRECTOR: BETSY Mgmt For For For Z. COHEN 3 ELECTION OF DIRECTOR: MOLLY Mgmt For For For J. COYE, M.D. 4 ELECTION OF DIRECTOR: Mgmt For For For ROGER N. FARAH 5 ELECTION OF DIRECTOR: Mgmt For For For BARBARA HACKMAN FRANKLIN 6 ELECTION OF DIRECTOR: Mgmt For For For JEFFREY E. GARTEN 7 ELECTION OF DIRECTOR: EARL Mgmt For For For G. GRAVES 8 ELECTION OF DIRECTOR: Mgmt For For For GERALD GREENWALD 9 ELECTION OF DIRECTOR: ELLEN Mgmt For For For M. HANCOCK 10 ELECTION OF DIRECTOR: Mgmt For For For EDWARD J. LUDWIG 11 ELECTION OF DIRECTOR: Mgmt For For For JOSEPH P. NEWHOUSE 12 ELECTION OF DIRECTOR: Mgmt For For For RONALD A. WILLIAMS 13 APPROVAL OF INDEPENDENT Mgmt For For For REGISTERED PUBLIC ACCOUNTING FIRM 14 SHAREHOLDER PROPOSAL ON ShrHoldr Against Against For CUMULATIVE VOTING 15 SHAREHOLDER PROPOSAL ON ShrHoldr Against Against For NOMINATING A RETIRED AETNA EXECUTIVE TO THE BOARD Affiliated Computer Services Inc Ticker Security ID: Meeting Date Meeting Status ACS CUSIP9 008190100 05/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Darwin Deason Mgmt For For For Elect Lynn Blodgett Mgmt For For For Elect Robert Druskin Mgmt For For For Elect Kurt Krauss Mgmt For For For Elect Ted Miller, Jr. Mgmt For For For Elect Paul Sullivan Mgmt For For For Elect Frank Varasano Mgmt For For For 2 2008 Performance-Based Incentive Mgmt For For For Compensation Plan 3 Ratification of Auditor Mgmt For For For 4 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Executive Compensation Affiliated Managers Group Inc Ticker Security ID: Meeting Date Meeting Status AMG CUSIP9 008252108 06/03/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Floor Mgmt For For For Elect Sean Healey Mgmt For For For Elect Harold Meyerman Mgmt For For For Elect William Nutt Mgmt For For For Elect Rita Rodriguez Mgmt For For For Elect Patrick Ryan Mgmt For For For Elect Jide Zeitlin Mgmt For For For 2 Ratification of Auditor Mgmt For For For Aftermarket Technology Ticker Security ID: Meeting Date Meeting Status ATAC CUSIP9 008318107 06/03/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Evans Mgmt For For For Elect Curtland Fields Mgmt For For For Elect Michael Hartnett Mgmt For For For Elect Donald Johnson, Jr. Mgmt For For For Elect Michael Jordan Mgmt For For For Elect S. Lawrence Prendergast Mgmt For For For Elect Edward Stewart Mgmt For For For Agco Corporation Ticker Security ID: Meeting Date Meeting Status AG CUSIP9 001084102 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Herman Cain Mgmt For For For Elect Wolfgang Deml Mgmt For For For Elect David Momot Mgmt For For For Elect Martin Richenhagen Mgmt For For For 2 APPROVAL OF THE AGCO Mgmt For For For CORPORATION MANAGEMENT INCENTIVE PLAN. 3 Ratification of Auditor Mgmt For For For AK Steel Holdings Corp. Ticker Security ID: Meeting Date Meeting Status AKS CUSIP9 001547108 05/29/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Abdoo Mgmt For For For Elect John Brinzo Mgmt For For For Elect Dennis Cuneo Mgmt For For For Elect William Gerber Mgmt For For For Elect Bonnie Hill Mgmt For For For Elect Robert Jenkins Mgmt For For For Elect Daniel Meyer Mgmt For For For Elect Ralph Michael, III Mgmt For For For Elect Shirley Peterson Mgmt For For For Elect James Thomson Mgmt For For For Elect James Wainscott Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the Annual Mgmt For For For Management Incentive Plan Akamai Technologies Inc Ticker Security ID: Meeting Date Meeting Status AKAM CUSIP9 00971T101 05/20/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF CLASS III Mgmt For For For DIRECTOR: DAVID W. KENNY 2 ELECTION OF CLASS III Mgmt For For For DIRECTOR: PETER J. KIGHT 3 ELECTION OF CLASS III Mgmt For Against Against DIRECTOR: FREDERIC V. SALERNO 4 Ratification of Auditor Mgmt For For For Albany Molecular Research Inc Ticker Security ID: Meeting Date Meeting Status AMRI CUSIP9 012423109 06/04/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Arthur Roth Mgmt For Withhold Against Elect Una Ryan Mgmt For Withhold Against 2 2008 Stock Option and Incentive Mgmt For For For Plan 3 Ratification of Auditor Mgmt For For For Alliance Data System Corp. Ticker Security ID: Meeting Date Meeting Status ADS CUSIP9 018581108 06/16/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Bruce Anderson Mgmt For For For Elect Roger Ballou Mgmt For For For Elect E. Linn Draper, Jr. Mgmt For For For 2 Ratification of Auditor Mgmt For For For ALLIANCE IMAGING, INC. Ticker Security ID: Meeting Date Meeting Status AIQ CUSIP9 018606202 05/23/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Neil Dimick Mgmt For Withhold Against Elect Paul Viviano Mgmt For For For Elect Curtis Lane Mgmt For Withhold Against 2 Amendment to the 1999 Equity Plan Mgmt For Against Against 3 Ratification of Auditor Mgmt For For For 4 Director and Officer Indemnification Mgmt For For For Alliance One International Inc Ticker Security ID: Meeting Date Meeting Status AOI CUSIP9 018772103 08/16/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Harrison Mgmt For For For Elect Albert Monk III Mgmt For Withhold Against Elect B. Clyde Preslar Mgmt For For For Elect Norman Scher Mgmt For For For Elect C. Richard Green, Jr. Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 APPROVAL OF THE ALLIANCE Mgmt For For For ONE INTERNATIONAL, INC. 2007 INCENTIVE PLAN. Alnylam Pharmaceuticals Inc Ticker Security ID: Meeting Date Meeting Status ALNY CUSIP9 02043Q107 06/03/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Maraganore Mgmt For For For Elect Paul Schimmel Mgmt For For For Elect Phillip Sharp Mgmt For For For 2 Ratification of Auditor Mgmt For For For Alpharma Inc Ticker Security ID: Meeting Date Meeting Status ALO CUSIP9 020813101 05/08/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Finn Jacobsen Mgmt For For For Elect Peter Ladell Mgmt For For For Elect Dean Mitchell Mgmt For For For Elect Ramon Perez Mgmt For For For Elect David U'Prichard Mgmt For For For Elect Peter Tombros Mgmt For For For 2 Amendment to the 2003 Omnibus Mgmt For For For Incentive Compensation Plan 3 Amendment to the Employee Stock Mgmt For For For Purchase Plan 4 Ratification of Auditor Mgmt For For For Amedisys Inc Ticker Security ID: Meeting Date Meeting Status AMED CUSIP9 023436108 06/05/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William F. Borne Mgmt For For For Elect Ronald A. LaBorde Mgmt For For For Elect Jake L. Netterville Mgmt For For For Elect David R. Pitts Mgmt For For For Elect Peter F. Ricchiuti Mgmt For For For Elect Donald Washburn Mgmt For For For 2 2008 Omnibus Incentive Mgmt For For For Compensation Plan 3 Transaction of Other Business Mgmt For Against Against American Financial Group Inc Ticker Security ID: Meeting Date Meeting Status AFG CUSIP9 025932104 05/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Carl Lindner Mgmt For For For Elect Carl Lindner, III Mgmt For For For Elect S. Craig Lindner Mgmt For For For Elect Kenneth Ambrecht Mgmt For For For Elect Theodore Emmerich Mgmt For For For Elect James Evans Mgmt For For For Elect Terry Jacobs Mgmt For For For Elect Gregory Joseph Mgmt For For For Elect William Verity Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING CERTAIN EMPLOYMENT POLICIES American International Group Inc Ticker Security ID: Meeting Date Meeting Status AIG CUSIP9 026874107 05/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For STEPHEN F. BOLLENBACH 2 ELECTION OF DIRECTOR: Mgmt For For For MARTIN S. FELDSTEIN 3 ELECTION OF DIRECTOR: ELLEN Mgmt For For For V. FUTTER 4 ELECTION OF DIRECTOR: Mgmt For For For RICHARD C. HOLBROOKE 5 ELECTION OF DIRECTOR: FRED Mgmt For For For H. LANGHAMMER 6 ELECTION OF DIRECTOR: Mgmt For For For GEORGE L. MILES, JR. 7 ELECTION OF DIRECTOR: Mgmt For For For MORRIS W. OFFIT 8 ELECTION OF DIRECTOR: JAMES Mgmt For For For F. ORR III 9 ELECTION OF DIRECTOR: Mgmt For For For VIRGINIA M. ROMETTY 10 ELECTION OF DIRECTOR: Mgmt For For For MARTIN J. SULLIVAN 11 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL H. SUTTON 12 ELECTION OF DIRECTOR: Mgmt For For For EDMUND S.W. TSE 13 ELECTION OF DIRECTOR: Mgmt For For For ROBERT B. WILLUMSTAD 14 Ratification of Auditor Mgmt For Against Against 15 SHAREHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO THE HUMAN RIGHT TO WATER. 16 SHAREHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO THE REPORTING OF POLITICAL CONTRIBUTIONS. American Physicians Capital Inc Ticker Security ID: Meeting Date Meeting Status ACAP CUSIP9 028884104 05/08/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect AppaRao Mukkamala Mgmt For For For Elect Spencer Schneider Mgmt For For For Elect Joseph Stilwell Mgmt For For For 2 Ratification of Auditor Mgmt For For For American Standard Companies Inc Ticker Security ID: Meeting Date Meeting Status ASD CUSIP9 029712106 09/28/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Change Company Name to Trane Mgmt For For For Inc. American Woodmark Ticker Security ID: Meeting Date Meeting Status AMWD CUSIP9 030506109 08/23/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William F. Brandt, Jr. Mgmt For For For Elect Daniel T. Carroll Mgmt For For For Elect Martha M. Dally Mgmt For For For Elect James G. Davis Mgmt For For For Elect James J. Gosa Mgmt For For For Elect Kent B. Guichard Mgmt For For For Elect Daniel Hendrix Mgmt For For For Elect Kent Hussey Mgmt For For For Elect G. Thomas McKane Mgmt For For For Elect Carol Moerdyk Mgmt For For For 2 Ratification of Auditor Mgmt For For For Americredit Corp. Ticker Security ID: Meeting Date Meeting Status ACF CUSIP9 03060R101 10/25/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect A.R. Dike Mgmt For For For Elect Douglas Higgins Mgmt For For For Elect Kenneth Jones, Jr. Mgmt For For For 2 Ratification of Auditor Mgmt For For For Amerisafe Inc Ticker Security ID: Meeting Date Meeting Status AMSF CUSIP9 03071H100 06/16/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect C. Allen Bradley, Jr. Mgmt For For For Elect Austin Young, III Mgmt For For For 2 Ratification of Auditor Mgmt For For For AmerisourceBergen Corp. Ticker Security ID: Meeting Date Meeting Status ABC CUSIP9 03073E105 02/28/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For CHARLES H. COTROS 2 ELECTION OF DIRECTOR: JANE Mgmt For For For E. HENNEY, M.D. 3 ELECTION OF DIRECTOR: R. Mgmt For For For DAVID YOST 4 Ratification of Auditor Mgmt For For For Ametek Inc Ticker Security ID: Meeting Date Meeting Status AME CUSIP9 031100100 04/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Sheldon Gordon Mgmt For Withhold Against Elect Frank Hermance Mgmt For Withhold Against Elect David Steinmann Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Amkor Technology Inc Ticker Security ID: Meeting Date Meeting Status AMKR CUSIP9 031652100 05/05/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Kim Mgmt For For For Elect Roger Carolin Mgmt For For For Elect Winston Churchill Mgmt For For For Elect John Kim Mgmt For For For Elect Constantine Papadakis Mgmt For For For Elect John Osborne Mgmt For For For Elect James Zug Mgmt For For For 2 Ratification of Auditor Mgmt For For For Amkor Technology Inc Ticker Security ID: Meeting Date Meeting Status AMKR CUSIP9 031652100 08/06/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Kim Mgmt For For For Elect Roger Carolin Mgmt For For For Elect Winston Churchill Mgmt For For For Elect John Kim Mgmt For For For Elect Constantine Papadakis Mgmt For For For Elect John Osborne Mgmt For For For Elect James Zug Mgmt For For For 2 APPROVE THE 2007 EXECUTIVE Mgmt For For For INCENTIVE BONUS PLAN. 3 APPROVE THE 2007 EQUITY Mgmt For For For INCENTIVE PLAN. 4 Ratification of Auditor Mgmt For For For AMN Healthcare Services Inc Ticker Security ID: Meeting Date Meeting Status AHS CUSIP9 001744101 04/09/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Susan Nowakowski Mgmt For For For Elect R. Jeffrey Harris Mgmt For For For Elect William Miller III Mgmt For For For Elect Hala Moddelmog Mgmt For For For Elect Andrew Stern Mgmt For For For Elect Paul Weaver Mgmt For For For Elect Douglas Wheat Mgmt For For For 2 REAPPROVAL OF THE SENIOR Mgmt For Against Against MANAGEMENT INCENTIVE BONUS PLAN, AS AMENDED. 3 Ratification of Auditor Mgmt For For For Amphenol Corp. Ticker Security ID: Meeting Date Meeting Status APH CUSIP9 032095101 05/21/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ronald Badie Mgmt For For For Elect Dean Secord Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2004 Stock Mgmt For For For Option Plan for Directors AMR (American Airlines) Corp. Ticker Security ID: Meeting Date Meeting Status AMR CUSIP9 001765106 05/21/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Gerard Arpey Mgmt For For For Elect John Bachmann Mgmt For For For Elect David Boren Mgmt For For For Elect Armando Codina Mgmt For For For Elect Rajat Gupta Mgmt For For For Elect Alberto Ibarguen Mgmt For For For Elect Ann McLaughlin Korologos Mgmt For For For Elect Michael Miles Mgmt For For For Elect Philip Purcell Mgmt For For For Elect Ray Robinson Mgmt For For For Elect Judith Rodin Mgmt For For For Elect Matthew Rose Mgmt For For For Elect Roger Staubach Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Cumulative Voting 4 STOCKHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO SPECIAL SHAREHOLDER MEETINGS 5 STOCKHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO AN INDEPENDENT BOARD CHAIRMAN 6 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Executive Compensation Amtrust Financial Services Inc Ticker Security ID: Meeting Date Meeting Status AFNIY CUSIP9 032359309 05/23/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Barry Zyskind Mgmt For Withhold Against Elect Michael Karfunkel Mgmt For Withhold Against Elect George Karfunkel Mgmt For Withhold Against Elect Donald DeCarlo Mgmt For Withhold Against Elect Abraham Gulkowitz Mgmt For Withhold Against Elect Isaac Neuberger Mgmt For Withhold Against Elect Jay Miller Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Anchor Bancorp Wisconsin Ticker Security ID: Meeting Date Meeting Status ABCW CUSIP9 032839102 07/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Greg Larson Mgmt For For For Elect David Omachinski Mgmt For For For Elect Pat Richter Mgmt For For For Elect Douglas Timmerman Mgmt For For For 2 Ratification of Auditor Mgmt For For For Ann Taylor Stores Corp. Ticker Security ID: Meeting Date Meeting Status ANN CUSIP9 036115103 05/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Burke, Jr. Mgmt For For For Elect Dale Hilpert Mgmt For For For Elect Ronald Hovsepian Mgmt For For For Elect Linda Huett Mgmt For For For 2 Amendment to the 2003 Equity Mgmt For Against Against Incentive Plan 3 Amendment to the Associate Mgmt For For For Discount Stock Purchase Plan 4 Ratification of Auditor Mgmt For For For Annaly Mortgage Management Inc Ticker Security ID: Meeting Date Meeting Status NLY CUSIP9 035710409 04/21/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Increase in Authorized Common Mgmt For For For Stock Annaly Mortgage Management Inc Ticker Security ID: Meeting Date Meeting Status NLY CUSIP9 035710409 05/20/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Farrell Mgmt For For For Elect Jonathan Green Mgmt For For For Elect John Lambiase Mgmt For For For 2 Ratification of Auditor Mgmt For For For Ansoft Corp. Ticker Security ID: Meeting Date Meeting Status ANST CUSIP9 036384105 09/05/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Nicholas Csendes Mgmt For Withhold Against Elect Zoltan Cendes Mgmt For Withhold Against Elect Paul Quast Mgmt For Withhold Against Elect Peter Robbins Mgmt For Withhold Against Elect John Whelihan Mgmt For Withhold Against Ansys Inc Ticker Security ID: Meeting Date Meeting Status ANSS CUSIP9 03662Q105 05/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Cashman III Mgmt For For For Elect William McDermott Mgmt For For For Elect John Smith Mgmt For For For 2 RATIFY SELECTION OF Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Anthracite Capital Inc Ticker Security ID: Meeting Date Meeting Status AHR CUSIP9 037023108 05/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Hugh Frater Mgmt For For For Elect Jeffrey Keil Mgmt For For For Elect Deborah Lucas Mgmt For For For Elect Walter Gregg Jr. Mgmt For For For Elect Christopher Milner Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 PROPOSAL TO APPROVE THE Mgmt For For For ANTHRACITE CAPITAL, INC. 2008 MANAGER EQUITY PLAN. AON Corp. Ticker Security ID: Meeting Date Meeting Status AOC CUSIP9 037389103 05/16/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Patrick Ryan Mgmt For For For Elect Gregory Case Mgmt For For For Elect Fulvio Conti Mgmt For For For Elect Edgar Jannotta Mgmt For For For Elect Jan Kalff Mgmt For Withhold Against Elect Lester Knight Mgmt For For For Elect J. Michael Losh Mgmt For Withhold Against Elect R. Eden Martin Mgmt For For For Elect Andrew McKenna Mgmt For For For Elect Robert Morrison Mgmt For For For Elect Richard Myers Mgmt For For For Elect Richard Notebaert Mgmt For For For Elect John Rogers, Jr. Mgmt For For For Elect Gloria Santona Mgmt For For For Elect Carolyn Woo Mgmt For For For 2 Ratification of Auditor Mgmt For For For Apache Corp. Ticker Security ID: Meeting Date Meeting Status APA CUSIP9 037411105 05/08/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: G. Mgmt For For For STEVEN FARRIS 2 ELECTION OF DIRECTOR: Mgmt For For For RANDOLPH M. FERLIC 3 ELECTION OF DIRECTOR: A.D. Mgmt For For For FRAZIER, JR. 4 ELECTION OF DIRECTOR: JOHN Mgmt For For For A. KOCUR 5 STOCKHOLDER PROPOSAL ShrHoldr Against Against For CONCERNING REIMBURSEMENT OF PROXY EXPENSES Apogee Enterprises Ticker Security ID: Meeting Date Meeting Status APOG CUSIP9 037598109 06/25/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Marzec Mgmt For For For Elect Stephen Mitchell Mgmt For For For Elect David Weiss Mgmt For For For 2 Ratification of Auditor Mgmt For For For Apple Computers Inc Ticker Security ID: Meeting Date Meeting Status AAPL CUSIP9 037833100 03/04/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Campbell Mgmt For For For Elect Millard Drexler Mgmt For For For Elect Albert Gore, Jr. Mgmt For For For Elect Steven Jobs Mgmt For For For Elect Andrea Jung Mgmt For For For Elect Arthur Levinson Mgmt For For For Elect Eric Schmidt Mgmt For For For Elect Jerome York Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Executive Compensation 4 Shareholder Proposal Regarding a ShrHoldr Against Against For Board Committee on Sustainability Applera Corp. Ticker Security ID: Meeting Date Meeting Status ABI CUSIP9 038020103 10/18/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Ayers Mgmt For For For Elect Jean-Luc Bélingard Mgmt For For For Elect Robert Hayes Mgmt For For For Elect Arnold Levine Mgmt For For For Elect William Longfield Mgmt For For For Elect Elaine Mardis Mgmt For For For Elect Theodore Martin Mgmt For For For Elect Carolyn Slayman Mgmt For For For Elect James Tobin Mgmt For For For Elect Tony White Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 1999 Employee Mgmt For For For Stock Purchase Plan Applied Industrial Technologies Inc Ticker Security ID: Meeting Date Meeting Status AIT CUSIP9 03820C105 10/23/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Bares Mgmt For For For Elect Edith Kelly-Green Mgmt For For For Elect Stephen Yates Mgmt For For For 2 RATIFICATION OF APPOINTMENT Mgmt For For For OF INDEPENDENT AUDITORS. 3 APPROVAL OF THE 2007 LONG- Mgmt For For For TERM PERFORMANCE PLAN. Arch Capital Group Limited Ticker Security ID: Meeting Date Meeting Status ACGL CUSIP9 G0450A105 05/09/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Paul Ingrey Mgmt For For For Elect Kewsong Lee Mgmt For For For Elect Robert Works Mgmt For For For Elect Graham Collis Mgmt For For For Elect Marc Grandisson Mgmt For For For Elect Preston Hutchings Mgmt For For For Elect Constantine Iordanou Mgmt For For For Elect Ralph Jones III Mgmt For For For Elect Thomas Kaiser Mgmt For For For Elect Mark Lyons Mgmt For For For Elect Martin Nilsen Mgmt For For For Elect Nicolas Papadopoluo Mgmt For For For Elect Michael Quinn Mgmt For For For Elect Maamoun Rajeh Mgmt For For For Elect Paul Robotham Mgmt For For For Election Robert Van Gieson Mgmt For For For Elect John Vollaro Mgmt For For For Elect James Weatherstone Mgmt For For For 2 Ratification of Auditor Mgmt For For For Arch Chemicals Inc Ticker Security ID: Meeting Date Meeting Status ARJ CUSIP9 03937R102 04/25/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Campbell Mgmt For For For Elect David Lilley Mgmt For For For Elect William Powell Mgmt For For For 2 Ratification of Auditor Mgmt For For For Arden Group Inc Ticker Security ID: Meeting Date Meeting Status ARDNA CUSIP9 039762109 06/10/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect M. Mark Albert Mgmt For Withhold Against Elect Robert Davidow Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Ariad Pharmaceutical Ticker Security ID: Meeting Date Meeting Status ARIA CUSIP9 04033A100 06/12/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jay LaMarche Mgmt For For For Elect Sandford Smith Mgmt For For For Elect Elizabeth Wyatt Mgmt For For For 2 Amendment to the 1997 Employee Mgmt For For For Stock Purchase Plan 3 Ratification of Auditor Mgmt For For For Arkansas Best Corp. Ticker Security ID: Meeting Date Meeting Status ABFS CUSIP9 040790107 04/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Davidson Mgmt For For For Elect William Legg Mgmt For For For Elect Alan Zakon Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Abstain For Against Classified Board Arthrocare Corp. Ticker Security ID: Meeting Date Meeting Status ARTC CUSIP9 043136100 05/29/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Baker Mgmt For For For Elect Barbara Boyan Mgmt For For For Elect David Fitzgerald Mgmt For For For Elect James Foster Mgmt For For For Elect Terrence Geremski Mgmt For For For Elect Tord Lendau Mgmt For For For Elect Peter Wilson Mgmt For For For 2 Amendment to the 2003 Incentive Mgmt For Against Against Stock Plan 3 Ratification of Auditor Mgmt For For For ASE Test Limited Ticker Security ID: Meeting Date Meeting Status ASTSF CUSIP9 Y02516105 05/06/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 APPROVAL AND ADOPTION OF Mgmt For Against Against THE SCHEME OF ARRANGEMENT (NOTE 4). Ashford Hospitality Trust Ticker Security ID: Meeting Date Meeting Status AHT CUSIP9 044103109 06/10/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Archie Bennett, Jr. Mgmt For For For Elect Montgomery Bennett Mgmt For For For Elect Martin Edelman Mgmt For For For Elect W.D. Minami Mgmt For For For Elect W. Michael Murphy Mgmt For For For Elect Philip Payne Mgmt For For For Elect Charles Toppino Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2003 Stock Mgmt For For For Incentive Plan Ashland Inc Ticker Security ID: Meeting Date Meeting Status ASH CUSIP9 044209104 01/31/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Bernadine Healy Mgmt For For For Elect Kathleen Ligocki Mgmt For For For Elect James O'Brien Mgmt For For For Elect Barry Perry Mgmt For For For 2 RATIFICATION OF ERNST & Mgmt For For For YOUNG AS INDEPENDENT AUDITORS FOR FISCAL 2008. 3 Shareholder Proposal Regarding ShrHoldr Against Against For Majority Voting for Election of Directors AsiaInfo Holdings Inc Ticker Security ID: Meeting Date Meeting Status ASIA CUSIP9 04518A104 04/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Edward Tian Mgmt For For For Elect Davin Mackenzie Mgmt For For For Elect Anders Cheung Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 APPROVAL OF THE 2008 STOCK Mgmt For For For INCENTIVE PLAN. Aspen Insurance Holdings Limited Ticker Security ID: Meeting Date Meeting Status AHL CUSIP9 G05384105 04/30/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Re-elect Christopher O'Kane Mgmt For For For Re-elect Heidi Hutter Mgmt For For For Re-elect David Kelso Mgmt For For For Re-elect John Cavoores Mgmt For For For Elect Liaquat Ahamed Mgmt For For For Elect Matthew Botein Mgmt For For For Elect Richard Bucknall Mgmt For For For Re-elect Glyn Jones Mgmt For For For Re-elect Christopher O'Kane Mgmt For For For Elect Richard Bucknall Mgmt For For For Re-elect Ian Cormack Mgmt For For For Re-elect Marek Gumienny Mgmt For Withhold Against Re-elect Steven Rose Mgmt For Withhold Against 1.14 Re-elect Oliver Peterken Mgmt For Withhold Against 1.15 Re-elect Heidi Hutter Mgmt For For For 1.16 Re-elect Christopher O'Kane Mgmt For For For 1.17 Elect Richard Houghton Mgmt For For For 1.18 Re-elect Stephen Rose Mgmt For Withhold Against 1.19 Re-elect Christopher O'Kane Mgmt For For For 1.20 Elect Richard Houghton Mgmt For For For 1.21 Re-elect Stephen Rose Mgmt For Withhold Against 1.22 Re-elect Stephen Rose Mgmt For Withhold Against 1.23 Re-elect John Henderson Mgmt For Withhold Against 1.24 Re-elect Christopher Woodman Mgmt For Withhold Against 1.25 Re-elect Tatiana Kerno Mgmt For Withhold Against 1.26 Re-elect Christopher O'Kane Mgmt For For For 1.27 Re-elect Julian Cusack Mgmt For For For 1.28 Re-elect James Few Mgmt For Withhold Against 1.29 Re-elect Oliver Peterken Mgmt For Withhold Against 1.30 Re-elect David Skinner Mgmt For Withhold Against 1.31 Re-elect Karen Green Mgmt For Withhold Against 1.32 Re-elect Kate Vacher Mgmt For Withhold Against 1.33 Re-elect Heather Kitson Mgmt For Withhold Against 2 TO RE-ELECT MR. RICHARD Mgmt For For For HOUGHTON AS CLASS II DIRECTOR OF THE COMPANY. 3 Employee Share Purchase Plan Mgmt For For For 4 Sharesave Scheme Mgmt For For For 5 Appointment of Auditors and Mgmt For For For Authority to Set Fees 6 TO ADOPT THE AMENDED AND Mgmt For For For RESTATED BYE-LAWS OF THE COMPANY. 7 TO AUTHORIZE THE DIRECTORS Mgmt For For For OF ASPEN INSURANCE UK LIMITED TO ALLOT SHARES. 8 Amendment to Articles of Mgmt For For For Association (Aspen UK Limited) 9 Appointment of Auditors and Mgmt For For For Authority to Set Fees (Aspen UK Limtied) 10 TO AUTHORIZE THE DIRECTORS Mgmt For For For OF ASPEN INSURANCE UK LIMITED TO ALLOT SHARES 11 Amendment to Articles of Mgmt For For For Association (Aspen UK Services) 12 Appointment of Auditors and Mgmt For For For Authority to Set Fees (Aspen UK Services) 13 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights (Aspen UK Holdings) 14 Amendment to Articles of Mgmt For For For Association (Aspen UK Holdings) 15 Appointment of Auditors and Mgmt For For For Authority to Set Fees (Aspen UK Holdings) 16 TO AUTHORIZE THE DIRECTORS Mgmt For For For OF AIUK TRUSTEES LIMITED TO ALLOT SHARES 17 Amendment to Articles of Mgmt For For For Association (AIUK Trustees) 18 TO AUTHORIZE THE RE- Mgmt For For For APPOINTMENT OF KPMG AUDIT PLC AS THE AUDITOR 19 TO AUTHORIZE THE RE- Mgmt For For For APPOINTMENT OF KPMG AUDIT PLC AS THE AUDITOR 20 TO ADOPT THE AMENDED AND Mgmt For For For RESTATED BYE-LAWS Asset Acceptance Capital Corp. Ticker Security ID: Meeting Date Meeting Status AACC CUSIP9 04543P100 05/21/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Terrence Daniels Mgmt For Withhold Against Elect William Pickard Mgmt For For For 2 Ratification of Auditor Mgmt For For For Assurant Inc Ticker Security ID: Meeting Date Meeting Status AIZ CUSIP9 04621X108 05/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Palms Mgmt For For For Elect Robert Blendon Mgmt For For For Elect Beth Bronner Mgmt For For For Elect David Kelso Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 APPROVAL OF THE ASSURANT, Mgmt For For For INC. EXECUTIVE SHORT TERM INCENTIVE PLAN 4 APPROVAL OF THE ASSURANT, Mgmt For For For INC. LONG TERM EQUITY INCENTIVE PLAN Asta Funding Inc Ticker Security ID: Meeting Date Meeting Status ASFI CUSIP9 046220109 03/04/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Gary Stern Mgmt For For For Elect Arthur Stern Mgmt For For For Elect Herman Badillo Mgmt For For For Elect David Slackman Mgmt For For For Elect Edward Celano Mgmt For For For Elect Harvey Leibowitz Mgmt For For For Elect Alan Rivera Mgmt For For For Elect Louis Piccolo Mgmt For For For Asyst Technologies Inc Ticker Security ID: Meeting Date Meeting Status ASYT CUSIP9 04648X107 09/18/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Stephen Schwartz Mgmt For For For Elect Stanley Grubel Mgmt For For For Elect Tsuyoshi Kawanishi Mgmt For Withhold Against Elect Robert McNamara Mgmt For For For Elect Anthony Santelli Mgmt For For For Elect William Simon Mgmt For For For Elect Walter Wilson Mgmt For For For 2 Amendment to the 2003 Equity Mgmt For For For Incentive Plan 3 Ratification of Auditor Mgmt For For For AT&T INC. Ticker Security ID: Meeting Date Meeting Status T CUSIP9 00206R102 04/25/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For RANDALL L. STEPHENSON 2 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM F. ALDINGER III 3 ELECTION OF DIRECTOR: Mgmt For For For GILBERT F. AMELIO 4 ELECTION OF DIRECTOR: Mgmt For For For REUBEN V. ANDERSON 5 ELECTION OF DIRECTOR: JAMES Mgmt For For For H. BLANCHARD 6 ELECTION OF DIRECTOR: Mgmt For For For AUGUST A. BUSCH III 7 ELECTION OF DIRECTOR: JAMES Mgmt For For For P. KELLY 8 ELECTION OF DIRECTOR: JON C. Mgmt For For For MADONNA 9 ELECTION OF DIRECTOR: LYNN Mgmt For For For M. MARTIN 10 ELECTION OF DIRECTOR: JOHN Mgmt For For For B. MCCOY 11 ELECTION OF DIRECTOR: MARY Mgmt For For For S. METZ 12 ELECTION OF DIRECTOR: JOYCE Mgmt For For For M. ROCHE 13 ELECTION OF DIRECTOR: LAURA Mgmt For For For D ANDREA TYSON 14 ELECTION OF DIRECTOR: Mgmt For For For PATRICIA P. UPTON 15 RATIFICATION OF APPOINTMENT Mgmt For For For OF INDEPENDENT AUDITORS. 16 REPORT ON POLITICAL ShrHoldr Against Against For CONTRIBUTIONS. 17 PENSION CREDIT POLICY. ShrHoldr Against Against For 18 LEAD INDEPENDENT DIRECTOR ShrHoldr Against Against For BYLAW. 19 SERP POLICY ShrHoldr Against Against For 20 ADVISORY VOTE ON ShrHoldr Against Against For COMPENSATION Atmos Energy Corp. Ticker Security ID: Meeting Date Meeting Status ATO CUSIP9 049560105 02/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Travis Bain II Mgmt For For For Elect Dan Busbee Mgmt For For For Elect Richard Douglas Mgmt For For For Elect Richard Gordon Mgmt For For For 2 Ratification of Auditor Mgmt For For For Autodesk Inc Ticker Security ID: Meeting Date Meeting Status ADSK CUSIP9 052769106 06/12/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For CAROL A. BARTZ 2 ELECTION OF DIRECTOR: CARL Mgmt For For For BASS 3 ELECTION OF DIRECTOR: MARK Mgmt For Against Against A. BERTELSEN 4 ELECTION OF DIRECTOR: Mgmt For For For CRAWFORD W. BEVERIDGE 5 ELECTION OF DIRECTOR: J. Mgmt For For For HALLAM DAWSON 6 ELECTION OF DIRECTOR: PER- Mgmt For For For KRISTIAN HALVORSEN 7 ELECTION OF DIRECTOR: SEAN Mgmt For For For M. MALONEY 8 ELECTION OF DIRECTOR: Mgmt For For For ELIZABETH A. NELSON 9 ELECTION OF DIRECTOR: Mgmt For For For CHARLES J. ROBEL 10 ELECTION OF DIRECTOR: Mgmt For For For STEVEN M. WEST 11 Ratification of Auditor Mgmt For For For 12 PROPOSAL TO APPROVE Mgmt For For For AMENDMENTS TO THE 2000 DIRECTORS' OPTION PLAN. Autodesk Inc Ticker Security ID: Meeting Date Meeting Status ADSK CUSIP9 052769106 11/06/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 2008 Employee Stock Plan Mgmt For Against Against Autoliv Inc Ticker Security ID: Meeting Date Meeting Status ALV CUSIP9 052800109 05/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jan Carlson Mgmt For For For Elect Sune Carlsson Mgmt For For For Elect William Johnston Jr. Mgmt For For For Elect S. Jay Stewart Mgmt For For For 2 APPROVAL OF ERNST & YOUNG Mgmt For For For AB AS INDEPENDENT AUDITORS OF THE COMPANY. Autozone Inc Ticker Security ID: Meeting Date Meeting Status AZO CUSIP9 053332102 12/12/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Charles Elson Mgmt For For For Elect Sue Gove Mgmt For For For Elect Earl Graves, Jr. Mgmt For For For Elect N. Gerry House Mgmt For For For Elect J.R. Hyde, III Mgmt For For For Elect W. Andrew McKenna Mgmt For For For Elect George Mrkonic Mgmt For For For Elect William Rhodes, III Mgmt For For For Elect Theodore Ullyot Mgmt For For For 2 Ratification of Auditor Mgmt For For For Axis Capital Holdings Limited Ticker Security ID: Meeting Date Meeting Status AXS CUSIP9 G0692U109 05/09/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Friedman Mgmt For Withhold Against Elect Donald Greene Mgmt For Withhold Against Elect Jurgen Grupe Mgmt For Withhold Against Elect Frank Tasco Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Ball Corp. Ticker Security ID: Meeting Date Meeting Status BLL CUSIP9 058498106 04/23/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Alspaugh Mgmt For For For Elect George Smart Mgmt For For For Elect Theodore Solso Mgmt For For For Elect Stuart Taylor II Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against For Against Declassifying the Board Banco Latinoamericano De Exportaciones Ticker Security ID: Meeting Date Meeting Status BLX CUSIP9 P16994132 04/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Appointment of Auditor Mgmt For For For Election of Directors Mgmt For For For Bank Of America Corp. Ticker Security ID: Meeting Date Meeting Status BAC CUSIP9 060505104 04/23/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM BARNET, III 2 ELECTION OF DIRECTOR: Mgmt For Against Against FRANK P. BRAMBLE, SR. 3 ELECTION OF DIRECTOR: JOHN Mgmt For For For T. COLLINS 4 ELECTION OF DIRECTOR: GARY Mgmt For For For L. COUNTRYMAN 5 ELECTION OF DIRECTOR: Mgmt For For For TOMMY R. FRANKS 6 ELECTION OF DIRECTOR: Mgmt For For For CHARLES K. GIFFORD 7 ELECTION OF DIRECTOR: Mgmt For For For KENNETH D. LEWIS 8 ELECTION OF DIRECTOR: Mgmt For For For MONICA C. LOZANO 9 ELECTION OF DIRECTOR: Mgmt For For For WALTER E. MASSEY 10 ELECTION OF DIRECTOR: Mgmt For For For THOMAS J. MAY 11 ELECTION OF DIRECTOR: Mgmt For For For PATRICIA E. MITCHELL 12 ELECTION OF DIRECTOR: Mgmt For For For THOMAS M. RYAN 13 ELECTION OF DIRECTOR: O. Mgmt For For For TEMPLE SLOAN, JR. 14 ELECTION OF DIRECTOR: Mgmt For For For MEREDITH R. SPANGLER 15 ELECTION OF DIRECTOR: Mgmt For For For ROBERT L. TILLMAN 16 ELECTION OF DIRECTOR: Mgmt For Against Against JACKIE M. WARD 17 RATIFICATION OF THE Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2008 18 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For STOCK OPTIONS 19 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For ADVISORY VOTE ON EXEC COMP 20 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For DETERMINATION OF CEO COMP 21 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For CUMULATIVE VOTING 22 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For INDEPENDENT BOARD CHAIRMAN 23 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For SPECIAL SHAREHOLDER MEETINGS 24 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For EQUATOR PRINCIPLES 25 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For HUMAN RIGHTS BankUnited Financial A Ticker Security ID: Meeting Date Meeting Status BKUNO CUSIP9 06652B103 02/08/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Dr. Albert Smith Mgmt For For For Elect Allen Bernkrant Mgmt For For For Elect Alfred Camner Mgmt For For For Elect Neil Messinger Mgmt For For For Bausch & Lomb Inc Ticker Security ID: Meeting Date Meeting Status BOL CUSIP9 071707103 09/21/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For For For Bed Bath & Beyond Inc Ticker Security ID: Meeting Date Meeting Status BBBY CUSIP9 075896100 07/10/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Warren Eisenberg Mgmt For For For Elect Stanley Barshay Mgmt For For For Elect Patrick Gaston Mgmt For For For Elect Victoria Morrison Mgmt For For For 2 RATIFICATION OF THE Mgmt For For For APPOINTMENT OF KPMG LLP 3 SHAREHOLDER PROPOSAL: ShrHoldr Against Against For CLIMATE CHANGE REPORT 4 SHAREHOLDER PROPOSAL: ShrHoldr Against Against For EXECUTIVE COMPENSATION VOTE 5 SHAREHOLDER PROPOSAL: ShrHoldr Against Against For PRODUCT CONTENT REPORT Berkley WR Corp. Ticker Security ID: Meeting Date Meeting Status WRB CUSIP9 084423102 05/28/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Rodney Hawes, Jr. Mgmt For Withhold Against Elect Jack Nusbaum Mgmt For Withhold Against Elect Mark Shapiro Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Best Buy Company Inc Ticker Security ID: Meeting Date Meeting Status BBY CUSIP9 086516101 06/25/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Bradbury Anderson Mgmt For For For Elect Kathy Higgins Victor Mgmt For For For Elect Allen Lenzmeier Mgmt For For For Elect Rogelio Rebolledo Mgmt For For For Elect Frank Trestman Mgmt For For For Elect George Mikan, III Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 APPROVAL OF THE BEST BUY Mgmt For For For CO., INC. 2008 EMPLOYEE STOCK PURCHASE PLAN. 4 Adoption of Majority Voting for the Mgmt For For For Election of Directors Biovail Corp. Ticker Security ID: Meeting Date Meeting Status BVF CUSIP9 09067J109 06/25/2008 Take No Action Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Election of Directors (Slate) ShrHoldr N/A N/A N/A 2 Appointment of Auditor and Mgmt N/A N/A N/A Authority to Set Fees Biovail Corp. Ticker Security ID: Meeting Date Meeting Status BVF CUSIP9 09067J109 06/25/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Election of Directors (Slate) Mgmt For For For 2 Appointment of Auditor and Mgmt For For For Authority to Set Fees Black & Decker Corp. Ticker Security ID: Meeting Date Meeting Status BDK CUSIP9 091797100 04/17/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Nolan Archibald Mgmt For For For Elect Norman Augustine Mgmt For For For Elect Barbara Bowles Mgmt For For For Elect George Buckley Mgmt For For For Elect M. Anthony Burns Mgmt For For For Elect Kim Clark Mgmt For For For Elect Manuel Fernandez Mgmt For For For Elect Benjamin Griswold, IV Mgmt For For For Elect Anthony Luiso Mgmt For For For Elect Robert Ryan Mgmt For For For Elect Mark Willes Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 APPROVAL OF THE BLACK & Mgmt For For For DECKER 2008 RESTRICTED STOCK PLAN. 4 Amendment to the Non-Employee Mgmt For Against Against Directors Stock Plan 5 STOCKHOLDER PROPOSAL. ShrHoldr Against Against For Blyth Inc Ticker Security ID: Meeting Date Meeting Status BTH CUSIP9 09643P108 06/04/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Anne Busquet Mgmt For For For Elect Wilma Jordan Mgmt For For For Elect James McTaggart Mgmt For For For 2 Amendment to the 2003 Omnibus Mgmt For For For Incentive Plan 3 PROPOSAL TO RATIFY THE Mgmt For For For APPOINTMENT OF INDEPENDENT AUDITORS. Boeing Company Ticker Security ID: Meeting Date Meeting Status BA CUSIP9 097023105 04/28/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: JOHN Mgmt For For For H. BIGGS 2 ELECTION OF DIRECTOR: JOHN Mgmt For For For E. BRYSON 3 ELECTION OF DIRECTOR: Mgmt For For For ARTHUR D. COLLINS, JR. 4 ELECTION OF DIRECTOR: LINDA Mgmt For For For Z. COOK 5 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM M. DALEY 6 ELECTION OF DIRECTOR: Mgmt For For For KENNETH M. DUBERSTEIN 7 ELECTION OF DIRECTOR: JAMES Mgmt For For For L. JONES 8 ELECTION OF DIRECTOR: Mgmt For For For EDWARD M. LIDDY 9 ELECTION OF DIRECTOR: JOHN Mgmt For For For F. MCDONNELL 10 ELECTION OF DIRECTOR: W. Mgmt For For For JAMES MCNERNEY, JR. 11 ELECTION OF DIRECTOR: MIKE Mgmt For For For S. ZAFIROVSKI 12 Ratification of Auditor Mgmt For For For 13 PREPARE A REPORT ON ShrHoldr Against Against For FOREIGN MILITARY SALES 14 ADOPT HEALTH CARE ShrHoldr Against Against For PRINCIPLES 15 ADOPT, IMPLEMENT AND ShrHoldr Against Against For MONITOR HUMAN RIGHTS POLICIES 16 REQUIRE AN INDEPENDENT ShrHoldr Against Against For LEAD DIRECTOR 17 REQUIRE PERFORMANCE- ShrHoldr Against Against For BASED STOCK OPTIONS 18 REQUIRE AN ADVISORY VOTE ShrHoldr Against Against For ON NAMED EXECUTIVE OFFICER COMPENSATION 19 REQUIRE SHAREHOLDER ShrHoldr Against Against For APPROVAL OF FUTURE SEVERANCE ARRANGEMENTS Books-A-Million Inc Ticker Security ID: Meeting Date Meeting Status BAMM CUSIP9 098570104 05/29/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Terry Anderson Mgmt For For For Elect Albert Johnson Mgmt For For For 2 TO APPROVE THE SECOND Mgmt For For For AMENDMENT TO THE COMPANY'S 2005 INCENTIVE AWARD PLAN. 3 Ratification of Auditor Mgmt For For For Bowne & Company Inc Ticker Security ID: Meeting Date Meeting Status BNE CUSIP9 103043105 05/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Philip Kucera Mgmt For For For Elect H. Marshall Schwarz Mgmt For For For Elect David Shea Mgmt For For For 2 APPROVAL OF THE Mgmt For For For APPOINTMENT OF KPMG, LLP AS COMPANY AUDITORS. Bradley Pharmaceuticals Inc Ticker Security ID: Meeting Date Meeting Status BDY CUSIP9 104576103 02/21/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For Brocade Communications Systems Inc Ticker Security ID: Meeting Date Meeting Status BRCD CUSIP9 111621306 04/10/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Gerdelman Mgmt For For For Elect Glenn Jones Mgmt For For For Elect Michael Klayko Mgmt For For For 2 AMENDMENT TO THE 1999 Mgmt For For For DIRECTOR OPTION PLAN. 3 Ratification of Auditor Mgmt For For For Brooks Automation Inc Ticker Security ID: Meeting Date Meeting Status BRKS CUSIP9 114340102 02/08/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect A. Clinton Allen Mgmt For For For Elect Robert Lepofsky Mgmt For For For Elect Joseph Martin Mgmt For For For Elect John McGillicuddy Mgmt For For For Elect Krishna Palepu Mgmt For For For Elect Kirk Pond Mgmt For For For Elect Alfred Woollacott, III Mgmt For For For Elect Mark Wrighton Mgmt For For For 2 Ratification of Auditor Mgmt For For For Brown Shoe Inc Ticker Security ID: Meeting Date Meeting Status BWS CUSIP9 115736100 05/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Mario Baeza Mgmt For Withhold Against Elect Ronald Fromm Mgmt For Withhold Against Elect Steven Korn Mgmt For Withhold Against Elect Patricia McGinnis Mgmt For Withhold Against Elect Harold Wright Mgmt For Withhold Against 2 RATIFICATION OF INDEPENDENT Mgmt For For For ACCOUNTANTS 3 INCENTIVE AND STOCK Mgmt For For For COMPENSATION PLAN OF 2002, AS AMENDED AND RESTATED Brunswick Corp. Ticker Security ID: Meeting Date Meeting Status BC CUSIP9 117043109 05/07/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Cambria Dunaway Mgmt For For For Elect Dustan McCoy Mgmt For For For Elect Ralph Stayer Mgmt For For For 2 Ratification of Auditor Mgmt For For For Buckeye Technologies Inc Ticker Security ID: Meeting Date Meeting Status BKI CUSIP9 118255108 11/01/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Lewis Holland Mgmt For For For Elect Kristopher Matula Mgmt For For For Elect Virginia Wetherell Mgmt For For For 2 RATIFICATION OF APPOINTMENT Mgmt For For For OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS. 3 APPROVAL OF 2007 OMNIBUS Mgmt For For For INCENTIVE COMPENSATION PLAN. Buckle Inc Ticker Security ID: Meeting Date Meeting Status BKE CUSIP9 118440106 05/28/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Daniel Hirschfeld Mgmt For For For Elect Dennis Nelson Mgmt For For For Elect Karen Rhoads Mgmt For For For Elect James Shada Mgmt For For For Elect Robert Campbell Mgmt For For For Elect Ralph Tysdal Mgmt For For For Elect Bill Fairfield Mgmt For For For Elect Bruce Hoberman Mgmt For For For Elect David Roehr Mgmt For For For Elect John Peetz Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 PROPOSAL TO ADOPT THE Mgmt For For For COMPANY'S 2008 MANAGEMENT INCENTIVE PROGRAM. 4 Amendment to the 2005 Restricted Mgmt For For For Stock Plan 5 PROPOSAL TO APPROVE THE Mgmt For For For COMPANY'S 2008 DIRECTOR RESTRICTED STOCK PLAN. Burger King Holdings Inc Ticker Security ID: Meeting Date Meeting Status BKC CUSIP9 121208201 11/29/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Andrew Balson Mgmt For Withhold Against Elect David Bonderman Mgmt For Withhold Against Elect Richard Boyce Mgmt For Withhold Against Elect David Brandon Mgmt For Withhold Against Elect John Chidsey Mgmt For Withhold Against Elect Ronald Dykes Mgmt For Withhold Against Elect Peter Formanek Mgmt For Withhold Against Elect Manuel Garcia Mgmt For Withhold Against Elect Adrian Jones Mgmt For Withhold Against Elect Sanjeev Mehra Mgmt For Withhold Against Elect Stephen Pagliuca Mgmt For Withhold Against Elect Brian Swette Mgmt For Withhold Against Elect Kneeland Youngblood Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Burlington Northern Santa Fe Corp Ticker Security ID: Meeting Date Meeting Status BNI CUSIP9 12189T104 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: A.L. Mgmt For For For BOECKMANN 2 ELECTION OF DIRECTOR: D.G. Mgmt For For For COOK 3 ELECTION OF DIRECTOR: V.S. Mgmt For For For MARTINEZ 4 ELECTION OF DIRECTOR: M.F. Mgmt For For For RACICOT 5 ELECTION OF DIRECTOR: R.S. Mgmt For For For ROBERTS 6 ELECTION OF DIRECTOR: M.K. Mgmt For For For ROSE 7 ELECTION OF DIRECTOR: M.J. Mgmt For For For SHAPIRO 8 ELECTION OF DIRECTOR: J.C. Mgmt For For For WATTS, JR. 9 ELECTION OF DIRECTOR: R.H. Mgmt For For For WEST 10 ELECTION OF DIRECTOR: J.S. Mgmt For For For WHISLER 11 ELECTION OF DIRECTOR: E.E. Mgmt For For For WHITACRE, JR. 12 Ratification of Auditor Mgmt For For For 13 PROPOSAL REGARDING SAY ON ShrHoldr Against Against For EXECUTIVE PAY . Cadence Design Systems Inc Ticker Security ID: Meeting Date Meeting Status CDNS CUSIP9 127387108 05/07/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL J. FISTER 2 ELECTION OF DIRECTOR: Mgmt For Against Against DONALD L. LUCAS 3 ELECTION OF DIRECTOR: Mgmt For For For ALBERTO SANGIOVANNI- VINCENTELLI 4 ELECTION OF DIRECTOR: Mgmt For For For GEORGE M. SCALISE 5 ELECTION OF DIRECTOR: JOHN Mgmt For For For B. SHOVEN 6 ELECTION OF DIRECTOR: Mgmt For For For ROGER S. SIBONI 7 ELECTION OF DIRECTOR: JOHN Mgmt For For For A.C. SWAINSON 8 ELECTION OF DIRECTOR: LIP-BU Mgmt For For For TAN 9 Amendment to the Amended and Mgmt For For For Restated Employee Stock Purchase Plan 10 Ratification of Auditor Mgmt For For For Cambrex Corp. Ticker Security ID: Meeting Date Meeting Status CBM CUSIP9 132011107 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Korb Mgmt For For For Elect James Mack Mgmt For For For Elect John Miller Mgmt For For For Elect Peter Tombros Mgmt For For For 2 Ratification of Auditor Mgmt For For For Capital One Financial Corp. Ticker Security ID: Meeting Date Meeting Status COF CUSIP9 14040H105 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For PATRICK W. GROSS 2 ELECTION OF DIRECTOR: ANN Mgmt For For For FRITZ HACKETT 3 ELECTION OF DIRECTOR: Mgmt For For For PIERRE E. LEROY 4 Ratification of Auditor Mgmt For For For 5 Amendment to the Associate Stock Mgmt For For For Purchase Plan 6 STOCKHOLDER PROPOSAL: ShrHoldr Against Against For STOCKHOLDER ADVISORY VOTE ON EXECUTIVE COMPENSATION. Career Education Corp. Ticker Security ID: Meeting Date Meeting Status CECO CUSIP9 141665109 05/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For DENNIS H. CHOOKASZIAN 2 ELECTION OF DIRECTOR: DAVID Mgmt For For For W. DEVONSHIRE 3 ELECTION OF DIRECTOR: Mgmt For For For PATRICK W. GROSS 4 ELECTION OF DIRECTOR: Mgmt For For For THOMAS B. LALLY 5 ELECTION OF DIRECTOR: Mgmt For For For STEVEN H. LESNIK 6 ELECTION OF DIRECTOR: GARY Mgmt For For For E. MCCULLOUGH 7 ELECTION OF DIRECTOR: Mgmt For For For EDWARD A. SNYDER 8 ELECTION OF DIRECTOR: Mgmt For For For LESLIE T. THORNTON 9 2008 Incentive Compensation Plan Mgmt For For For 10 Ratification of Auditor Mgmt For For For Cascade Corp. Ticker Security ID: Meeting Date Meeting Status CAE CUSIP9 147195101 06/03/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Peter Nickerson Mgmt For For For Elect Robert Warren, Jr. Mgmt For For For Elect Henry Wessinger, II Mgmt For For For 2 Increase in Authorized Common Mgmt For For For Stock 3 Ratification of Auditor Mgmt For For For Cash American International Ticker Security ID: Meeting Date Meeting Status CSH CUSIP9 14754D100 04/23/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Daniel Berce Mgmt For For For Elect Jack Daugherty Mgmt For For For Elect A.R. Dike Mgmt For For For Elect Daniel Feehan Mgmt For For For Elect James Graves Mgmt For For For Elect B.D. Hunter Mgmt For For For Elect Timothy McKibben Mgmt For For For Elect Alfred Micallef Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING ANTI-PREDATORY LENDING POLICIES. Caterpillar Inc Ticker Security ID: Meeting Date Meeting Status CAT CUSIP9 149123101 06/11/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect W. Frank Blount Mgmt For For For Elect John Brazil Mgmt For For For Elect Eugene Fife Mgmt For For For Elect Gail Fosler Mgmt For For For Elect Peter Magowan Mgmt For For For 2 RATIFY AUDITORS Mgmt For For For 3 STOCKHOLDER PROPOSAL- ShrHoldr Against For Against ANNUAL ELECTION OF DIRECTORS 4 STOCKHOLDER PROPOSAL- ShrHoldr Against Against For DIRECTOR ELECTION MAJORITY VOTE STANDARD 5 STOCKHOLDER PROPOSAL- ShrHoldr Against Against For FOREIGN MILITARY SALES Cato Corp. Ticker Security ID: Meeting Date Meeting Status CTR CUSIP9 149205106 05/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Bradshaw, Jr. Mgmt For Withhold Against Elect Grant Hamrick Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2004 Incentive Mgmt For For For Compensation Plan 4 Transaction of Other Business Mgmt For Against Against CB Richard Ellis Group Inc Ticker Security ID: Meeting Date Meeting Status CBG CUSIP9 12497T101 06/02/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Blum Mgmt For For For Elect Patrice Daniels Mgmt For For For Elect Thomas Daschle Mgmt For For For Elect Curtis Feeny Mgmt For For For Elect Bradford Freeman Mgmt For For For Elect Michael Kantor Mgmt For Withhold Against Elect Frederic Malek Mgmt For For For Elect Robert Sulentic Mgmt For For For Elect Jane Su Mgmt For For For Elect Brett White Mgmt For For For Elect Gary Wilson Mgmt For For For Elect Ray Wirta Mgmt For For For 2 RATIFICATION OF INDEPENDENT Mgmt For For For REGISTERED PUBLIC ACCOUNTING FIRM 3 APPROVAL OF THE SECOND Mgmt For For For AMENDED AND RESTATED 2004 STOCK INCENTIVE PLAN CBL & Associates Properties Inc Ticker Security ID: Meeting Date Meeting Status CBL CUSIP9 124830100 05/05/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Charles Lebovitz Mgmt For For For Elect Claude Ballard Mgmt For For For Elect Leo Fields Mgmt For For For Elect Gary Bryenton Mgmt For For For 2 Ratification of Auditor Mgmt For For For CDI Corp. Ticker Security ID: Meeting Date Meeting Status CDI CUSIP9 125071100 05/20/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Roger Ballou Mgmt For For For Elect Michael Emmi Mgmt For For For Elect Walter Garrison Mgmt For For For Elect Lawrence Karlson Mgmt For For For Elect Ronald J. Kozich Mgmt For For For Elect Constantine Papadakis Mgmt For For For Elect Barton Winokur Mgmt For For For 2 Ratification of Auditor Mgmt For For For CenturyTel Inc Ticker Security ID: Meeting Date Meeting Status CTL CUSIP9 156700106 05/08/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Virginia Boulet Mgmt For For For Elect Calvin Czeschin Mgmt For For For Elect James Gardner Mgmt For For For Elect Gregory McCray Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 TO ACT UPON A SHAREHOLDER ShrHoldr Against Against For PROPOSAL REGARDING EXECUTIVE COMPENSATION. Chemed Corp. Ticker Security ID: Meeting Date Meeting Status CHE CUSIP9 16359R103 05/19/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Edward Hutton Mgmt For For For Elect Kevin McNamara Mgmt For For For Elect Joel Gemunder Mgmt For For For Elect Patrick Grace Mgmt For For For Elect Thomas Hutton Mgmt For For For Elect Walter Krebs Mgmt For For For Elect Sandra Laney Mgmt For For For Elect Andrea Lindell Mgmt For For For Elect Timothy O'Toole Mgmt For For For Elect Donald Saunders Mgmt For For For Elect George Walsh III Mgmt For For For Elect Frank Wood Mgmt For For For 2 Ratification of Auditor Mgmt For For For CHICAGO BRIDGE & IRON COMPANY N.V.- ADR Ticker Security ID: Meeting Date Meeting Status CBI CUSIP9 167250109 05/08/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Gary Neale Mgmt For For For Elect Marsha Williams Mgmt For For For Elect J. Charles Jennett Mgmt For For For Elect Larry McVay Mgmt For For For 2 Accounts and Reports; Authority to Mgmt For For For Issue Reports in English 3 Ratification of Management Board Mgmt For For For Acts 4 Ratification of Supervisory Board Mgmt For For For Acts 5 TO APPROVE THE FINAL Mgmt For For For DIVIDEND FOR THE YEAR ENDED DECEMBER 31, 2007. 6 Authority to Repurchase Shares Mgmt For For For 7 Appointment of Auditor Mgmt For For For 8 Amendment to Articles Regarding Mgmt For For For the Record Date 9 TO APPROVE THE AMENDMENT Mgmt For For For OF THE 1999 LONG-TERM INCENTIVE PLAN. 10 Authority to Issue Shares w/ or w/o Mgmt For For For Preemptive Rights 11 Supervisory Board's Fees Mgmt For Abstain Against CHICAGO BRIDGE & IRON COMPANY N.V.- ADR Ticker Security ID: Meeting Date Meeting Status CBI CUSIP9 167250109 11/16/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Acquisition Mgmt For For For Church & Dwight Company Inc Ticker Security ID: Meeting Date Meeting Status CHD CUSIP9 171340102 05/01/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Craigie Mgmt For For For Elect Robert Davies, III Mgmt For For For Elect Rosina Dixon Mgmt For For For Elect Robert LeBlanc Mgmt For For For 2 Increase Authorized Shares Mgmt For For For 3 APPROVAL OF THE CHURCH & Mgmt For For For DWIGHT CO., INC. OMNIBUS EQUITY COMPENSATION PLAN. 4 Ratification of Auditor Mgmt For For For Cigna Corp. Ticker Security ID: Meeting Date Meeting Status CI CUSIP9 125509109 04/23/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: PETER Mgmt For For For N. LARSON 2 ELECTION OF DIRECTOR: Mgmt For For For ROMAN MARTINEZ IV 3 ELECTION OF DIRECTOR: Mgmt For For For CAROL COX WAIT 4 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM D. ZOLLARS 5 Ratification of Auditor Mgmt For For For 6 Amendment to Eliminate Series D Mgmt For For For Preferred Stock 7 Amendment to Eliminate Certain Mgmt For For For Supermajority Requirements 8 Amendment to Eliminate Certain Mgmt For For For Supermajority Requirements Cincinnati Bell Inc Ticker Security ID: Meeting Date Meeting Status CBB CUSIP9 171871106 04/25/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Cassidy Mgmt For For For Elect Robert Mahoney Mgmt For For For Elect Daniel Meyer Mgmt For For For Elect Bruce Byrnes Mgmt For For For 2 Repeal of Classified Board Mgmt For For For 3 Amendment to Articles of Mgmt For For For Incorporation Regarding Majority Vote for Election of Directors 4 Ratification of Auditor Mgmt For For For Cisco Systems Inc Ticker Security ID: Meeting Date Meeting Status CSCO CUSIP9 17275R102 11/15/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For CAROL A. BARTZ 2 ELECTION OF DIRECTOR: M. Mgmt For For For MICHELE BURNS 3 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL D. CAPELLAS 4 ELECTION OF DIRECTOR: LARRY Mgmt For For For R. CARTER 5 ELECTION OF DIRECTOR: JOHN Mgmt For For For T. CHAMBERS 6 ELECTION OF DIRECTOR: BRIAN Mgmt For For For L. HALLA 7 ELECTION OF DIRECTOR: DR. Mgmt For For For JOHN L. HENNESSY 8 ELECTION OF DIRECTOR: Mgmt For For For RICHARD M. KOVACEVICH 9 ELECTION OF DIRECTOR: Mgmt For For For RODERICK C. MCGEARY 10 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL K. POWELL 11 ELECTION OF DIRECTOR: Mgmt For For For STEVEN M. WEST 12 ELECTION OF DIRECTOR: JERRY Mgmt For For For YANG 13 TO APPROVE THE AMENDMENT Mgmt For Against Against AND EXTENSION OF THE 2005 STOCK INCENTIVE PLAN. 14 Executive Incentive Plan Mgmt For For For 15 Ratification of Auditor Mgmt For For For 16 Shareholder Proposal Regarding a ShrHoldr Against Against For Board Committee on Human Rights 17 Shareholder Proposal Regarding ShrHoldr Against Against For Pay-for-Superior-Performance 18 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Executive Compensation 19 Shareholder Proposal Regarding an ShrHoldr Against Against For Internet Fragmentation Report CIT Group Inc Ticker Security ID: Meeting Date Meeting Status CIT CUSIP9 125581108 05/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: GARY Mgmt For For For C. BUTLER 2 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM M. FREEMAN 3 ELECTION OF DIRECTOR: Mgmt For For For SUSAN M. LYNE 4 ELECTION OF DIRECTOR: JAMES Mgmt For For For S. MCDONALD 5 ELECTION OF DIRECTOR: Mgmt For For For MARIANNE MILLER PARRS 6 ELECTION OF DIRECTOR: Mgmt For For For JEFFREY M. PEEK 7 ELECTION OF DIRECTOR: Mgmt For For For TIMOTHY M. RING 8 ELECTION OF DIRECTOR: VICE Mgmt For For For ADMIRAL JOHN R. RYAN 9 ELECTION OF DIRECTOR: Mgmt For For For SEYMOUR STERNBERG 10 ELECTION OF DIRECTOR: PETER Mgmt For For For J. TOBIN 11 ELECTION OF DIRECTOR: LOIS Mgmt For For For M. VAN DEUSEN 12 Ratification of Auditor Mgmt For For For 13 Amendment to the Long-Term Mgmt For For For Incentive Plan Citigroup Inc Ticker Security ID: Meeting Date Meeting Status C CUSIP9 172967101 04/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: C. Mgmt For For For MICHAEL ARMSTRONG 2 ELECTION OF DIRECTOR: ALAIN Mgmt For Against Against J.P. BELDA 3 ELECTION OF DIRECTOR: SIR Mgmt For For For WINFRIED BISCHOFF 4 ELECTION OF DIRECTOR: Mgmt For Against Against KENNETH T. DERR 5 ELECTION OF DIRECTOR: JOHN Mgmt For For For M. DEUTCH 6 ELECTION OF DIRECTOR: Mgmt For For For ROBERTO HERNANDEZ RAMIREZ 7 ELECTION OF DIRECTOR: Mgmt For For For ANDREW N. LIVERIS 8 ELECTION OF DIRECTOR: ANNE Mgmt For For For MULCAHY 9 ELECTION OF DIRECTOR: Mgmt For For For VIKRAM PANDIT 10 ELECTION OF DIRECTOR: Mgmt For Against Against RICHARD D. PARSONS 11 ELECTION OF DIRECTOR: Mgmt For For For JUDITH RODIN 12 ELECTION OF DIRECTOR: Mgmt For For For ROBERT E. RUBIN 13 ELECTION OF DIRECTOR: Mgmt For For For ROBERT L. RYAN 14 ELECTION OF DIRECTOR: Mgmt For For For FRANKLIN A. THOMAS 15 Ratification of Auditor Mgmt For For For 16 Shareholder Proposal Regarding ShrHoldr Against Against For Disclosure of Prior Government Service 17 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REQUESTING A REPORT ON POLITICAL CONTRIBUTIONS. 18 Shareholder Proposal Regarding ShrHoldr Against Against For Restricting Executive Compensation 19 Shareholder Proposal Regarding ShrHoldr Against Against For Double Board Nominees 20 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REQUESTING A REPORT ON THE EQUATOR PRINCIPLES. 21 Shareholder Proposal Regarding ShrHoldr Against Against For Responsible Employment Principles 22 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REQUESTING THAT CITI AMEND ITS GHG EMISSIONS POLICIES. 23 Shareholder Proposal Regarding ShrHoldr Against Against For Reporting on Human Rights Issues 24 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REQUESTING AN INDEPENDENT BOARD CHAIRMAN. 25 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation 26 Vote Confidentiality Mgmt N/A For N/A Citrix Systems Inc Ticker Security ID: Meeting Date Meeting Status CTXS CUSIP9 177376100 05/30/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For MURRAY J. DEMO 2 ELECTION OF DIRECTOR: ASIFF Mgmt For For For S. HIRJI 3 AMENDMENT TO THE 2005 Mgmt For Against Against EQUITY INCENTIVE PLAN. 4 Ratification of Auditor Mgmt For For For City Bank Ticker Security ID: Meeting Date Meeting Status CTBK CUSIP9 17770A109 04/23/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Carroll Mgmt For For For Elect Conrad Hanson Mgmt For For For Elect Martin Heimbigner Mgmt For For For Elect R. Scott Hutchison Mgmt For For For Elect Thomas Jochums Mgmt For For For Elect John Kolodzie Mgmt For For For Elect Richard Pahre Mgmt For For For 2 A PROPOSAL TO APPROVE AN Mgmt For For For ANNUAL EXECUTIVE INCENTIVE PLAN. 3 Ratification of Auditor Mgmt For For For City Holdings Ticker Security ID: Meeting Date Meeting Status CHCO CUSIP9 177835105 04/30/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Hugh R. Clonch Mgmt For For For Elect Robert D. Fisher Mgmt For For For Elect Jay C. Goldman Mgmt For For For Elect Charles R. Hageboeck Mgmt For For For Elect Philip L. McLaughlin Mgmt For For For 2 Ratification of Auditor Mgmt For For For Cleveland Cliffs Inc Ticker Security ID: Meeting Date Meeting Status CLF CUSIP9 185896107 07/27/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ronald Cambre Mgmt For For For Elect Joseph Carrabba Mgmt For For For Elect Susan Cunningham Mgmt For For For Elect Barry Eldridge Mgmt For For For Elect Susan Green Mgmt For For For Elect James Ireland III Mgmt For For For Elect Francis McAllister Mgmt For For For Elect Roger Phillips Mgmt For For For Elect Richard Riederer Mgmt For For For Elect Alan Schwartz Mgmt For For For 2 ADOPTION OF THE 2007 Mgmt For For For INCENTIVE EQUITY PLAN. 3 ADOPTION OF A NEW Mgmt For For For EXECUTIVE MANAGEMENT PERFORMANCE INCENTIVE PLAN. 4 Ratification of Auditor Mgmt For For For Clorox Company Ticker Security ID: Meeting Date Meeting Status CLX CUSIP9 189054109 11/14/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECT DANIEL BOGGAN, JR. AS Mgmt For For For A DIRECTOR. 2 ELECT RICHARD H. CARMONA Mgmt For For For AS A DIRECTOR. 3 ELECT TULLY M. FRIEDMAN AS A Mgmt For For For DIRECTOR. 4 ELECT GEORGE J. HARAD AS A Mgmt For For For DIRECTOR. 5 ELECT DONALD R. KNAUSS AS A Mgmt For For For DIRECTOR. 6 ELECT ROBERT W. Mgmt For For For MATSCHULLAT AS A DIRECTOR. 7 ELECT GARY G. MICHAEL AS A Mgmt For For For DIRECTOR. 8 ELECT EDWARD A. MUELLER AS Mgmt For For For A DIRECTOR. 9 ELECT JAN L. MURLEY AS A Mgmt For For For DIRECTOR. 10 ELECT PAMELA THOMAS- Mgmt For For For GRAHAM AS A DIRECTOR. 11 ELECT CAROLYN M. TICKNOR AS Mgmt For For For A DIRECTOR. 12 Ratification of Auditor Mgmt For For For CME GROUP Ticker Security ID: Meeting Date Meeting Status CME CUSIP9 12572Q105 05/07/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Craig Donohue Mgmt For Withhold Against Elect Timothy Bitsberger Mgmt For Withhold Against Elect Jackie Clegg Mgmt For Withhold Against Elect James Donaldson Mgmt For Withhold Against Elect J. Dennis Hastert Mgmt For Withhold Against Elect William Miller, II Mgmt For Withhold Against Elect Terry Savage Mgmt For Withhold Against Elect Christopher Stewart Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For CNA Surety Corp. Ticker Security ID: Meeting Date Meeting Status SUR CUSIP9 12612L108 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Philip Britt Mgmt For Withhold Against Elect James Lewis Mgmt For Withhold Against Elect Robert Tinstman Mgmt For Withhold Against Elect John Welch Mgmt For Withhold Against Elect David Edelson Mgmt For Withhold Against Elect D. Craig Mense Mgmt For Withhold Against Elect Anthony Cleberg Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Coca Cola Bottling Company Consolidated Ticker Security ID: Meeting Date Meeting Status COKE CUSIP9 191098102 04/29/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect J. Frank Harrison, III Mgmt For Withhold Against Elect H.W. McKay Belk Mgmt For Withhold Against Elect Sharon Decker Mgmt For Withhold Against Elect William Elmore Mgmt For Withhold Against Elect Henry Flint Mgmt For Withhold Against Elect Deborah Harrison Mgmt For Withhold Against Elect Ned McWherter Mgmt For Withhold Against Elect James Morgan Mgmt For Withhold Against Elect John Murrey III Mgmt For Withhold Against Elect Carl Ware Mgmt For Withhold Against Elect Dennis Wicker Mgmt For Withhold Against 2 Performance Unit Award Agreement Mgmt For Against Against 3 Ratification of Auditor Mgmt For For For Cognizant Technology Solutions Ticker Security ID: Meeting Date Meeting Status CTSH CUSIP9 192446102 06/10/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For ROBERT W. HOWE 2 ELECTION OF DIRECTOR: Mgmt For For For ROBERT E. WEISSMAN 3 Ratification of Auditor Mgmt For For For Comfort Systems USA Inc Ticker Security ID: Meeting Date Meeting Status FIX CUSIP9 199908104 05/16/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Murdy Mgmt For For For Elect Darcy Anderson Mgmt For For For Elect Herman Bulls Mgmt For For For Elect Alfred Giardenelli, Jr. Mgmt For For For Elect Alan Krusi Mgmt For For For Elect Franklin Myers Mgmt For For For Elect James Schultz Mgmt For For For Elect Robert Wagner, Jr. Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2006 Equity Mgmt For For For Compensation Plan for Non- Employee Directors 4 TO APPROVE THE 2008 SENIOR Mgmt For For For MANAGEMENT ANNUAL PERFORMANCE PLAN. COMSYS IT Partners, Inc. Ticker Security ID: Meeting Date Meeting Status CITP CUSIP9 20581E104 05/21/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Larry Enterline Mgmt For For For Elect Frederick Eubank II Mgmt For For For Elect Robert Fotsch Mgmt For For For Elect Robert Hensley Mgmt For For For Elect Victor Mandel Mgmt For For For Elect Courtney McCarthy Mgmt For For For Elect Elias Sabo Mgmt For For For 2 Ratification of Auditor Mgmt For For For Conmed Corp. Ticker Security ID: Meeting Date Meeting Status CNMD CUSIP9 207410101 05/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Eugene Corasanti Mgmt For For For Elect Joseph Corasanti Mgmt For For For Elect Bruce Daniels Mgmt For For For Elect Jo Ann Golden Mgmt For For For Elect Stephen Mandia Mgmt For For For Elect Stuart Schwartz Mgmt For For For Elect Mark Tryniski Mgmt For For For 2 Ratification of Auditor Mgmt For For For Conns Inc Ticker Security ID: Meeting Date Meeting Status CONN CUSIP9 208242107 06/03/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Thomas Frank, Sr. Mgmt For For For Elect Marvin Brailsford Mgmt For For For Elect Jon Jacoby Mgmt For For For Elect Bob Martin Mgmt For For For Elect Douglas Martin Mgmt For For For Elect William Nylin, Jr. Mgmt For For For Elect Scott Thompson Mgmt For For For Elect William Trawick Mgmt For For For Elect Theodore Wright Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Transaction of Other Business Mgmt For Against Against ConocoPhillips Ticker Security ID: Meeting Date Meeting Status COP CUSIP9 20825C104 05/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For HAROLD W. MCGRAW III 2 ELECTION OF DIRECTOR: JAMES Mgmt For For For J. MULVA 3 ELECTION OF DIRECTOR: Mgmt For For For BOBBY S. SHACKOULS 4 Repeal of Classified Board Mgmt For For For 5 Ratification of Auditor Mgmt For For For 6 QUALIFICATIONS FOR ShrHoldr Against Against For DIRECTOR NOMINEES 7 REPORT ON RECOGNITION OF ShrHoldr Against Against For INDIGENOUS RIGHTS 8 ADVISORY VOTE ON EXECUTIVE ShrHoldr Against Against For COMPENSATION 9 POLITICAL CONTRIBUTIONS ShrHoldr Against Against For 10 GREENHOUSE GAS REDUCTION ShrHoldr Against Against For 11 COMMUNITY ACCOUNTABILITY ShrHoldr Against Against For 12 DRILLING IN ShrHoldr Against Against For SENSITIVE/PROTECTED AREAS 13 ENVIRONMENTAL IMPACT ShrHoldr Against Against For 14 GLOBAL WARMING ShrHoldr Against Against For Consolidated Graphics Ticker Security ID: Meeting Date Meeting Status CGX CUSIP9 209341106 08/02/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Gary Forbes Mgmt For For For Elect James Limmer Mgmt For For For 2 Amendment to Long-Term Incentive Mgmt For Against Against Plan Continental Airlines Inc Ticker Security ID: Meeting Date Meeting Status CAL CUSIP9 210795308 06/11/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Kirbyjon Caldwell Mgmt For Withhold Against Elect Lawrence Kellner Mgmt For Withhold Against Elect Douglas McCorkindale Mgmt For Withhold Against Elect Henry Meyer III Mgmt For Withhold Against Elect Oscar Munoz Mgmt For Withhold Against Elect George Parker Mgmt For Withhold Against Elect Jeffrey Smisek Mgmt For Withhold Against Elect Karen Williams Mgmt For Withhold Against Elect Ronald Woodard Mgmt For Withhold Against Elect Charles Yamarone Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 STOCKHOLDER PROPOSAL ShrHoldr Against Against For RELATED TO POLITICAL ACTIVITIES 4 Shareholder Proposal Regarding ShrHoldr Against Against For Right to Call a Special Meeting 5 Shareholder Proposal Regarding ShrHoldr Against Against For Shareholder Approval of Certain Severance Agreements 6 Miscellaneous - Resident Status Mgmt For Abstain Against Cooper Tire Rubber Ticker Security ID: Meeting Date Meeting Status CTB CUSIP9 216831107 05/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Laurie Breininger Mgmt For For For Elect Steven Chapman Mgmt For For For Elect Richard Wambold Mgmt For For For 2 Ratification of Auditor Mgmt For For For Coventry Healthcare Inc Ticker Security ID: Meeting Date Meeting Status CVH CUSIP9 222862104 05/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Joel Ackerman Mgmt For For For Elect Lawrence Kugelman Mgmt For For For Elect Dale Wolf Mgmt For For For 2 Ratification of Auditor Mgmt For For For CRA International, Inc. Ticker Security ID: Meeting Date Meeting Status CRAI CUSIP9 12618T105 04/17/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Rowland Moriarty Mgmt For For For Elect William Concannon Mgmt For For For Elect Steven Salop Mgmt For For For Elect William T. Schleyer Mgmt For For For 2 Amendment to the 2006 Equity Mgmt For Against Against Incentive Plan 3 Ratification of Auditor Mgmt For For For CSG Systems International Ticker Security ID: Meeting Date Meeting Status CSGS CUSIP9 126349109 05/20/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ronald Cooper Mgmt For For For Elect Bernard Reznicek Mgmt For For For Elect Donald Smith Mgmt For For For 2 Ratification of Auditor Mgmt For For For CSK Auto Corp. Ticker Security ID: Meeting Date Meeting Status CAO CUSIP9 125965103 11/08/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Lawrence Mondry Mgmt For For For Elect James G. Bazlen Mgmt For For For Elect Morton Godlas Mgmt For For For Elect Terilyn A. Henderson Mgmt For For For Elect Charles Marquis Mgmt For For For Elect Charles Philippin Mgmt For For For Elect William Shutzer Mgmt For For For 2 RATIFY APPOINTMENT OF Mgmt For For For INDEPENDENT AUDITOR 3 APPROVE AMENDMENT TO 2004 Mgmt For For For STOCK AND INCENTIVE PLAN CSS Industries Inc Ticker Security ID: Meeting Date Meeting Status CSS CUSIP9 125906107 08/02/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Scott Beaumont Mgmt For For For Elect James Bromley Mgmt For For For Elect Jack Farber Mgmt For For For Elect Leonard Grossman Mgmt For For For Elect James Ksansnak Mgmt For For For Elect Rebecca Matthias Mgmt For For For Elect Christopher Munyan Mgmt For For For CTC Media Inc Ticker Security ID: Meeting Date Meeting Status CTCM CUSIP9 12642X106 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Tamjid Basunia Mgmt For For For Elect Maria Brunell Livfors Mgmt For For For Elect Oleg Sysuev Mgmt For For For 2 Ratification of Auditor Mgmt For For For Cubic Corp. Ticker Security ID: Meeting Date Meeting Status CUB CUSIP9 229669106 02/26/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Walter J. Zable Mgmt For For For Elect Walter C. Zable Mgmt For For For Elect Bruce Blakley Mgmt For For For Elect William Boyle Mgmt For For For Elect Raymond deKozan Mgmt For For For Elect Robert Monagan Mgmt For For For Elect Raymond Peet Mgmt For For For Elect Robert Sullivan Mgmt For For For Elect John Warner, Jr. Mgmt For For For 2 Ratification of Auditor Mgmt For For For Cubist Pharmaceuticals Inc Ticker Security ID: Meeting Date Meeting Status CBST CUSIP9 229678107 06/11/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Martin Rosenberg Mgmt For For For Elect J. Matthew Singleton Mgmt For For For Elect Michael Wood Mgmt For For For 2 Amendment to the 2000 Equity Mgmt For Against Against Incentive Plan 3 Ratification of Auditor Mgmt For For For CVS Corp. Ticker Security ID: Meeting Date Meeting Status CVS CUSIP9 126650100 05/07/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: EDWIN Mgmt For Against Against M. BANKS 2 ELECTION OF DIRECTOR: C. Mgmt For For For DAVID BROWN II 3 ELECTION OF DIRECTOR: DAVID Mgmt For For For W. DORMAN 4 ELECTION OF DIRECTOR: Mgmt For For For KRISTEN GIBNEY WILLIAMS 5 ELECTION OF DIRECTOR: Mgmt For For For MARIAN L. HEARD 6 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM H. JOYCE 7 ELECTION OF DIRECTOR: JEAN- Mgmt For For For PIERRE MILLON 8 ELECTION OF DIRECTOR: Mgmt For For For TERRENCE MURRAY 9 ELECTION OF DIRECTOR: C.A. Mgmt For For For LANCE PICCOLO 10 ELECTION OF DIRECTOR: SHELI Mgmt For Against Against Z. ROSENBERG 11 ELECTION OF DIRECTOR: Mgmt For For For THOMAS M. RYAN 12 ELECTION OF DIRECTOR: Mgmt For For For RICHARD J. SWIFT 13 Ratification of Auditor Mgmt For For For 14 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING SPECIAL SHAREHOLDER MEETINGS. 15 STOCKHOLDER PROPOSAL ShrHoldr Against For Against REGARDING TAX GROSS-UP PAYMENTS. 16 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING POLITICAL CONTRIBUTIONS AND EXPENDITURES. Danaher Corp. Ticker Security ID: Meeting Date Meeting Status DHR CUSIP9 235851102 05/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: H. Mgmt For For For LAWRENCE CULP, JR. 2 ELECTION OF DIRECTOR: Mgmt For For For MITCHELL P. RALES 3 Ratification of Auditor Mgmt For For For 4 Shareholder Proposal Regarding ShrHoldr Against Against For Responsible Employment Principles Dell Inc Ticker Security ID: Meeting Date Meeting Status DELL CUSIP9 24702R101 12/04/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Donald Carty Mgmt For For For Elect Michael Dell Mgmt For For For Elect William Gray, III Mgmt For For For Elect Sallie Krawcheck Mgmt For For For Elect A.G. Lafley Mgmt For For For Elect Judy Lewent Mgmt For For For Elect Klaus Luft Mgmt For For For Elect Thomas Luce, III Mgmt For For For Elect Alex Mandl Mgmt For For For Elect Michael Miles Mgmt For For For Elect Samuel Nunn, Jr. Mgmt For For For 2 RATIFICATION OF INDEPENDENT Mgmt For For For AUDITOR 3 APPROVAL OF THE AMENDED Mgmt For For For AND RESTATED 2002 LONG- TERM INCENTIVE PLAN 4 EXECUTIVE STOCKOWNERSHIP ShrHoldr Against Against For GUIDELINES 5 DECLARATION OF DIVIDEND ShrHoldr Against Against For Delphi Financial Group Inc Ticker Security ID: Meeting Date Meeting Status DFG CUSIP9 247131105 05/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Philip O'Connor Mgmt For For For Elect Robert Rosenkranz Mgmt For For For Elect Donald Sherman Mgmt For For For Elect Kevin Brine Mgmt For For For Elect Lawrence Daurelle Mgmt For For For Elect Edward Fox Mgmt For For For Elect Steven Hirsh Mgmt For For For Elect Harold Ilg Mgmt For For For Elect James Litvack Mgmt For For For Elect James Meehan Mgmt For For For Elect Robert Smith, Jr. Mgmt For For For Elect Robert Wright Mgmt For For For 2 Transaction of Other Business Mgmt For Against Against Deluxe Corp. Ticker Security ID: Meeting Date Meeting Status DLX CUSIP9 248019101 04/30/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ronald Baldwin Mgmt For For For Elect Charles Haggerty Mgmt For For For Elect Isaiah Harris, Jr. Mgmt For For For Elect Don McGrath Mgmt For For For Elect Cheryl Mayberry McKissack Mgmt For For For Elect Neil Metviner Mgmt For For For Elect Stephen Nachtsheim Mgmt For For For Elect Mary O'Dwyer Mgmt For For For Elect Martyn Redgrave Mgmt For For For Elect Lee Schram Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 APPROVAL OF THE DELUXE Mgmt For For For CORPORATION 2008 ANNUAL INCENTIVE PLAN. 4 APPROVAL OF THE DELUXE Mgmt For For For CORPORATION 2008 STOCK INCENTIVE PLAN. Denny's Corp. Ticker Security ID: Meeting Date Meeting Status DENN CUSIP9 24869P104 05/21/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: VERA Mgmt For For For K. FARRIS 2 ELECTION OF DIRECTOR: Mgmt For For For BRENDA J. LAUDERBACK 3 ELECTION OF DIRECTOR: Mgmt For For For NELSON J. MARCHIOLI 4 ELECTION OF DIRECTOR: Mgmt For For For ROBERT E. MARKS 5 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL MONTELONGO 6 ELECTION OF DIRECTOR: LOUIS Mgmt For For For P. NEEB 7 ELECTION OF DIRECTOR: Mgmt For For For DONALD C. ROBINSON 8 ELECTION OF DIRECTOR: Mgmt For For For DONALD R. SHEPHERD 9 ELECTION OF DIRECTOR: Mgmt For For For DEBRA SMITHART-OGLESBY 10 Ratification of Auditor Mgmt For For For 11 A PROPOSAL TO APPROVE THE Mgmt For For For DENNY'S CORPORATION 2008 OMNIBUS INCENTIVE PLAN. Devon Energy Corp. Ticker Security ID: Meeting Date Meeting Status DVN CUSIP9 25179M103 06/04/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Hager Mgmt For For For Elect John Hill Mgmt For For For Elect Mary Ricciardello Mgmt For For For 2 RATIFY THE APPOINTMENT OF Mgmt For For For THE COMPANY'S INDEPENDENT AUDITORS FOR 2008 3 Increase in Authorized Common Mgmt For For For Stock 4 Repeal of Classified Board Mgmt For For For DiamondRock Hospitality Co Ticker Security ID: Meeting Date Meeting Status DRH CUSIP9 252784301 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William McCarten Mgmt For For For Elect Daniel Altobello Mgmt For For For Elect W. Robert Grafton Mgmt For For For Elect Maureen McAvey Mgmt For For For Elect Gilbert Ray Mgmt For For For Elect John Williams Mgmt For For For 2 Ratification of Auditor Mgmt For For For Dollar Thrifty Automotive Ticker Security ID: Meeting Date Meeting Status DTG CUSIP9 256743105 05/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Thomas Capo Mgmt For For For Elect Maryann Keller Mgmt For For For Elect Edward Lumley Mgmt For For For Elect Richard Neu Mgmt For For For Elect Gary Paxton Mgmt For For For Elect John Pope Mgmt For For For Elect Edward Wax Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the Long-Term Mgmt For For For Incentive Plan and Director Equity Plan Dollar Tree Stores Inc Ticker Security ID: Meeting Date Meeting Status DLTR CUSIP9 256746108 06/19/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Macon Brock, Jr. Mgmt For For For Elect Mary Citrino Mgmt For For For Elect Richard Lesser Mgmt For For For Elect Thomas Whiddon Mgmt For For For Elect Arnold Barron Mgmt For For For Elect Carl Zeithaml Mgmt For For For Elect Lemuel Lewis Mgmt For For For 2 APPROVAL OF THE 2005 Mgmt For For For EMPLOYEE STOCK PURCHASE PLAN HOLDING COMPANY AMENDMENT 3 APPROVAL OF THE 2003 EQUITY Mgmt For For For INCENTIVE PLAN HOLDING COMPANY AMENDMENT 4 Amendment to the 2004 Executive Mgmt For For For Officer Equity Plan 5 Reapproval of Performance-Based Mgmt For For For Compensation for the 2003 Equity Incentive Plan 6 Reapproval of Performance-Based Mgmt For For For Compensation for the 2004 Executive Officer Equity Plan 7 RE-APPROVAL OF Mgmt For For For PERFORMANCE MEASURES AND AWARD LIMITS IN THE 2004 EXECUTIVE OFFICER CASH BONUS PLAN 8 APPROVAL OF AMENDMENT TO Mgmt For For For THE 2 CASH BONUS PLAN 9 APPROVAL OF AMENDMENT TO Mgmt For For For THE 2 EQUITY PLAN 10 Elimination of Supermajority Mgmt For For For Requirement 11 SHAREHOLDER PROPOSAL TO ShrHoldr Against For Against ELIMINATE CLASSIFIED BOARD OF DIRECTORS Domino's Pizza Inc Ticker Security ID: Meeting Date Meeting Status DPZ CUSIP9 25754A201 04/17/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Andrew Balson Mgmt For For For Elect Vernon Hamilton Mgmt For For For 2 APPROVAL OF THE AMENDED Mgmt For Against Against DOMINO'S PIZZA, INC. 2004 EQUITY INCENTIVE PLAN. 3 Shareholder Proposal Regarding ShrHoldr Against Against For Animal Welfare 4 Shareholder Proposal Regarding ShrHoldr Against Against For Northern Ireland 5 Ratification of Auditor Mgmt For For For Dun & Bradstreet Corp. Ticker Security ID: Meeting Date Meeting Status DNB CUSIP9 26483E100 05/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Steven Alesio Mgmt For For For Elect Naomi Seligman Mgmt For For For Elect Michael Winkler Mgmt For For For 2 Ratification of Auditor Mgmt For For For Eastman Chemicals Company Ticker Security ID: Meeting Date Meeting Status EMN CUSIP9 277432100 05/01/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL P. CONNORS 2 ELECTION OF DIRECTOR: J. Mgmt For For For BRIAN FERGUSON 3 ELECTION OF DIRECTOR: Mgmt For For For HOWARD L. LANCE 4 Ratification of Auditor Mgmt For For For 5 Shareholder Proposal Regarding ShrHoldr Against Against For Revision of Nondiscrimination Policy 6 Shareholder Proposal Regarding ShrHoldr Against For Against Declassification of the Board Ebay Inc Ticker Security ID: Meeting Date Meeting Status EBAY CUSIP9 278642103 06/19/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: FRED Mgmt For For For D. ANDERSON 2 ELECTION OF DIRECTOR: Mgmt For For For EDWARD W. BARNHOLT 3 ELECTION OF DIRECTOR: SCOTT Mgmt For For For D. COOK 4 ELECTION OF DIRECTOR: JOHN Mgmt For For For J. DONAHOE 5 APPROVAL OF OUR 2008 EQUITY Mgmt For For For INCENTIVE AWARD PLAN. 6 Ratification of Auditor Mgmt For For For Edison International Inc Ticker Security ID: Meeting Date Meeting Status EIX CUSIP9 281020107 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Bryson Mgmt For For For Elect Vanessa Chang Mgmt For For For Elect France Cordova Mgmt For For For Elect Theodore Craver, Jr. Mgmt For For For Elect Charles Curtis Mgmt For For For Elect Bradford Freeman Mgmt For For For Elect Luis Nogales Mgmt For For For Elect Ronald Olson Mgmt For For For Elect James Rosser Mgmt For For For Elect Richard Schlosberg, III Mgmt For For For Elect Thomas Sutton Mgmt For For For Elect Brett White Mgmt For For For 2 RATIFICATION OF THE Mgmt For For For APPOINTMENT OF THE INDEPENDENT PUBLIC ACCOUNTING FIRM. 3 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING SHAREHOLDER SAY ON EXECUTIVE PAY. Edwards Lifesciences Corp. Ticker Security ID: Meeting Date Meeting Status EW CUSIP9 28176E108 05/08/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: JOHN Mgmt For For For T. CARDIS 2 ELECTION OF DIRECTOR: PHILIP Mgmt For For For M. NEAL 3 ELECTION OF DIRECTOR: DAVID Mgmt For For For E.I. PYOTT 4 Amendment to the Long-Term Stock Mgmt For Against Against Incentive Compensation Plan 5 Ratification of Auditor Mgmt For For For Electronic Data Systems Corp. Ticker Security ID: Meeting Date Meeting Status EDS CUSIP9 285661104 04/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: W. Mgmt For For For ROY DUNBAR 2 ELECTION OF DIRECTOR: Mgmt For For For MARTIN C. FAGA 3 ELECTION OF DIRECTOR: S. Mgmt For For For MALCOLM GILLIS 4 ELECTION OF DIRECTOR: RAY J. Mgmt For For For GROVES 5 ELECTION OF DIRECTOR: ELLEN Mgmt For For For M. HANCOCK 6 ELECTION OF DIRECTOR: Mgmt For For For JEFFREY M. HELLER 7 ELECTION OF DIRECTOR: RAY L. Mgmt For For For HUNT 8 ELECTION OF DIRECTOR: Mgmt For For For EDWARD A. KANGAS 9 ELECTION OF DIRECTOR: Mgmt For For For RONALD A. RITTENMEYER 10 ELECTION OF DIRECTOR: JAMES Mgmt For For For K. SIMS 11 ELECTION OF DIRECTOR: R. Mgmt For For For DAVID YOST 12 ELECTION OF DIRECTOR: Mgmt For For For ERNESTO ZEDILLO 13 RATIFICATION OF APPOINTMENT Mgmt For For For OF AUDITORS 14 Amendment to the 2003 Incentive Mgmt For For For Plan 15 Amendment to the Certificate of Mgmt For For For Incorporation Regarding Shareholders' Right to Call a Special Meeting 16 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING ADVISORY VOTE ON EXECUTIVE PAY Ellis Perry International Inc Ticker Security ID: Meeting Date Meeting Status PERY CUSIP9 288853104 06/12/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ronald Buch Mgmt For For For Elect Joseph Natoli Mgmt For For For 2 Amendment to the 2005 Long-Term Mgmt For For For Incentive Compensation Plan 3 Ratification of Auditor Mgmt For For For EMC Corp. Ticker Security ID: Meeting Date Meeting Status EMC CUSIP9 268648102 05/21/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Brown Mgmt For For For Elect Michael Cronin Mgmt For For For Elect Gail Deegan Mgmt For For For Elect John Egan Mgmt For For For Elect W. Paul Fitzgerald Mgmt For For For Elect Olli-Pekka Kallasvuo Mgmt For Withhold Against Elect Edmund Kelly Mgmt For Withhold Against Elect Windle Priem Mgmt For For For Elect Paul Sagan Mgmt For For For Elect David Strohm Mgmt For For For Elect Joseph Tucci Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Adoption of Majority Vote for Mgmt For For For Election of Directors 4 Elimination of Supermajority Mgmt For For For Requirement EMC Insurance Ticker Security ID: Meeting Date Meeting Status EMCI CUSIP9 268664109 05/29/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Margaret Ball Mgmt For For For Elect George Carpenter III Mgmt For For For Elect David Fisher Mgmt For For For Elect Robert Howe Mgmt For For For Elect Bruce Kelley Mgmt For For For Elect Raymond Michel Mgmt For For For Elect Gretchen Tegeler Mgmt For For For 2 Adoption of Majority Vote for Mgmt For For For Election of Directors 3 2008 Employee Stock Purchase Mgmt For For For Plan 4 Ratification of Auditor Mgmt For For For Emulex Corp. Ticker Security ID: Meeting Date Meeting Status ELX CUSIP9 292475209 11/15/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Fred Cox Mgmt For For For Elect Michael Downey Mgmt For For For Elect Bruce Edwards Mgmt For For For Elect Paul Folino Mgmt For For For Elect Robert Goon Mgmt For For For Elect Don Lyle Mgmt For For For Elect James McCluney Mgmt For For For Elect Dean Yoost Mgmt For For For 2 Amendment to the 2005 Equity Mgmt For Against Against Incentive Plan 3 Amendment to the Employee Stock Mgmt For For For Purchase Plan 4 RATIFICATION OF SELECTION OF Mgmt For For For KPMG LLP AS INDEPENDENT AUDITORS. Endo Pharmaceuticals Holdings Inc Ticker Security ID: Meeting Date Meeting Status ENDP CUSIP9 29264F205 06/26/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Delucca Mgmt For For For Elect David Holveck Mgmt For For For Elect George Horner, III Mgmt For For For Elect Michael Hyatt Mgmt For For For Elect Roger Kimmel Mgmt For For For Elect Clive Meanwell Mgmt For For For Elect Joseph Scodari Mgmt For For For Elect William Spengler Mgmt For For For 2 Increase in Authorized Common Mgmt For For For Stock 3 Ratification of Auditor Mgmt For For For Endurance Specialty Holdings Limited Ticker Security ID: Meeting Date Meeting Status ENH CUSIP9 G30397106 05/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Bolinder Mgmt For For For Elect Brendan O'Neill Mgmt For For For Elect Richard Perry Mgmt For For For Elect Robert Spass Mgmt For Withhold Against Elect Steven Carlsen* Mgmt For For For Elect David Cash* Mgmt For For For Elect Kenneth LeStrange* Mgmt For For For Elect Alan Barlow** Mgmt For For For Elect William Bolinder** Mgmt For For For Elect Steven Carlsen** Mgmt For For For Elect Daniel M. Izard** Mgmt For For For Elect Kenneth LeStrange** Mgmt For For For Elect Simon Minshall** Mgmt For For For Elect Brendan O'Neill** Mgmt For For For Elect Alan Barlow*** Mgmt For For For Elect William Bolinder*** Mgmt For For For Elect Steven Carlsen*** Mgmt For For For Elect Daniel M. Izard*** Mgmt For For For Elect Kenneth LeStrange*** Mgmt For For For Elect Simon Minshall*** Mgmt For For For Elect Brendan O'Neill*** Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 TO ADOPT THE COMPANY'S Mgmt For For For AMENDED AND RESTATED BYE- LAWS 4 TO AMEND THE COMPANY'S Mgmt For For For 2 Energen Corp. Ticker Security ID: Meeting Date Meeting Status EGN CUSIP9 29265N108 04/23/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Kenneth Dewey Mgmt For For For Elect James French Mgmt For For For Elect James McManus, II Mgmt For For For Elect David Wilson Mgmt For For For 2 Ratification of Auditor Mgmt For For For Ennis Inc Ticker Security ID: Meeting Date Meeting Status EBF CUSIP9 293389102 06/26/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Frank Bracken Mgmt For For For Elect Michael Magill Mgmt For For For Elect Keith Walters Mgmt For For For 2 Amendment to the 2004 Long-Term Mgmt For Against Against Incentive Plan 3 Ratification of Auditor Mgmt For For For Enpro Industries Inc Ticker Security ID: Meeting Date Meeting Status NPO CUSIP9 29355X107 06/09/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Holland Mgmt For For For Elect Stephen Macadam Mgmt For For For Elect J. P. Bolduc Mgmt For For For Elect Peter Browning Mgmt For For For Elect Joe Ford Mgmt For For For Elect Gordon Harnett Mgmt For For For Elect David Hauser Mgmt For For For Elect Wilbur Prezzano, Jr. Mgmt For For For 2 Amendment to Antigreenmail Mgmt For For For Provision 3 Repeal of Classified Board Mgmt For For For Provisions 4 Ratification of Auditor Mgmt For For For Ensco International Inc Ticker Security ID: Meeting Date Meeting Status ESV CUSIP9 26874Q100 05/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect J. Roderick Clark Mgmt For For For 2 ELECTION OF CLASS II Mgmt For For For DIRECTOR FOR A TERM TO EXPIRE IN 2011: DANIEL W. RABUN 3 ELECTION OF CLASS II Mgmt For For For DIRECTOR FOR A TERM TO EXPIRE IN 2011: KEITH O. RATTIE 4 Elect C.Christopher Gaut Mgmt For For For 5 Ratification of Auditor Mgmt For For For Entertainment Properties Trust Ticker Security ID: Meeting Date Meeting Status EPR CUSIP9 29380T105 05/07/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Druten Mgmt For For For Elect David Brain Mgmt For For For 2 Ratification of Auditor Mgmt For For For Equity Inns Inc Ticker Security ID: Meeting Date Meeting Status ENN CUSIP9 294703103 10/02/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Merger/Acquisition Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For eResearch Technology Inc Ticker Security ID: Meeting Date Meeting Status ERES CUSIP9 29481V108 05/01/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Joel Morganroth Mgmt For Withhold Against Elect Stephen Phillips Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Everest Re Group Ltd Ticker Security ID: Meeting Date Meeting Status RE CUSIP9 G3223R108 05/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Thomas Gallagher Mgmt For For For Elect William Galtney, Jr. Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Technical Amendments to Bylaws Mgmt For For For Expediators International Of Washington Ticker Security ID: Meeting Date Meeting Status EXPD CUSIP9 302130109 05/07/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Peter Rose Mgmt For For For Elect James Wang Mgmt For For For Elect R. Jordan Gates Mgmt For For For Elect James Casey Mgmt For For For Elect Dan Kourkoumelis Mgmt For For For Elect Michael Malone Mgmt For For For Elect John Meisenbach Mgmt For For For Elect Mark Emmert Mgmt For For For Elect Robert Wright Mgmt For For For 2 TO APPROVE AND RATIFY Mgmt For For For ADOPTION OF THE 2008 STOCK OPTION PLAN. 3 2008 Directors' Restricted Stock Mgmt For For For Plan 4 TO APPROVE AND RATIFY THE Mgmt For For For 2 COMPENSATION PLAN. 5 Ratification of Auditor Mgmt For For For 6 Shareholder Proposal Regarding ShrHoldr Against Against For Adopting Sexual Orientation Anti- Bias Policy Express Scripts Inc Ticker Security ID: Meeting Date Meeting Status ESRX CUSIP9 302182100 05/28/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Gary Benanav Mgmt For For For Elect Frank Borelli Mgmt For For For Elect Maura Breen Mgmt For For For Elect Nicholas LaHowchic Mgmt For For For Elect Thomas Mac Mahon Mgmt For For For Elect Woodrow Myers, Jr. Mgmt For For For Elect John Parker, Jr. Mgmt For For For Elect George Paz Mgmt For For For Elect Samuel Skinner Mgmt For For For Elect Seymour Sternberg Mgmt For For For Elect Barrett Toan Mgmt For For For 2 Increase Authorized Shares Mgmt For For For 3 Amendment to the Employee Stock Mgmt For For For Purchase Plan 4 Ratification of Auditor Mgmt For For For 5 Transaction of Other Business Mgmt For Against Against Factset Research Systems Ticker Security ID: Meeting Date Meeting Status FDS CUSIP9 303075105 12/18/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Joseph Laird, Jr. Mgmt For For For Elect James McGonigle Mgmt For For For Elect Charles Snyder Mgmt For For For Elect Joseph Zimmel Mgmt For For For 2 Ratification of Auditor Mgmt For For For Fannie Mae Ticker Security ID: Meeting Date Meeting Status FNM CUSIP9 313586109 05/20/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For STEPHEN B. ASHLEY 2 ELECTION OF DIRECTOR: Mgmt For For For DENNIS R. BERESFORD 3 ELECTION OF DIRECTOR: LOUIS Mgmt For For For J. FREEH 4 ELECTION OF DIRECTOR: Mgmt For For For BRENDA J. GAINES 5 ELECTION OF DIRECTOR: Mgmt For For For KAREN N. HORN, PH.D. 6 ELECTION OF DIRECTOR: Mgmt For For For BRIDGET A. MACASKILL 7 ELECTION OF DIRECTOR: Mgmt For For For DANIEL H. MUDD 8 ELECTION OF DIRECTOR: Mgmt For For For LESLIE RAHL 9 ELECTION OF DIRECTOR: JOHN Mgmt For For For C. SITES, JR. 10 ELECTION OF DIRECTOR: GREG Mgmt For For For C. SMITH 11 ELECTION OF DIRECTOR: H. Mgmt For For For PATRICK SWYGERT 12 ELECTION OF DIRECTOR: JOHN Mgmt For For For K. WULFF 13 Ratification of Auditor Mgmt For For For 14 PROPOSAL TO AUTHORIZE ShrHoldr Against Against For CUMULATIVE VOTING. FBL Financial Group Inc Ticker Security ID: Meeting Date Meeting Status FFG CUSIP9 30239F106 05/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jerry Chicoine Mgmt For For For Elect Tim Gill Mgmt For For For Elect Robert Hanson Mgmt For For For Elect Paul Larson Mgmt For For For Elect Edward Mehrer Mgmt For For For Elect James Noyce Mgmt For For For Elect Kim Robak Mgmt For For For Elect John Walker Mgmt For For For 2 APPROVE AMENDMENTS TO THE Mgmt For For For 2 COMPENSATION PLAN. 3 Management Performance Plan Mgmt For For For 4 Ratification of Auditor Mgmt For For For Felcor Lodging Trust Inc Ticker Security ID: Meeting Date Meeting Status FCH CUSIP9 31430F101 05/21/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For THOMAS J. CORCORAN, JR. 2 ELECTION OF DIRECTOR: Mgmt For For For ROBERT F. COTTER 3 ELECTION OF DIRECTOR: Mgmt For For For THOMAS C. HENDRICK 4 ELECTION OF DIRECTOR: MARK Mgmt For For For D. ROZELLS 5 Amendment to the 2005 Resricted Mgmt For For For Stock and Stock Option Plan 6 Ratification of Auditor Mgmt For For For First Cash Financial Services Inc Ticker Security ID: Meeting Date Meeting Status FCFS CUSIP9 31942D107 06/19/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF MR. PHILLIP E. Mgmt For For For POWELL AS DIRECTOR 2 Ratification of Auditor Mgmt For For For First Financial Bankshares Inc Ticker Security ID: Meeting Date Meeting Status FFIN CUSIP9 32020R109 04/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Tucker Bridwell Mgmt For For For Elect Joseph Canon Mgmt For For For Elect Mac Coalson Mgmt For For For Elect David Copeland Mgmt For For For Elect F. Scott Dueser Mgmt For For For Elect Murray Edwards Mgmt For For For Elect Derrell Johnson Mgmt For For For Elect Kade Matthews Mgmt For For For Elect Kenneth Murphy Mgmt For For For Elect Dian Stai Mgmt For For For Elect F. L. Stephens Mgmt For For For Elect Johnny Trotter Mgmt For For For 2 Ratification of Auditor Mgmt For For For First Industrial Realty Trust Inc Ticker Security ID: Meeting Date Meeting Status FR CUSIP9 32054K103 05/20/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Brennan Mgmt For For For Elect Michael Damone Mgmt For For For Elect Kevin Lynch Mgmt For For For Elect John W. Brenninkmeijer Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For First Mercury Financial Corp. Ticker Security ID: Meeting Date Meeting Status FMR CUSIP9 320841109 05/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Louis Manetti Mgmt For For For Elect Hollis Rademacher Mgmt For For For Elect Robert Oakley Mgmt For For For 2 Ratification of Auditor Mgmt For For For FirstFed Financial Corp. Ticker Security ID: Meeting Date Meeting Status FED CUSIP9 337907109 04/30/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Brian Argrett Mgmt For For For Elect William Ouchi Mgmt For For For Elect William Rutledge Mgmt For For For 2 Ratification of Auditor Mgmt For For For FLAGSTONE REINSURANCE HOLDINGS LIMIT Ticker Security ID: Meeting Date Meeting Status FSR CUSIP9 G3529T105 05/16/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Gary Black Mgmt For For For Elect Thomas Dickson Mgmt For For For Elect Jan Spiering Mgmt For For For Elect Wray Thorn Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 TO APPROVE AMENDMENTS TO Mgmt For For For THE PERFORMANCE SHARE UNIT PLAN. 4 Election of Directors for Non-US Mgmt For For For Subsidiaries 5 Transaction of Other Business Mgmt For Against Against FMC CORP COM Ticker Security ID: Meeting Date Meeting Status FMC CUSIP9 302491303 04/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Edward Mooney Mgmt For For For Elect Enrique Sosa Mgmt For For For Elect Vincent Volpe, Jr. Mgmt For For For Elect Robert Pallash Mgmt For For For 2 Ratification of Auditor Mgmt For For For FPIC Insurances Group Ticker Security ID: Meeting Date Meeting Status FPIC CUSIP9 302563101 06/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Kenneth Kirschner Mgmt For Withhold Against Elect David Shapiro Mgmt For For For 2 2008 Senior Executive Annual Mgmt For For For Incentive Plan 3 Ratification of Auditor Mgmt For For For Franklin Resources Ticker Security ID: Meeting Date Meeting Status BEN CUSIP9 354613101 01/31/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Samuel Armacost Mgmt For For For Elect Charles Crocker Mgmt For For For Elect Joseph Hardiman Mgmt For For For Elect Robert Joffe Mgmt For For For Elect Charles Johnson Mgmt For For For Elect Gregory Johnson Mgmt For For For Elect Rupert Johnson, Jr. Mgmt For For For Elect Thomas Kean Mgmt For For For Elect Chutta Ratnathicam Mgmt For For For Elect Peter Sacerdote Mgmt For For For Elect Laura Stein Mgmt For For For Elect Anne Tatlock Mgmt For For For Elect Louis Woodworth Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2004 Key Mgmt For For For Executive Incentive Compensation Plan Freddie MAC Ticker Security ID: Meeting Date Meeting Status FRE CUSIP9 313400301 06/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Barbara Alexander Mgmt For For For Elect Geoffrey Boisi Mgmt For For For Elect Michelle Engler Mgmt For For For Elect Robert Glauber Mgmt For For For Elect Richard Karl Goeltz Mgmt For For For Elect Thomas Johnson Mgmt For For For Elect Jerome Kenney Mgmt For For For Elect William Lewis, Jr. Mgmt For For For Elect Nicolas Retsinas Mgmt For For For Elect Stephen Ross Mgmt For For For Elect Richard Syron Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 APPROVAL OF AMENDED AND Mgmt For For For RESTATED 2004 STOCK COMPENSATION PLAN. Freeport-McMoran Copper & Gold Ticker Security ID: Meeting Date Meeting Status FCX CUSIP9 35671D857 06/05/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Adkerson Mgmt For For For Elect Robert Allison, Jr. Mgmt For For For Elect Robert Day Mgmt For For For Elect Gerald Ford Mgmt For For For Elect H. Devon Graham, Jr. Mgmt For For For Elect J. Bennet Johnston Mgmt For For For Elect Charles Krulak Mgmt For For For Elect Bobby Lackey Mgmt For For For Elect Jon Madonna Mgmt For For For Elect Dustan McCoy Mgmt For For For Elect Gabrielle McDonald Mgmt For For For Elect James Moffett Mgmt For For For Elect B. M. Rankin, Jr. Mgmt For For For Elect J. Stapleton Roy Mgmt For For For Elect Stephen Siegele Mgmt For For For Elect J. Taylor Wharton Mgmt For For For 2 RATIFICATION OF APPOINTMENT Mgmt For For For OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS. 3 Increase in Authorized Common Mgmt For For For Stock Frontier Oil Corporation Ticker Security ID: Meeting Date Meeting Status FTO CUSIP9 35914P105 04/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Gibbs Mgmt For For For Elect Douglas Bech Mgmt For For For Elect G. Clyde Buck Mgmt For For For Elect T. Michael Dossey Mgmt For For For Elect James Lee Mgmt For For For Elect Paul Loyd, Jr. Mgmt For For For Elect Michael Rose Mgmt For For For 2 Ratification of Auditor Mgmt For For For GAMESTOP CORP Ticker Security ID: Meeting Date Meeting Status GME CUSIP9 36467W109 06/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Leonard Riggio Mgmt For For For Elect Stanley Steinberg Mgmt For For For Elect Gerald Szczepanski Mgmt For For For Elect Lawrence Zilavy Mgmt For For For 2 Amendment to the Supplemental Mgmt For For For Compensation Plan 3 Ratification of Auditor Mgmt For For For Gardner Denver Inc Ticker Security ID: Meeting Date Meeting Status GDI CUSIP9 365558105 05/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Donald Barger, Jr. Mgmt For For For Elect Raymond Hipp Mgmt For For For Elect David Petratis Mgmt For For For General Dynamics Ticker Security ID: Meeting Date Meeting Status GD CUSIP9 369550108 05/07/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: N.D. Mgmt For For For CHABRAJA 2 ELECTION OF DIRECTOR: J.S. Mgmt For For For CROWN 3 ELECTION OF DIRECTOR: W.P. Mgmt For For For FRICKS 4 ELECTION OF DIRECTOR: C.H. Mgmt For For For GOODMAN 5 ELECTION OF DIRECTOR: J.L. Mgmt For For For JOHNSON 6 ELECTION OF DIRECTOR: G.A. Mgmt For For For JOULWAN 7 ELECTION OF DIRECTOR: P.G. Mgmt For For For KAMINSKI 8 ELECTION OF DIRECTOR: J.M. Mgmt For For For KEANE 9 ELECTION OF DIRECTOR: D.J. Mgmt For For For LUCAS 10 ELECTION OF DIRECTOR: L.L. Mgmt For For For LYLES 11 ELECTION OF DIRECTOR: C.E. Mgmt For For For MUNDY, JR. 12 ELECTION OF DIRECTOR: J.C. Mgmt For For For REYES 13 ELECTION OF DIRECTOR: R. Mgmt For For For WALMSLEY 14 SELECTION OF INDEPENDENT Mgmt For For For AUDITORS 15 SHAREHOLDER PROPOSAL ShrHoldr Against Against For WITH REGARD TO ETHICAL CRITERIA FOR MILITARY CONTRACTS 16 SHAREHOLDER PROPOSAL ShrHoldr Against Against For WITH REGARD TO SPECIAL SHAREHOLDER MEETINGS General Growth Properties Inc Ticker Security ID: Meeting Date Meeting Status GGP CUSIP9 370021107 05/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Matthew Bucksbaum Mgmt For For For Elect Bernard Freibaum Mgmt For For For Elect Beth Stewart Mgmt For For For 2 RATIFICATION OF THE Mgmt For For For SELECTION OF INDEPENDENT PUBLIC ACCOUNTANTS. 3 STOCKHOLDER PROPOSAL TO ShrHoldr Against For Against DECLASSIFY THE BOARD OF DIRECTORS. GENERAL MOLY INC Ticker Security ID: Meeting Date Meeting Status GMO CUSIP9 370373102 06/12/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: JEAN- Mgmt For For For PIERRE ERGAS 2 ELECTION OF DIRECTOR: GARY Mgmt For For For A. LOVING 3 ELECTION OF DIRECTOR: Mgmt For For For RICHARD F. NANNA 4 Ratification of Auditor Mgmt For For For Genworth Financial Inc Ticker Security ID: Meeting Date Meeting Status GNW CUSIP9 37247D106 05/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For FRANK J. BORELLI 2 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL D. FRAIZER 3 ELECTION OF DIRECTOR: Mgmt For For For NANCY J. KARCH 4 ELECTION OF DIRECTOR: J. Mgmt For For For ROBERT BOB KERREY 5 ELECTION OF DIRECTOR: RISA J. Mgmt For For For LAVIZZO-MOUREY 6 ELECTION OF DIRECTOR: SAIYID Mgmt For For For T. NAQVI 7 ELECTION OF DIRECTOR: JAMES Mgmt For For For A. PARKE 8 ELECTION OF DIRECTOR: JAMES Mgmt For For For S. RIEPE 9 ELECTION OF DIRECTOR: Mgmt For For For BARRETT A. TOAN 10 ELECTION OF DIRECTOR: Mgmt For For For THOMAS B. WHEELER 11 Ratification of Auditor Mgmt For For For Georgia Gulf Corp. Ticker Security ID: Meeting Date Meeting Status GGC CUSIP9 373200203 05/20/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Akitt Mgmt For For For Elect Charles Henry Mgmt For For For Elect Wayne Sales Mgmt For For For 2 Elimination of Supermajority Mgmt For For For Requirement 3 Adoption of Majority Vote for Mgmt For For For Election of Directors 4 Ratification of Auditor Mgmt For For For Glatfelter Ticker Security ID: Meeting Date Meeting Status GLT CUSIP9 377316104 05/01/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Nicholas DeBenedictis Mgmt For For For Elect J. Robert Hall Mgmt For For For 2 Repeal of Classified Board Mgmt For For For 3 Ratification of Auditor Mgmt For For For Global Sources Limited Ticker Security ID: Meeting Date Meeting Status GSOL CUSIP9 G39300101 06/11/2008 Take No Action Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 TO RE-ELECT DAVID JONES AS Mgmt For TNA N/A THE BOARD OF DIRECTORS 2 TO RE-ELECT JAMES WATKINS Mgmt For TNA N/A AS THE BOARD OF DIRECTORS 3 Elect Robert Lees Mgmt For TNA N/A 4 Authorization of Board to Set Board Mgmt For TNA N/A Size 5 Technical Amendments to Bylaw 99 Mgmt For TNA N/A Regarding Board Authority 6 Technical Amendments to Bylaw Mgmt For TNA N/A 151 Regarding Indemnification of Officers and Directors 7 Ratification of Auditor Mgmt For TNA N/A GlobalSantaFe Corp. Ticker Security ID: Meeting Date Meeting Status GSF CUSIP9 G3930E101 11/09/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For Goldman Sachs Group Inc Ticker Security ID: Meeting Date Meeting Status GS CUSIP9 38141G104 04/10/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF LLOYD C. Mgmt For For For BLANKFEIN TO THE BOARD OF DIRECTORS 2 ELECTION OF JOHN H. BRYAN Mgmt For For For TO THE BOARD OF DIRECTORS 3 ELECTION OF GARY D. COHN TO Mgmt For For For THE BOARD OF DIRECTORS 4 ELECTION OF CLAES DAHLBACK Mgmt For For For TO THE BOARD OF DIRECTORS 5 ELECTION OF STEPHEN Mgmt For For For FRIEDMAN TO THE BOARD OF DIRECTORS 6 ELECTION OF WILLIAM W. Mgmt For For For GEORGE TO THE BOARD OF DIRECTORS 7 ELECTION OF RAJAT K. GUPTA Mgmt For For For TO THE BOARD OF DIRECTORS 8 ELECTION OF JAMES A. Mgmt For For For JOHNSON TO THE BOARD OF DIRECTORS 9 ELECTION OF LOIS D. JULIBER Mgmt For For For TO THE BOARD OF DIRECTORS 10 ELECTION OF EDWARD M. LIDDY Mgmt For For For TO THE BOARD OF DIRECTORS 11 ELECTION OF RUTH J. SIMMONS Mgmt For For For TO THE BOARD OF DIRECTORS 12 ELECTION OF JON WINKELRIED Mgmt For For For TO THE BOARD OF DIRECTORS 13 Ratification of Auditor Mgmt For For For 14 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING STOCK OPTIONS 15 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION 16 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REQUESTING A SUSTAINABILITY REPORT Google Inc Ticker Security ID: Meeting Date Meeting Status GOOG CUSIP9 38259P508 05/08/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Eric Schmidt Mgmt For For For Elect Sergey Brin Mgmt For For For Elect Larry Page Mgmt For For For Elect L. John Doerr Mgmt For For For Elect John Hennessy Mgmt For For For Elect Arthur Levinson Mgmt For For For Elect Ann Mather Mgmt For For For Elect Paul Otellini Mgmt For For For Elect K. Ram Shriram Mgmt For For For Elect Shirley Tilghman Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2004 Stock Plan Mgmt For Against Against 4 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING INTERNET CENSORSHIP. 5 Shareholder Proposal Regarding a ShrHoldr Against Against For Human Rights Committee Grainger WW Inc Ticker Security ID: Meeting Date Meeting Status GWW CUSIP9 384802104 04/30/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Brian Anderson Mgmt For For For Elect Wilbur Gantz Mgmt For For For Elect V. Hailey Mgmt For For For Elect William Hall Mgmt For For For Elect Richard Keyser Mgmt For For For Elect Stuart Levenick Mgmt For For For Elect John McCarter, Jr. Mgmt For For For Elect Neil Novich Mgmt For For For Elect Michael Roberts Mgmt For For For Elect Gary Rogers Mgmt For For For Elect James Ryan Mgmt For For For Elect James Slavik Mgmt For For For Elect Harold Smith Mgmt For For For 2 Ratification of Auditor Mgmt For For For Gramercy Capital Corp. Ticker Security ID: Meeting Date Meeting Status GKK CUSIP9 384871109 02/13/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For For For 2 Right to Adjourn Mgmt For For For Gramercy Capital Corp. Ticker Security ID: Meeting Date Meeting Status GKK CUSIP9 384871109 06/25/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jeffrey E. Kelter Mgmt For For For Elect Charles Laven Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 2008 Employee Stock Purchase Mgmt For For For Plan Great Southern Bancorp Inc Ticker Security ID: Meeting Date Meeting Status GSBC CUSIP9 390905107 05/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Barclay Mgmt For For For Elect Larry Frazier Mgmt For For For 2 Ratification of Auditor Mgmt For For For Greatbatch Inc. Ticker Security ID: Meeting Date Meeting Status GB CUSIP9 39153L106 05/20/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Pamela Bailey Mgmt For For For Elect Thomas Hook Mgmt For For For Elect Kevin Melia Mgmt For For For Elect Joseph Miller, Jr. Mgmt For For For Elect Bill Sanford Mgmt For For For Elect Peter Soderberg Mgmt For For For Elect William Summers, Jr. Mgmt For For For Elect John Wareham Mgmt For For For Elect Helena Wisniewski Mgmt For For For 2 Ratification of Auditor Mgmt For For For Greenfield Online Inc Ticker Security ID: Meeting Date Meeting Status SRVY CUSIP9 395150105 05/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Lise Buyer Mgmt For For For Elect Charles Stryker Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2004 Equity Mgmt For Against Against Incentive Plan Grey Wolf Inc Ticker Security ID: Meeting Date Meeting Status GW CUSIP9 397888108 05/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Steven Webster Mgmt For Withhold Against Elect William Ziegler Mgmt For For For 2 Ratification of Auditor Mgmt For For For Halliburton Company Ticker Security ID: Meeting Date Meeting Status HAL CUSIP9 406216101 05/21/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: A.M. Mgmt For For For BENNETT 2 ELECTION OF DIRECTOR: J.R. Mgmt For For For BOYD 3 ELECTION OF DIRECTOR: M. Mgmt For For For CARROLL 4 ELECTION OF DIRECTOR: K.T. Mgmt For For For DERR 5 ELECTION OF DIRECTOR: S.M. Mgmt For For For GILLIS 6 ELECTION OF DIRECTOR: J.T. Mgmt For For For HACKETT 7 ELECTION OF DIRECTOR: D.J. Mgmt For For For LESAR 8 ELECTION OF DIRECTOR: J.L. Mgmt For For For MARTIN 9 ELECTION OF DIRECTOR: J.A. Mgmt For For For PRECOURT 10 ELECTION OF DIRECTOR: D.L. Mgmt For For For REED 11 PROPOSAL FOR RATIFICATION Mgmt For For For OF THE SELECTION OF AUDITORS. 12 Amendment to the 1993 Stock and Mgmt For For For Incentive Plan 13 PROPOSAL ON HUMAN RIGHTS ShrHoldr Against Against For POLICY. 14 PROPOSAL ON POLITICAL ShrHoldr Against Against For CONTRIBUTIONS. 15 PROPOSAL ON HUMAN RIGHTS ShrHoldr Against Against For BOARD COMMITTEE. Hanover Insurance Group Inc Ticker Security ID: Meeting Date Meeting Status THG CUSIP9 410867105 05/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: DAVID Mgmt For For For J. GALLITANO 2 ELECTION OF DIRECTOR: Mgmt For For For WENDELL J. KNOX 3 ELECTION OF DIRECTOR: Mgmt For For For ROBERT MURRAY 4 Ratification of Auditor Mgmt For For For Harley-Davidson Inc Ticker Security ID: Meeting Date Meeting Status HOG CUSIP9 412822108 04/26/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect George Conrades Mgmt For For For Elect Sara Levinson Mgmt For For For Elect George Miles, Jr. Mgmt For For For Elect Jochen Zeitz Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Harleysville Group Inc Ticker Security ID: Meeting Date Meeting Status HGIC CUSIP9 412824104 04/23/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect W. Thacher Brown Mgmt For For For Elect Mirian Graddick-Weir Mgmt For For For Elect William Scranton III Mgmt For For For 2 TO APPROVE THE AMENDED Mgmt For For For AND RESTATED EMPLOYEE STOCK PURCHASE PLAN. 3 Ratification of Auditor Mgmt For For For Harris Interactive Inc Ticker Security ID: Meeting Date Meeting Status HPOL CUSIP9 414549105 10/30/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Stephen Harlan Mgmt For For For Elect Howard Shecter Mgmt For For For Elect Antoine Treuille Mgmt For For For 2 APPROVAL OF THE 2007 LONG Mgmt For Against Against TERM INCENTIVE PLAN 3 APPROVAL OF THE 2007 Mgmt For For For EMPLOYEE STOCK PURCHASE PLAN 4 Ratification of Auditor Mgmt For For For Hasbro Inc Ticker Security ID: Meeting Date Meeting Status HAS CUSIP9 418056107 05/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Basil Anderson Mgmt For For For Elect Alan Batkin Mgmt For For For Elect Frank Biondi, Jr. Mgmt For For For Elect Kenneth Bronfin Mgmt For For For Elect John Connors, Jr. Mgmt For For For Elect Michael Garrett Mgmt For For For Elect E. Gordon Gee Mgmt For For For Elect Brian Goldner Mgmt For For For Elect Jack Greenberg Mgmt For For For Elect Alan Hassenfeld Mgmt For For For Elect Edward Philip Mgmt For For For Elect Paula Stern Mgmt For For For Elect Alfred Verrecchia Mgmt For For For 2 RATIFICATION OF AUDITORS Mgmt For For For FOR 2008. HCC Insurance Holdings Ticker Security ID: Meeting Date Meeting Status HCC CUSIP9 404132102 05/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Frank Bramanti Mgmt For For For Elect Patrick Collins Mgmt For For For Elect J. Robert Dickerson Mgmt For For For Elect Walter Duer Mgmt For For For Elect Edward Ellis, Jr. Mgmt For For For Elect James Flagg, PhD Mgmt For For For Elect Allan Fulkerson Mgmt For For For Elect John Molbeck, Jr. Mgmt For For For Elect James Oesterreicher Mgmt For For For Elect Michael Roberts Mgmt For For For Elect Christopher Williams Mgmt For For For Elect Scott Wise Mgmt For For For 2 APPROVE 2008 FLEXIBLE Mgmt For For For INCENTIVE PLAN. 3 RATIFY APPOINTMENT OF Mgmt For For For PRICEWATERHOUSECOOPERS, LLP AS AUDITORS FOR 2008. 4 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING SEXUAL ORIENTATION AND GENDER IDENTITY. 5 Shareholder Proposal Regarding ShrHoldr Against Against For Majority Vote Protocol HEALTHSPRING, INC. Ticker Security ID: Meeting Date Meeting Status HS CUSIP9 42224N101 05/20/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Hensley Mgmt For For For Elect Russell Mayerfield Mgmt For For For 2 2008 Management Stock Purchase Mgmt For For For Plan Heartland Payment Systems Inc Ticker Security ID: Meeting Date Meeting Status HPY CUSIP9 42235N108 05/02/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Carr Mgmt For For For Elect Marc Ostro Mgmt For For For Elect Scott Bok Mgmt For For For Elect Jonathan Palmer Mgmt For For For Elect Mitchell Hollin Mgmt For For For Elect George Raymond Mgmt For For For Elect Robert Niehaus Mgmt For Withhold Against Elect Richard Vague Mgmt For For For 2 2008 Equity Incentive Plan Mgmt For Against Against 3 Ratification of Auditor Mgmt For For For Heidrick Struggles International Ticker Security ID: Meeting Date Meeting Status HSII CUSIP9 422819102 05/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect L. Kevin Kelly Mgmt For For For Elect Robert Knowling, Jr. Mgmt For For For Elect Gerard Roche Mgmt For For For Elect V. Paul Unruh Mgmt For For For 2 Ratification of Auditor Mgmt For For For Helen Of Troy Limited Ticker Security ID: Meeting Date Meeting Status HELE CUSIP9 G4388N106 08/21/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Gary Abromovitz Mgmt For Withhold Against Elect John Butterworth Mgmt For Withhold Against Elect Timothy Meeker Mgmt For Withhold Against Elect Byron Rubin Mgmt For Withhold Against Elect Gerald Rubin Mgmt For Withhold Against Elect Stanlee Rubin Mgmt For Withhold Against Elect Adolpho Telles Mgmt For Withhold Against Elect Darren Woody Mgmt For Withhold Against 2 Amend Company's Bye-Laws to Mgmt For For For Institute Direct Registration Program 3 Ratification of Auditor Mgmt For For For Herbalife Limited Ticker Security ID: Meeting Date Meeting Status HLF CUSIP9 G4412G101 05/01/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL O. JOHNSON 2 ELECTION OF DIRECTOR: JOHN Mgmt For For For TARTOL 3 Amendment to 2005 Stock Incentive Mgmt For Against Against Plan 4 Ratification of Auditor Mgmt For For For Hess Corp. Ticker Security ID: Meeting Date Meeting Status HES CUSIP9 42809H107 05/07/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Edith Holiday Mgmt For Withhold Against Elect John Mullin Mgmt For For For Elect John O'Connor Mgmt For For For Elect F. Borden Walker Mgmt For For For Elect Robert Wilson Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 PROPOSAL TO DECLASSIFY THE Mgmt For For For BOARD OF DIRECTORS. 4 APPROVAL OF THE 2008 LONG- Mgmt For For For TERM INCENTIVE PLAN. Hewlett-Packard Company Ticker Security ID: Meeting Date Meeting Status HPQ CUSIP9 428236103 03/19/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: L.T. Mgmt For For For BABBIO, JR. 2 ELECTION OF DIRECTOR: S.M. Mgmt For For For BALDAUF 3 ELECTION OF DIRECTOR: R.A. Mgmt For For For HACKBORN 4 ELECTION OF DIRECTOR: J.H. Mgmt For For For HAMMERGREN 5 ELECTION OF DIRECTOR: M.V. Mgmt For For For HURD 6 ELECTION OF DIRECTOR: J.Z. Mgmt For For For HYATT 7 ELECTION OF DIRECTOR: J.R. Mgmt For For For JOYCE 8 ELECTION OF DIRECTOR: R.L. Mgmt For For For RYAN 9 ELECTION OF DIRECTOR: L.S. Mgmt For For For SALHANY 10 ELECTION OF DIRECTOR: G.K. Mgmt For For For THOMPSON 11 Ratification of Auditor Mgmt For For For Highland Hospitality Corp. Ticker Security ID: Meeting Date Meeting Status HIH CUSIP9 430141101 07/12/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Merger/Acquisition Mgmt For For For HMS Holdings Corp. Ticker Security ID: Meeting Date Meeting Status HMSY CUSIP9 40425J101 05/30/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Holster Mgmt For Withhold Against Elect James Kelly Mgmt For Withhold Against Elect William Lucia Mgmt For Withhold Against Elect William Mosakowski Mgmt For Withhold Against Elect Galen Powers Mgmt For Withhold Against 2 APPROVAL OF THE PROPOSED Mgmt For Against Against AMENDMENT TO THE 2006 STOCK PLAN. 3 Ratification of Auditor Mgmt For For For Hooker Funiture Corp. Ticker Security ID: Meeting Date Meeting Status HOFT CUSIP9 439038100 06/30/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Paul Toms, Jr. Mgmt For For For Elect W. Christopher Beeler, Jr. Mgmt For For For Elect John Gregory, III Mgmt For For For Elect Mark Schreiber Mgmt For For For Elect David Sweet Mgmt For For For Elect Henry Williamson, Jr. Mgmt For For For Horace Mann Corp. Ticker Security ID: Meeting Date Meeting Status HMN CUSIP9 440327104 05/21/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Mary Futrell Mgmt For For For Elect Stephen Hasenmiller Mgmt For For For Elect Louis Lower II Mgmt For For For Elect Joseph Melone Mgmt For For For Elect Jeffrey Morby Mgmt For For For Elect Charles Parker Mgmt For For For Elect Gabriel Shaheen Mgmt For For For Elect Roger Steinbecker Mgmt For For For Elect Charles Wright Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Transaction of Other Business Mgmt For Against Against Hospitality Properties Trust Ticker Security ID: Meeting Date Meeting Status HPT CUSIP9 44106M102 05/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Harrington Mgmt For For For Elect Barry Portnoy Mgmt For For For Host Hotels & Resorts, Inc Ticker Security ID: Meeting Date Meeting Status HST CUSIP9 44107P104 05/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For ROBERT M. BAYLIS 2 ELECTION OF DIRECTOR: Mgmt For For For TERENCE C. GOLDEN 3 ELECTION OF DIRECTOR: ANN Mgmt For For For M. KOROLOGOS 4 ELECTION OF DIRECTOR: Mgmt For For For RICHARD E. MARRIOTT 5 ELECTION OF DIRECTOR: Mgmt For For For JUDITH A. MCHALE 6 ELECTION OF DIRECTOR: JOHN Mgmt For For For B. MORSE, JR. 7 ELECTION OF DIRECTOR: W. Mgmt For For For EDWARD WALTER 8 RATIFY APPOINTMENT OF KPMG Mgmt For For For LLP AS INDEPENDENT AUDITORS. HUB Group Inc Ticker Security ID: Meeting Date Meeting Status HUBG CUSIP9 443320106 05/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Phillip Yeager Mgmt For Withhold Against Elect David Yeager Mgmt For Withhold Against Elect Mark Yeager Mgmt For Withhold Against Elect Gary Eppen Mgmt For Withhold Against Elect Charles Reaves Mgmt For Withhold Against Elect Martin Slark Mgmt For Withhold Against Hubbell Inc Ticker Security ID: Meeting Date Meeting Status HUB.B CUSIP9 443510201 05/05/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect E. Richard Brooks Mgmt For For For Elect George Edwards, Jr. Mgmt For For For Elect Anthony Guzzi Mgmt For For For Elect Joel Hoffman Mgmt For For For Elect Andrew McNally, IV Mgmt For For For Elect Daniel Meyer Mgmt For For For Elect Timothy Powers Mgmt For For For Elect G. Jackson Ratcliffe Mgmt For For For Elect Richard Swift Mgmt For For For Elect Daniel Van Riper Mgmt For For For 2 Ratification of Auditor Mgmt For For For Humana Inc Ticker Security ID: Meeting Date Meeting Status HUM CUSIP9 444859102 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: DAVID Mgmt For For For A. JONES, JR. 2 ELECTION OF DIRECTOR: Mgmt For For For FRANK A. D AMELIO 3 ELECTION OF DIRECTOR: W. Mgmt For For For ROY DUNBAR 4 ELECTION OF DIRECTOR: KURT Mgmt For For For J. HILZINGER 5 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL B. MCCALLISTER 6 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM J. MCDONALD 7 ELECTION OF DIRECTOR: JAMES Mgmt For For For J. O BRIEN 8 ELECTION OF DIRECTOR: W. Mgmt For For For ANN REYNOLDS, PH.D. 9 THE APPROVAL OF THE Mgmt For For For COMPANY'S EXECUTIVE MANAGEMENT INCENTIVE PLAN. 10 Ratification of Auditor Mgmt For For For ICT Group Inc Ticker Security ID: Meeting Date Meeting Status ICTG CUSIP9 44929Y101 05/30/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Donald Brennan Mgmt For For For Elect Gordon Coburn Mgmt For For For 2 Ratification of Auditor Mgmt For For For Immucor Inc Ticker Security ID: Meeting Date Meeting Status BLUD CUSIP9 452526106 11/15/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Roswell Bowers Mgmt For Withhold Against Elect Gioacchino De Chirico Mgmt For Withhold Against Elect Ralph Eatz Mgmt For Withhold Against Elect MIchael Goldman Mgmt For Withhold Against Elect Dr. Jack Goldstein Mgmt For Withhold Against Elect John Harris Mgmt For Withhold Against Elect Hiroshi Hoketsu Mgmt For Withhold Against Elect Joseph Rosen Mgmt For Withhold Against 2 Transaction of Other Business Mgmt For Against Against Immunomedics Inc Ticker Security ID: Meeting Date Meeting Status IMMU CUSIP9 452907108 12/05/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Goldenberg Mgmt For Withhold Against Elect Cynthia Sullivan Mgmt For Withhold Against Elect Morton Coleman Mgmt For Withhold Against Elect Marvin Jaffe Mgmt For Withhold Against Elect Brian Markison Mgmt For Withhold Against Elect Mary Paetzold Mgmt For Withhold Against Elect Don Stark Mgmt For Withhold Against Elect Edward Wolynic Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Independent Bank Corp. Ticker Security ID: Meeting Date Meeting Status INDB CUSIP9 453836108 04/17/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Christopher Oddleifson Mgmt For For For Elect Robert Sullivan Mgmt For For For Elect Brian Tedeschi Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Innospec Inc. Ticker Security ID: Meeting Date Meeting Status IOSP CUSIP9 45768S105 05/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Peter Fearn Mgmt For For For Elect Joachim Roeser Mgmt For For For Elect Hugh Aldous Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 TO ADOPT THE CORPORATION'S Mgmt For For For PERFORMANCE RELATED STOCK OPTION PLAN 2008. 4 TO ADOPT THE CORPORATION'S Mgmt For For For COMPANY SHARE OPTION PLAN 5 TO ADOPT THE CORPORATION'S Mgmt For For For NON-EMPLOYEE DIRECTORS' STOCK OPTION PLAN 2008. 6 TO ADOPT THE CORPORATION'S Mgmt For For For SHARESAVE PLAN 2008. Insight Enterprises Inc Ticker Security ID: Meeting Date Meeting Status NSIT CUSIP9 45765U103 05/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Fennessy Mgmt For For For Elect Larry Gunning Mgmt For For For Elect Robertson Jones Mgmt For For For 2 Ratification of Auditor Mgmt For For For Interface Inc Ticker Security ID: Meeting Date Meeting Status IFSIA CUSIP9 458665106 05/20/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Dianne Dillon-Ridgley Mgmt For Withhold Against Elect June Henton Mgmt For Withhold Against Elect Christopher Kennedy Mgmt For Withhold Against Elect K. David Kohler Mgmt For Withhold Against Elect Thomas Oliver Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Invitrogen Corp. Ticker Security ID: Meeting Date Meeting Status IVGN CUSIP9 46185R100 04/30/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Balakrishnan Iyer Mgmt For Withhold Against Elect Ronald Matricaria Mgmt For For For Elect W. Reynolds, Ph.D. Mgmt For For For 2 Ratification of Auditor Mgmt For Against Against 3 AMENDMENT OF THE Mgmt For For For COMPANY'S 1998 EMPLOYEE STOCK PURCHASE PLAN 4 AMENDMENT OF THE Mgmt For Against Against COMPANY'S 2004 EQUITY INCENTIVE PLAN IPC Holdings Limited Ticker Security ID: Meeting Date Meeting Status IPCR CUSIP9 G4933P101 06/20/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Kenneth Hammond Mgmt For For For Elect James Bryce Mgmt For For For Elect Mark Bridges Mgmt For For For Elect Peter Christie Mgmt For For For Elect L. Anthony Joaquin Mgmt For For For Elect Antony Lancaster Mgmt For For For 2 Authority to Fill Director Vacancy Mgmt For For For without Shareholder Approval 3 Ratification of Auditor Mgmt For For For 4 APPROVAL OF THE REVISED Mgmt For Against Against PLAN OF REMUNERATION FOR THE BOARD OF DIRECTORS. ITT Industries Inc Ticker Security ID: Meeting Date Meeting Status ITT CUSIP9 450911102 05/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Steven Loranger Mgmt For For For Elect Curtis Crawford Mgmt For For For Elect Christina Gold Mgmt For For For Elect Ralph Hake Mgmt For For For Elect John Hamre Mgmt For For For Elect Frank MacInnis Mgmt For For For Elect Surya Mohapatra Mgmt For For For Elect Linda Sanford Mgmt For For For Elect Markos Tambakeras Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Bundled Amendments to the Articles Mgmt For For For of Incorporation 4 Amendment to the 2003 Equity Mgmt For For For Incentive Plan to Increase Shares 5 Approval of Material Terms of 2003 Mgmt For For For Equity Incentive Plan 6 Amendment to the Annual Incentive Mgmt For For For Plan for Executive Officers 7 Amendment to the 1997 Long-Term Mgmt For For For Incentive Plan to Approve Material Terms 8 Shareholder Proposal Regarding ShrHoldr Against Against For Disclosure of Foreign Military Sales J2 Global Communications Ticker Security ID: Meeting Date Meeting Status JCOM CUSIP9 46626E205 05/01/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Douglas Bech Mgmt For For For Elect Robert Cresci Mgmt For For For Elect W. Brian Kretzmer Mgmt For For For Elect Richard Ressler Mgmt For For For Elect John Rieley Mgmt For For For Elect Stephen Ross Mgmt For For For Elect Michael Schulhof Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Transaction of Other Business Mgmt For Against Against J2 Global Communications Ticker Security ID: Meeting Date Meeting Status JCOM CUSIP9 46626E205 10/24/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 TO APPROVE J2 GLOBAL'S 2007 Mgmt For Against Against STOCK PLAN. 2 Transaction of Other Business Mgmt For Against Against Jackson Hewitt Tax Service Inc. Ticker Security ID: Meeting Date Meeting Status JTX CUSIP9 468202106 09/20/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Louis Salvatore Mgmt For For For Elect Michael Lister Mgmt For For For Elect Margaret Richardson Mgmt For For For 2 Ratification of Auditor Mgmt For For For Johnson & Johnson Ticker Security ID: Meeting Date Meeting Status JNJ CUSIP9 478160104 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Mary Coleman Mgmt For For For Elect James Cullen Mgmt For For For Elect Michael Johns Mgmt For For For Elect Arnold Langbo Mgmt For For For Elect Susan Lindquist Mgmt For For For Elect Leo Mullin Mgmt For For For Elect William Perez Mgmt For For For Elect Christine Poon Mgmt For For For Elect Charles Prince Mgmt For For For Elect Steven Reinemund Mgmt For For For Elect David Satcher Mgmt For For For Elect William Weldon Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation Johnson Controls Inc Ticker Security ID: Meeting Date Meeting Status JCI CUSIP9 478366107 01/23/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Natalie Black Mgmt For For For Elect Robert Cornog Mgmt For For For Elect William Lacy Mgmt For For For Elect Stephen Roell Mgmt For For For 2 RATIFICATION OF Mgmt For For For PRICEWATERHOUSECOOPERS AS INDEPENDENT AUDITORS FOR 2008. Jos A Bank Clothiers Ticker Security ID: Meeting Date Meeting Status JOSB CUSIP9 480838101 06/19/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Wildrick Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Juniper Networks Inc Ticker Security ID: Meeting Date Meeting Status JNPR CUSIP9 48203R104 05/21/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Mary Cranston Mgmt For For For Elect J. Michael Lawrie Mgmt For For For 2 APPROVAL OF THE JUNIPER Mgmt For For For NETWORKS, INC. 2008 EMPLOYEE STOCK PURCHASE PLAN. 3 Ratification of Auditor Mgmt For For For Kimball International Inc Ticker Security ID: Meeting Date Meeting Status KBALB CUSIP9 494274103 10/16/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jack Wentworth Mgmt For For For Kimco Realty Corp. Ticker Security ID: Meeting Date Meeting Status KIM CUSIP9 49446R109 05/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Martin Kimmel Mgmt For For For Elect Milton Cooper Mgmt For For For Elect Richard Dooley Mgmt For For For Elect Michael Flynn Mgmt For For For Elect Joe Grills Mgmt For For For Elect David Henry Mgmt For For For Elect F. Patrick Hughes Mgmt For For For Elect Frank Lourenso Mgmt For For For Elect Richard Saltzman Mgmt For For For Elect Philip Coviello Mgmt For For For 2 Amendment to the 1998 Equity Mgmt For For For Participation Plan 3 Ratification of Auditor Mgmt For For For King Pharmaceuticals Inc Ticker Security ID: Meeting Date Meeting Status KG CUSIP9 495582108 05/29/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect R. Charles Moyer Mgmt For For For Elect D. Greg Rooker Mgmt For For For Elect Ted Wood Mgmt For For For 2 Ratification of Auditor Mgmt For For For L3 Communications Holdings Inc Ticker Security ID: Meeting Date Meeting Status LLL CUSIP9 502424104 04/29/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Shalikashvili Mgmt For For For Elect Michael Strianese Mgmt For For For Elect John White Mgmt For For For 2 2008 Long Term Performance Plan Mgmt For For For 3 2008 Directors Stock Incentive Plan Mgmt For For For 4 Ratification of Auditor Mgmt For For For Laboratory Corp American Ticker Security ID: Meeting Date Meeting Status LH CUSIP9 50540R409 05/07/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For THOMAS P. MAC MAHON 2 ELECTION OF DIRECTOR: KERRII Mgmt For For For B. ANDERSON 3 ELECTION OF DIRECTOR: JEAN- Mgmt For For For LUC BELINGARD 4 ELECTION OF DIRECTOR: DAVID Mgmt For For For P. KING 5 ELECTION OF DIRECTOR: Mgmt For For For WENDY E. LANE 6 ELECTION OF DIRECTOR: Mgmt For For For ROBERT E. MITTELSTAEDT, JR. 7 ELECTION OF DIRECTOR: Mgmt For For For ARTHUR H. RUBENSTEIN, MBBCH 8 ELECTION OF DIRECTOR: Mgmt For For For BRADFORD T. SMITH 9 ELECTION OF DIRECTOR: M. Mgmt For For For KEITH WEIKEL, PH.D 10 ELECTION OF DIRECTOR: R. Mgmt For Against Against SANDERS WILLIAMS, M.D. 11 TO APPROVE THE COMPANY'S Mgmt For For For MANAGEMENT INCENTIVE BONUS PLAN. 12 TO APPROVE THE COMPANY'S Mgmt For For For 2 13 Amendment to the 1997 Employee Mgmt For For For Stock Purchase Plan 14 Ratification of Auditor Mgmt For For For Landauer Inc Ticker Security ID: Meeting Date Meeting Status LDR CUSIP9 51476K103 02/07/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Cronin Mgmt For For For Elect Richard Risk Mgmt For For For Elect William Saxelby Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 PROPOSAL TO APPROVE THE Mgmt For For For LANDAUER, INC. INCENTIVE COMPENSATION PLAN. Las Vegas Sands Corp. Ticker Security ID: Meeting Date Meeting Status LVS CUSIP9 517834107 06/05/2008 Take No Action Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Charles Forman Mgmt For TNA N/A Elect George Koo Mgmt For TNA N/A Elect Irwin Siegel Mgmt For TNA N/A 2 Ratification of Auditor Mgmt For TNA N/A 3 Amendment to the 2004 Equity Mgmt For TNA N/A Award Plan 4 Amendment to the Executive Cash Mgmt For TNA N/A Incentive Plan Lear Corporation Ticker Security ID: Meeting Date Meeting Status LEA CUSIP9 521865105 05/08/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Vincent Intrieri Mgmt For Withhold Against Elect Conrad Mallett, Jr. Mgmt For For For Elect Robert Rossiter Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 STOCKHOLDER PROPOSAL TO ShrHoldr Against Against For ADOPT SIMPLE MAJORITY VOTE STANDARDS. Lehman Brothers Holdings Inc Ticker Security ID: Meeting Date Meeting Status LEH CUSIP9 524908100 04/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL L. AINSLIE 2 ELECTION OF DIRECTOR: JOHN Mgmt For For For F. AKERS 3 ELECTION OF DIRECTOR: Mgmt For For For ROGER S. BERLIND 4 ELECTION OF DIRECTOR: Mgmt For For For THOMAS H. CRUIKSHANK 5 ELECTION OF DIRECTOR: Mgmt For For For MARSHA JOHNSON EVANS 6 ELECTION OF DIRECTOR: Mgmt For For For RICHARD S. FULD, JR. 7 ELECTION OF DIRECTOR: SIR Mgmt For For For CHRISTOPHER GENT 8 ELECTION OF DIRECTOR: JERRY Mgmt For For For A. GRUNDHOFER 9 ELECTION OF DIRECTOR: Mgmt For For For ROLAND A. HERNANDEZ 10 ELECTION OF DIRECTOR: Mgmt For For For HENRY KAUFMAN 11 ELECTION OF DIRECTOR: JOHN Mgmt For For For D. MACOMBER 12 Ratification of Auditor Mgmt For For For 13 Amendment to the 2005 Stock Mgmt For Against Against Incentive Plan 14 Amendment to the Executive Mgmt For For For Incentive Compensation Plan 15 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING POLITICAL CONTRIBUTIONS. 16 STOCKHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO AN ENVIRONMENTAL SUSTAINABILITY REPORT. Lennox International Inc Ticker Security ID: Meeting Date Meeting Status LII CUSIP9 526107107 05/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Byrne Mgmt For For For Elect John Norris, III Mgmt For For For Elect Paul Schmidt Mgmt For For For 2 RATIFICATION OF KPMG LLP AS Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Lexmark International Group A Ticker Security ID: Meeting Date Meeting Status LXK CUSIP9 529771107 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR TERM Mgmt For For For TO EXPIRE IN 2011: RALPH E. GOMORY 2 ELECTION OF DIRECTOR TERM Mgmt For For For TO EXPIRE IN 2011: MARVIN L. MANN 3 ELECTION OF DIRECTOR TERM Mgmt For For For TO EXPIRE IN 2011: TERESA BECK 4 Ratification of Auditor Mgmt For For For 5 Amendment to the Stock Incentive Mgmt For For For Plan 6 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Lin TV Corp. Ticker Security ID: Meeting Date Meeting Status TVL CUSIP9 532774106 05/01/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Peter Brodsky Mgmt For For For Elect Douglas McCormick Mgmt For For For Elect Michael Pausic Mgmt For For For 2 Ratification of Auditor Mgmt For For For Lincare Holdings Inc Ticker Security ID: Meeting Date Meeting Status LNCR CUSIP9 532791100 05/12/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Byrnes Mgmt For For For Elect Stuart Altman Mgmt For For For Elect Chester Black Mgmt For For For Elect Frank Byrne Mgmt For For For Elect William Miller, III Mgmt For For For 2 Ratification of Auditor Mgmt For For For Lockheed Martin Corp. Ticker Security ID: Meeting Date Meeting Status LMT CUSIP9 539830109 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect E. C. Aldridge, Jr. Mgmt For For For Elect Nolan Archibald Mgmt For For For Elect David Burritt Mgmt For For For Elect James Ellis, Jr. Mgmt For For For Elect Gwendolyn King Mgmt For For For Elect James Loy Mgmt For For For Elect Douglas McCorkindale Mgmt For For For Elect Joseph Ralston Mgmt For For For Elect Frank Savage Mgmt For For For Elect James Schneider Mgmt For For For Elect Anne Stevens Mgmt For For For Elect Robert Stevens Mgmt For For For Elect James Ukropina Mgmt For For For 2 RATIFICATION OF APPOINTMENT Mgmt For For For OF INDEPENDENT AUDITORS 3 Adoption of Simple Majority Voting Mgmt For For For 4 MANAGEMENT PROPOSAL: TO Mgmt For Against Against AMEND THE CHARTER TO DELETE ARTICLE XIII 5 Amendment to the 2003 Incentive Mgmt For For For Performance Award Plan 6 MANAGEMENT PROPOSAL: TO Mgmt For For For ADOPT THE 2009 DIRECTORS EQUITY PLAN 7 STOCKHOLDER PROPOSAL BY ShrHoldr Against Against For EVELYN Y. DAVIS 8 Shareholder Proposal Regarding ShrHoldr Against Against For Report on Nuclear Weapons Involvement 9 STOCKHOLDER PROPOSAL BY ShrHoldr Against Against For JOHN CHEVEDDEN Loews Corp Carolina Group Ticker Security ID: Meeting Date Meeting Status CG CUSIP9 540424207 05/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: A.E. Mgmt For Against Against BERMAN 2 ELECTION OF DIRECTOR: J.L. Mgmt For Against Against BOWER 3 ELECTION OF DIRECTOR: C.M. Mgmt For Against Against DIKER 4 ELECTION OF DIRECTOR: P.J. Mgmt For Against Against FRIBOURG 5 ELECTION OF DIRECTOR: W.L. Mgmt For Against Against HARRIS 6 ELECTION OF DIRECTOR: P.A. Mgmt For Against Against LASKAWY 7 ELECTION OF DIRECTOR: G.R. Mgmt For Against Against SCOTT 8 ELECTION OF DIRECTOR: A.H. Mgmt For Against Against TISCH 9 ELECTION OF DIRECTOR: J.S. Mgmt For Against Against TISCH 10 ELECTION OF DIRECTOR: J.M. Mgmt For Against Against TISCH 11 RATIFY DELOITTE & TOUCHE LLP Mgmt For For For AS INDEPENDENT AUDITORS 12 SHAREHOLDER PROPOSAL- ShrHoldr Against For Against CUMULATIVE VOTING 13 SHAREHOLDER PROPOSAL- ShrHoldr Against Against For PERFORMANCE STANDARDS FOR EXECUTIVE COMPENSATION 14 SHAREHOLDER PROPOSAL- ShrHoldr Against Against For HEALTH CARE REFORM 15 SHAREHOLDER PROPOSAL- ShrHoldr Against Against For ADVERTISING EXPENDITURES Lojack Corp. Ticker Security ID: Meeting Date Meeting Status LOJN CUSIP9 539451104 05/20/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Rory Cowan Mgmt For For For Elect John MacKinnon Mgmt For For For Elect Robert Murray Mgmt For For For Elect Robert Rewey Mgmt For For For Elect Richard Riley Mgmt For For For Elect Harvey Rosenthal Mgmt For For For Elect Maria Renna Sharpe Mgmt For For For Elect Ronald Waters III Mgmt For For For 2 ADOPT THE COMPANY'S 2008 Mgmt For For For STOCK INCENTIVE PLAN. 3 Ratification of Auditor Mgmt For For For LTC Properties Inc Ticker Security ID: Meeting Date Meeting Status LTC CUSIP9 502175102 06/10/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Andre Dimitriadis Mgmt For For For Elect Boyd Hendrickson Mgmt For For For Elect Edmund King Mgmt For For For Elect Wendy Simpson Mgmt For For For Elect Timothy Triche Mgmt For For For 2 APPROVAL OF THE COMPANY'S Mgmt For For For 2 PLAN. 3 RATIFICATION OF THE Mgmt For For For COMPANY'S INDEPENDENT AUDITORS. Lubrizol Corp. Ticker Security ID: Meeting Date Meeting Status LZ CUSIP9 549271104 04/28/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Abernathy Mgmt For For For Elect Dominic Pileggi Mgmt For For For Elect Harriet Taggart Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr For For For Declassification of the Board M & T Bank Corp. Ticker Security ID: Meeting Date Meeting Status MTB CUSIP9 55261F104 04/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Brent Baird Mgmt For Withhold Against Elect Robert Bennett Mgmt For Withhold Against Elect C. Angela Bontempo Mgmt For Withhold Against Elect Robert Brady Mgmt For Withhold Against Elect Michael Buckley Mgmt For Withhold Against Elect T. Jefferson Cunningham, III Mgmt For Withhold Against Elect Mark Czarnecki Mgmt For Withhold Against Elect Colm Doherty Mgmt For Withhold Against Elect Richard Garman Mgmt For Withhold Against Elect Daniel Hawbaker Mgmt For Withhold Against Elect Patrick Hodgson Mgmt For Withhold Against Elect Richard King Mgmt For Withhold Against Elect Reginald Newman, ll Mgmt For Withhold Against Elect Jorge Pereira Mgmt For Withhold Against Elect Michael Pinto Mgmt For Withhold Against Elect Robert Sadler, Jr. Mgmt For Withhold Against Elect Eugene Sheehy Mgmt For Withhold Against Elect Stephen Sheetz Mgmt For Withhold Against Elect Herbert Washington Mgmt For Withhold Against Elect Robert Wilmers Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Magma Design Automation Ticker Security ID: Meeting Date Meeting Status LAVA CUSIP9 559181102 08/29/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Rajeev Madhavan Mgmt For For For Elect Kevin Eichler Mgmt For For For 2 Ratification of Auditor Mgmt For For For Maidenform Brands Inc Ticker Security ID: Meeting Date Meeting Status MFB CUSIP9 560305104 05/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Kaplan Mgmt For For For Elect Thomas Ward Mgmt For For For Elect Norman Axelrod Mgmt For For For Elect Harold Compton Mgmt For For For Elect Barbara Eisenberg Mgmt For For For Elect Karen Rose Mgmt For For For Elect Adam Stein Mgmt For For For 2 Ratification of Auditor Mgmt For For For Manitowoc Company Inc Ticker Security ID: Meeting Date Meeting Status MTW CUSIP9 563571108 05/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Dean Anderson Mgmt For For For Elect Keith Nosbusch Mgmt For For For Elect Glen Tellock Mgmt For For For 2 Ratification of Auditor Mgmt For For For Marathon Oil Corp. Ticker Security ID: Meeting Date Meeting Status MRO CUSIP9 565849106 04/30/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For CHARLES F. BOLDEN, JR. 2 ELECTION OF DIRECTOR: Mgmt For For For GREGORY H. BOYCE 3 ELECTION OF DIRECTOR: Mgmt For Against Against SHIRLEY ANN JACKSON 4 ELECTION OF DIRECTOR: PHILIP Mgmt For For For LADER 5 ELECTION OF DIRECTOR: Mgmt For For For CHARLES R. LEE 6 ELECTION OF DIRECTOR: Mgmt For For For DENNIS H. REILLEY 7 ELECTION OF DIRECTOR: SETH Mgmt For For For E. SCHOFIELD 8 ELECTION OF DIRECTOR: JOHN Mgmt For For For W. SNOW 9 ELECTION OF DIRECTOR: Mgmt For For For THOMAS J. USHER 10 Ratification of Auditor Mgmt For For For 11 Shareholder Proposal Regarding ShrHoldr Against Against For Right to Call a Special Meeting 12 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Executive Compensation Marchex Inc Ticker Security ID: Meeting Date Meeting Status MCHX CUSIP9 56624R108 05/09/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Russell Horowitz Mgmt For For For Elect Dennis Cline Mgmt For For For Elect Anne Devereux Mgmt For For For Elect Jonathan Fram Mgmt For For For Elect Nicolas Hanauer Mgmt For For For Elect John Keister Mgmt For For For 2 Ratification of Auditor Mgmt For For For MarkWest Energy Partners L.P. Ticker Security ID: Meeting Date Meeting Status MWE CUSIP9 570759100 06/04/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Fox Mgmt For For For Elect Keith Bailey Mgmt For For For Elect Michael Beatty Mgmt For For For Elect Charles Dempster Mgmt For For For Elect Donald Heppermann Mgmt For For For Elect William Kellstrom Mgmt For For For Elect Anne Mounsey Mgmt For For For Elect William Nicoletti Mgmt For For For Elect Frank Semple Mgmt For For For Elect Donald Wolf Mgmt For For For 2 Ratification of Auditor Mgmt For For For Markwest Hydrocarbon Inc Ticker Security ID: Meeting Date Meeting Status MWP CUSIP9 570762104 02/21/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Amendment to the Certificate of Mgmt For For For Incorporation 2 Approval of the Merger Agreement Mgmt For For For 3 Right to Adjourn Meeting Mgmt For For For MBIA Inc Ticker Security ID: Meeting Date Meeting Status MBI CUSIP9 55262C100 05/01/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For JOSEPH W. BROWN 2 ELECTION OF DIRECTOR: DAVID Mgmt For For For A. COULTER 3 ELECTION OF DIRECTOR: Mgmt For For For CLAIRE L. GAUDIANI 4 ELECTION OF DIRECTOR: Mgmt For For For DANIEL P. KEARNEY 5 ELECTION OF DIRECTOR: Mgmt For For For KEWSONG LEE 6 ELECTION OF DIRECTOR: Mgmt For For For LAURENCE H. MEYER 7 ELECTION OF DIRECTOR: DAVID Mgmt For For For M. MOFFETT 8 ELECTION OF DIRECTOR: JOHN Mgmt For For For A. ROLLS 9 ELECTION OF DIRECTOR: Mgmt For For For RICHARD C. VAUGHAN 10 ELECTION OF DIRECTOR: Mgmt For For For JEFFERY W. YABUKI 11 Right to Exercise Certain Warrants Mgmt For For For 12 APPROVAL OF RESTRICTED Mgmt For Against Against STOCK AWARDS FOR JOSEPH W. BROWN 13 Ratification of Auditor Mgmt For Against Against McDonalds Corp. Ticker Security ID: Meeting Date Meeting Status MCD CUSIP9 580135101 05/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: RALPH Mgmt For For For ALVAREZ 2 ELECTION OF DIRECTOR: Mgmt For For For SUSAN E. ARNOLD 3 ELECTION OF DIRECTOR: Mgmt For For For RICHARD H. LENNY 4 ELECTION OF DIRECTOR: CARY Mgmt For For For D. MCMILLAN 5 ELECTION OF DIRECTOR: Mgmt For For For SHEILA A. PENROSE 6 ELECTION OF DIRECTOR: JAMES Mgmt For For For A. SKINNER 7 APPROVAL OF THE Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MCG Capital Corp. Ticker Security ID: Meeting Date Meeting Status MCGC CUSIP9 58047P107 04/23/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Merrick Mgmt For For For Elect B. Hagen Saville Mgmt For For For Elect Wallace B. Millner, III Mgmt For For For Elect Richard Neu Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Sale of Common Stock Below Net Mgmt For For For Asset Value 4 Amendment to the 2006 Employee Mgmt For For For Restricted Stock Plan 5 Amendment to the 2006 Non- Mgmt For For For Employee Director Restricted Stock Plan McGraw-Hill Companies Inc Ticker Security ID: Meeting Date Meeting Status MHP CUSIP9 580645109 04/30/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Sir Winfried Bischoff Mgmt For For For Elect Douglas Daft Mgmt For For For Elect Linda Lorimer Mgmt For For For Elect Harold McGraw III Mgmt For For For Elect Sir Michael Rake Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 SHAREHOLDER PROPOSAL ShrHoldr Against For Against REQUESTING THE ANNUAL ELECTION OF EACH DIRECTOR. 4 SHAREHOLDER PROPOSAL ShrHoldr Against For Against REQUESTING ADOPTION OF A SIMPLE MAJORITY VOTE. Medcath Corp. Ticker Security ID: Meeting Date Meeting Status MDTH CUSIP9 58404W109 03/05/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert McCoy, Jr. Mgmt For For For Elect John McKinnon Mgmt For For For Elect Galen Powers Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the Outside Mgmt For For For Directors' Stock Option Plan Medco Health Solutions Inc Ticker Security ID: Meeting Date Meeting Status MHS CUSIP9 58405U102 05/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: JOHN Mgmt For For For L. CASSIS 2 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL GOLDSTEIN 3 ELECTION OF DIRECTOR: Mgmt For For For BLENDA J. WILSON 4 Ratification of Auditor Mgmt For For For 5 Increase Authorized Shares Mgmt For For For 6 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING EXECUTIVE COMPENSATION Medical Action Industries Ticker Security ID: Meeting Date Meeting Status MDCI CUSIP9 58449L100 08/16/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Burke Mgmt For For For Elect Paul Meringolo Mgmt For For For Elect Kenneth Newsome Mgmt For For For 2 Ratification of Auditor Mgmt For For For Medical Properties Trust Inc Ticker Security ID: Meeting Date Meeting Status MCLPL CUSIP9 58463J304 05/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Edward Aldag, Jr. Mgmt For For For Elect Virginia Clarke Mgmt For For For Elect G. Steven Dawson Mgmt For For For Elect R. Steven Hamner Mgmt For For For Elect Robert Holmes Mgmt For For For Elect Sherry Kellett Mgmt For For For Elect William McKenzie Mgmt For For For Elect L. Glenn Orr, Jr. Mgmt For For For 2 Ratification of Auditor Mgmt For For For Memc Electronic Materials Ticker Security ID: Meeting Date Meeting Status WFR CUSIP9 552715104 04/23/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Peter Blackmore Mgmt For For For Elect Nabeel Gareeb Mgmt For For For Elect Marshall Turner Mgmt For For For 2 Ratification of Auditor Mgmt For For For Mentor Corp. Ticker Security ID: Meeting Date Meeting Status MNT CUSIP9 587188103 09/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Emmons Mgmt For For For Elect Walter Faster Mgmt For For For Elect Margaret Jordan Mgmt For For For Elect Joshua Levine Mgmt For For For Elect Katherine Napier Mgmt For For For Elect Burt Rosen Mgmt For For For Elect Ronald Rossi Mgmt For For For Elect Joseph Whitters Mgmt For For For 2 Increase Authorized Shares of Mgmt For Against Against Preferred Stock 3 Ratification of Auditor Mgmt For For For Merrill Lynch & Company Inc Ticker Security ID: Meeting Date Meeting Status MER CUSIP9 590188108 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For CAROL T. CHRIST 2 ELECTION OF DIRECTOR: Mgmt For For For ARMANDO M. CODINA 3 ELECTION OF DIRECTOR: Mgmt For For For JUDITH MAYHEW JONAS 4 ELECTION OF DIRECTOR: JOHN Mgmt For For For A. THAIN 5 Ratification of Auditor Mgmt For For For 6 ADOPT CUMULATIVE VOTING ShrHoldr Against Against For 7 PROHIBIT SENIOR EXECUTIVE ShrHoldr Against Against For OFFICER STOCK SALES DURING BUYBACK 8 ADOPT ADVISORY VOTE ON ShrHoldr Against Against For EXECUTIVE COMPENSATION 9 ADOPT RESPONSIBLE ShrHoldr Against Against For EMPLOYMENT PRINCIPLES Methode Electronics Inc Ticker Security ID: Meeting Date Meeting Status MEI CUSIP9 591520200 09/13/2007 Take No Action Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Warren Batts Mgmt For TNA N/A Elect J. Edward Colgate Mgmt For TNA N/A Elect Darren Dawson Mgmt For TNA N/A Elect Donald Duda Mgmt For TNA N/A Elect Isabelle Goossen Mgmt For TNA N/A Elect Christopher Hornung Mgmt For TNA N/A Elect Paul Shelton Mgmt For TNA N/A Elect Lawrence Skatoff Mgmt For TNA N/A Elect George Spindler Mgmt For TNA N/A 2 Ratification of Auditor Mgmt For TNA N/A 3 THE APPROVAL OF THE Mgmt For TNA N/A METHODE ELECTRONICS, INC. 2 4 THE APPROVAL OF THE Mgmt For TNA N/A METHODE ELECTRONICS, INC. 2 Mettler Toledo International Ticker Security ID: Meeting Date Meeting Status MTD CUSIP9 592688105 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For ROBERT F. SPOERRY 2 ELECTION OF DIRECTOR: WAH- Mgmt For For For HUI CHU 3 ELECTION OF DIRECTOR: Mgmt For For For FRANCIS A. CONTINO 4 ELECTION OF DIRECTOR: JOHN Mgmt For For For T. DICKSON 5 ELECTION OF DIRECTOR: PHILIP Mgmt For For For H. GEIER 6 ELECTION OF DIRECTOR: HANS Mgmt For For For ULRICH MAERKI 7 ELECTION OF DIRECTOR: Mgmt For For For GEORGE M. MILNE 8 ELECTION OF DIRECTOR: Mgmt For For For THOMAS P. SALICE 9 APPROVAL OF INDEPENDENT Mgmt For For For REGISTERED PUBLIC ACCOUNTING FIRM. MFA Mortgage Investments Ticker Security ID: Meeting Date Meeting Status MFA CUSIP9 55272X102 05/21/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Stephen Blank Mgmt For For For Elect Edison Buchanan Mgmt For For For 2 Ratification of Auditor Mgmt For For For Micros Systems Inc Ticker Security ID: Meeting Date Meeting Status MCRS CUSIP9 594901100 11/16/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect A.L. Giannopoulos Mgmt For For For Elect Louis Brown, Jr. Mgmt For For For Elect B. Gary Dando Mgmt For For For Elect John Puente Mgmt For For For Elect Dwight Taylor Mgmt For For For Elect William Watson Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Increase Authorized Shares Mgmt For For For 4 Amendment to the 1991 Stock Mgmt For Against Against Option Plan 5 Transaction of Other Business Mgmt For Against Against Microsoft Corp. Ticker Security ID: Meeting Date Meeting Status MSFT CUSIP9 594918104 11/13/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM H. GATES, III 2 ELECTION OF DIRECTOR: Mgmt For For For STEVEN A. BALLMER 3 ELECTION OF DIRECTOR: JAMES Mgmt For For For I. CASH JR., PHD 4 ELECTION OF DIRECTOR: DINA Mgmt For For For DUBLON 5 ELECTION OF DIRECTOR: Mgmt For For For RAYMOND V. GILMARTIN 6 ELECTION OF DIRECTOR: REED Mgmt For For For HASTINGS 7 ELECTION OF DIRECTOR: DAVID Mgmt For For For F. MARQUARDT 8 ELECTION OF DIRECTOR: Mgmt For For For CHARLES H. NOSKI 9 ELECTION OF DIRECTOR: DR. Mgmt For For For HELMUT PANKE 10 ELECTION OF DIRECTOR: JON A. Mgmt For For For SHIRLEY 11 Ratification of Auditor Mgmt For For For 12 SHAREHOLDER PROPOSAL - ShrHoldr Against Against For ADOPTION OF POLICIES ON INTERNET CENSORSHIP. 13 SHAREHOLDER PROPOSAL - ShrHoldr Against Against For ESTABLISHMENT OF BOARD COMMITTEE ON HUMAN RIGHTS. Microstrategy Inc Ticker Security ID: Meeting Date Meeting Status MSTR CUSIP9 594972408 05/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Saylor Mgmt For Withhold Against Elect Sanju Bansal Mgmt For Withhold Against Elect Matthew Calkins Mgmt For Withhold Against Elect Robert Epstein Mgmt For Withhold Against Elect David LaRue Mgmt For Withhold Against Elect Jarrod Patten Mgmt For Withhold Against Elect Carl Rickertsen Mgmt For Withhold Against Elect Thomas Spahr Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Midland Company Ticker Security ID: Meeting Date Meeting Status MLAN CUSIP9 597486109 03/24/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For Midwest Air Group Inc Ticker Security ID: Meeting Date Meeting Status MEH CUSIP9 597911106 10/30/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For Mohawk Industries Ticker Security ID: Meeting Date Meeting Status MHK CUSIP9 608190104 05/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Fiedler Mgmt For For For Elect Jeffrey Lorberbaum Mgmt For For For Elect Robert Pokelwaldt Mgmt For For For Molina Healthcare Inc Ticker Security ID: Meeting Date Meeting Status MOH CUSIP9 60855R100 05/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect J. Mario Molina Mgmt For For For Elect Steven Orlando Mgmt For For For Elect Ronna Romney Mgmt For For For Monaco Coach Corp. Ticker Security ID: Meeting Date Meeting Status MNC CUSIP9 60886R103 05/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Kay Toolson Mgmt For For For Elect Richard Rouse Mgmt For For For Elect Daniel Ustian Mgmt For For For 2 TO APPROVE THE 2007 Mgmt For For For EMPLOYEE STOCK PURCHASE PLAN. 3 TO APPROVE THE AMENDED Mgmt For For For AND RESTATED EXECUTIVE VARIABLE COMPENSATION PLAN. 4 Ratification of Auditor Mgmt For For For Movado Group Inc Ticker Security ID: Meeting Date Meeting Status MOV CUSIP9 624580106 06/19/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Cote Mgmt For Withhold Against Elect Efraim Grinberg Mgmt For Withhold Against Elect Gedalio Grinberg Mgmt For Withhold Against Elect Margaret Adame Mgmt For Withhold Against Elect Alan Howard Mgmt For Withhold Against Elect Richard Isserman Mgmt For Withhold Against Elect Nathan Leventhal Mgmt For Withhold Against Elect Donald Oresman Mgmt For Withhold Against Elect Leonard Silverstein Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Mylan Laboratories Inc Ticker Security ID: Meeting Date Meeting Status MYL CUSIP9 628530107 07/27/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Milan Puskar Mgmt For For For Elect Robert Coury Mgmt For For For Elect Wendy Cameron Mgmt For For For Elect Neil Dimick Mgmt For For For Elect Douglas Leech Mgmt For For For Elect Joseph Maroon, MD Mgmt For For For Elect N. Prasad Mgmt For For For Elect Rodney Piatt Mgmt For For For Elect C. B. Todd Mgmt For For For Elect Randall Vanderveen, PhD Mgmt For For For 2 Ratification of Auditor Mgmt For For For Nacco Industries Inc Ticker Security ID: Meeting Date Meeting Status NC CUSIP9 629579103 05/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Owsley Brown II Mgmt For Withhold Against Elect Dennis LaBarre Mgmt For Withhold Against Elect Richard de Osborne Mgmt For Withhold Against Elect Alfred Rankin Jr. Mgmt For Withhold Against Elect Ian Ross Mgmt For Withhold Against Elect Michael Shannon Mgmt For Withhold Against Elect Britton Taplin Mgmt For Withhold Against Elect David Taplin Mgmt For Withhold Against Elect John Turben Mgmt For Withhold Against Elect Eugene Wong Mgmt For Withhold Against 2 NACCO Materials Handling Group, Mgmt For For For Inc. Long-Term Incentive Compensation Plan 3 Hamilton Beach Brands, Inc. Long- Mgmt For For For Term Incentive Compensation Plan 4 Ratification of Auditor Mgmt For For For Nam Tai Electronics Inc Ticker Security ID: Meeting Date Meeting Status NTE CUSIP9 629865205 06/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect M.K. Koo Mgmt For For For Elect Charles Chu Mgmt For For For Elect Peter Kellogg Mgmt For For For Elect William Lo Mgmt For For For Elect Mark Waslen Mgmt For For For 2 Ratification of Auditor Mgmt For For For Nasdaq Stock Market Inc Ticker Security ID: Meeting Date Meeting Status NDAQ CUSIP9 631103108 05/21/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Soud Ba'alawy Mgmt For For For Elect Urban Bäckström Mgmt For For For Elect H. Furlong Baldwin Mgmt For For For Elect Michael Casey Mgmt For For For Elect Lon Gorman Mgmt For For For Elect Robert Greifeld Mgmt For For For Elect Glenn H. Hutchins Mgmt For For For Elect Birgitta Kantola Mgmt For For For Elect Essa Kazim Mgmt For For For Elect John Markese Mgmt For For For Elect Hans Munk Nielsen Mgmt For For For Elect Thomas O'Neill Mgmt For Withhold Against Elect James Riepe Mgmt For For For Elect Michael Splinter Mgmt For For For Elect Lars Wedenborn Mgmt For For For Elect Deborah Wince-Smith Mgmt For For For 2 RATIFY APPOINTMENT OF Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 3 APPROVE AMENDED AND Mgmt For For For RESTATED EQUITY PLAN Nash Finch Company Ticker Security ID: Meeting Date Meeting Status NAFC CUSIP9 631158102 05/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Repeal of Classified Board Mgmt For For For 2 Authorization of Board to Set Board Mgmt For For For Size Elect Robert Bagby Mgmt For For For Elect Alec Covington Mgmt For For For Elect Sam Duncan Mgmt For For For Elect Mickey Foret Mgmt For For For Elect Douglas Hacker Mgmt For For For Elect Hawthorne Proctor Mgmt For For For Elect William Voss Mgmt For For For 4 APPROVAL OF AMENDMENTS TO Mgmt For Against Against 2 5 Ratification of Auditor Mgmt For For For Natco Group Inc Ticker Security ID: Meeting Date Meeting Status NTG CUSIP9 63227W203 05/08/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Clarke Mgmt For For For Elect Thomas Knudson Mgmt For For For Elect Patrick McCarthy Mgmt For For For 2 Ratification of Auditor Mgmt For For For National Health Investors Inc Ticker Security ID: Meeting Date Meeting Status NHI CUSIP9 63633D104 04/29/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect W. Andrew Adams Mgmt For Withhold Against Elect Robert McCabe, Jr. Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For National Interstate Corp. Ticker Security ID: Meeting Date Meeting Status NATL CUSIP9 63654U100 04/30/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Keith Jensen Mgmt For Withhold Against Elect James Kennedy Mgmt For Withhold Against Elect Joel Schiavone Mgmt For Withhold Against Elect Alan Spachman Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For National Oilwell Varco Inc Ticker Security ID: Meeting Date Meeting Status NOV CUSIP9 637071101 05/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 THE ELECTION OF DIRECTOR: Mgmt For For For ROBERT E. BEAUCHAMP 2 THE ELECTION OF DIRECTOR: Mgmt For For For JEFFERY A. SMISEK 3 RATIFICATION OF INDEPENDENT Mgmt For For For AUDITORS 4 APPROVAL OF NATIONAL Mgmt For For For OILWELL VARCO ANNUAL INCENTIVE PLAN National Retail Properties Inc Ticker Security ID: Meeting Date Meeting Status NNN CUSIP9 637417106 05/30/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Dennis Gershenson Mgmt For For For Elect Kevin Habicht Mgmt For For For Elect Clifford Hinkle Mgmt For For For Elect Richard Jennings Mgmt For For For Elect Ted Lanier Mgmt For For For Elect Robert Legler Mgmt For For For Elect Craig Macnab Mgmt For For For Elect Robert Martinez Mgmt For For For 2 Ratification of Auditor Mgmt For For For Nationwide Health Properties Inc Ticker Security ID: Meeting Date Meeting Status NHP CUSIP9 638620104 05/02/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect R.Bruce Andrews Mgmt For For For Elect Charles Miller Mgmt For For For 2 Ratification of Auditor Mgmt For For For NBT Bancorp Inc Ticker Security ID: Meeting Date Meeting Status NBTB CUSIP9 628778102 05/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 TO FIX THE NUMBER OF Mgmt For Abstain Against DIRECTORS AT ELEVEN (PROPOSAL 1). Elect Richard Chojnowski Mgmt For Withhold Against Elect Joseph Santangelo Mgmt For Withhold Against 3 Ratification of Auditor Mgmt For For For 4 2008 Omnibus Incentive Plan Mgmt For Against Against NBTY, Inc Ticker Security ID: Meeting Date Meeting Status NTY CUSIP9 628782104 02/25/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Scott Rudolph Mgmt For For For Elect Peter White Mgmt For For For 2 TO APPROVE THE NBTY, INC. Mgmt For For For EXECUTIVE BONUS PLAN. 3 Ratification of Auditor Mgmt For For For 4 TO APPROVE THE NBTY, INC. Mgmt For Against Against YEAR 2 PLAN. Nektar Therapeutics Inc Ticker Security ID: Meeting Date Meeting Status NKTR CUSIP9 640268108 06/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Michael Brown Mgmt For For For 2 Elect Joseph Krivulka Mgmt For For For 3 Elect Howard Robin Mgmt For For For 4 2008 Equity Incentive Plan Mgmt For For For 5 Ratification of Auditor Mgmt For For For NewMarket Corporation Ticker Security ID: Meeting Date Meeting Status NEU CUSIP9 651587107 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Thomas Gottwald Mgmt For For For Elect Bruce Gottwald Mgmt For For For Elect Phyllis Cothran Mgmt For For For Elect Patrick Hanley Mgmt For For For Elect James Rogers Mgmt For For For Elect Sidney Scott Mgmt For For For Elect Charles Walker Mgmt For For For 2 Ratification of Auditor Mgmt For For For Noble International Limited Ticker Security ID: Meeting Date Meeting Status NOBL CUSIP9 655053106 08/30/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert J. Skandalaris Mgmt For For For Elect Mark T. Behrman Mgmt For For For Elect Van E. Conway Mgmt For For For Elect Fred Hubacker Mgmt For For For Elect Thomas L. Saeli Mgmt For For For Elect Robert Burgess Mgmt For For For Elect Larry Wendling Mgmt For For For 2 TO APPROVE THE SHARE Mgmt For For For PURCHASE AGREEMENT WITH ARCELOR S.A. 3 APPROVAL OF NOBLE Mgmt For For For INTERNATIONAL, LTD. 2007 STOCK OPTION PLAN. 4 RATIFICATION OF AUDITORS. Mgmt For For For 5 ADJOURNMENT. Mgmt For For For Nordstrom Inc Ticker Security ID: Meeting Date Meeting Status JWN CUSIP9 655664100 05/20/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For PHYLLIS J. CAMPBELL 2 ELECTION OF DIRECTOR: Mgmt For For For ENRIQUE HERNANDEZ, JR. 3 ELECTION OF DIRECTOR: Mgmt For For For JEANNE P. JACKSON 4 ELECTION OF DIRECTOR: Mgmt For For For ROBERT G. MILLER 5 ELECTION OF DIRECTOR: BLAKE Mgmt For For For W. NORDSTROM 6 ELECTION OF DIRECTOR: ERIK Mgmt For For For B. NORDSTROM 7 ELECTION OF DIRECTOR: PETER Mgmt For For For E. NORDSTROM 8 ELECTION OF DIRECTOR: PHILIP Mgmt For For For G. SATRE 9 ELECTION OF DIRECTOR: Mgmt For For For ALISON A. WINTER 10 Ratification of Auditor Mgmt For For For North American Galvanising & Coatings Ticker Security ID: Meeting Date Meeting Status NGA CUSIP9 65686Y109 05/02/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Linwood Bundy Mgmt For For For Elect Ronald Evans Mgmt For For For Elect Janice Henry Mgmt For For For Elect Gilbert Klemann, II Mgmt For For For Elect Patrick Lynch Mgmt For For For Elect Joseph Morrow Mgmt For For For Elect John Sununu Mgmt For For For 2 Ratification of Auditor Mgmt For For For Northwest Pipe Company Ticker Security ID: Meeting Date Meeting Status NWPX CUSIP9 667746101 05/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Tagmyer Mgmt For For For Novellus Systems Inc Ticker Security ID: Meeting Date Meeting Status NVLS CUSIP9 670008101 05/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Hill Mgmt For For For Elect Neil Bonke Mgmt For For For Elect Youssef El-Mansy Mgmt For For For Elect J. David Litster Mgmt For For For Elect Yoshio Nishi Mgmt For For For Elect Glen Possley Mgmt For For For Elect Ann Rhoads Mgmt For For For Elect William Spivey Mgmt For For For Elect Delbert Whitaker Mgmt For For For 2 Ratification of Auditor Mgmt For For For Ntelos Holdings Corp. Ticker Security ID: Meeting Date Meeting Status NTLS CUSIP9 67020Q107 05/02/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Timothy Biltz Mgmt For For For Elect Daniel Heneghan Mgmt For For For Elect Eric Hertz Mgmt For For For Elect Michael Huber Mgmt For For For Elect Julia North Mgmt For For For Elect Henry Ormond Mgmt For For For Elect Jerry E. Vaughn Mgmt For For For Elect James Quarforth Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Transaction of Other Business Mgmt For Against Against Nvidia Corp. Ticker Security ID: Meeting Date Meeting Status NVDA CUSIP9 67066G104 06/19/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 TO ELECT STEVEN CHU AS Mgmt For For For DIRECTOR 2 TO ELECT HARVEY C. JONES AS Mgmt For For For DIRECTOR 3 TO ELECT WILLIAM J. MILLER AS Mgmt For For For DIRECTOR 4 Increase in Authorized Common Mgmt For For For Stock 5 Ratification of Auditor Mgmt For For For NVR Inc Ticker Security ID: Meeting Date Meeting Status NVR CUSIP9 62944T105 05/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For DWIGHT C. SCHAR 2 ELECTION OF DIRECTOR: Mgmt For For For ROBERT C. BUTLER 3 ELECTION OF DIRECTOR: C.E. Mgmt For For For ANDREWS 4 Ratification of Auditor Mgmt For For For Occidental Petroleum Corp. Ticker Security ID: Meeting Date Meeting Status OXY CUSIP9 674599105 05/02/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For SPENCER ABRAHAM 2 ELECTION OF DIRECTOR: Mgmt For For For RONALD W. BURKLE 3 ELECTION OF DIRECTOR: JOHN Mgmt For For For S. CHALSTY 4 ELECTION OF DIRECTOR: Mgmt For For For EDWARD P. DJEREJIAN 5 ELECTION OF DIRECTOR: JOHN Mgmt For For For E. FEICK 6 ELECTION OF DIRECTOR: RAY R. Mgmt For For For IRANI 7 ELECTION OF DIRECTOR: IRVIN Mgmt For For For W. MALONEY 8 ELECTION OF DIRECTOR: Mgmt For For For AVEDICK B. POLADIAN 9 ELECTION OF DIRECTOR: Mgmt For For For RODOLFO SEGOVIA 10 ELECTION OF DIRECTOR: AZIZ Mgmt For For For D. SYRIANI 11 ELECTION OF DIRECTOR: Mgmt For For For ROSEMARY TOMICH 12 ELECTION OF DIRECTOR: Mgmt For For For WALTER L. WEISMAN 13 RATIFICATION OF SELECTION OF Mgmt For For For KPMG AS INDEPENDENT AUDITORS. 14 SCIENTIFIC REPORT ON GLOBAL ShrHoldr Against Against For WARMING. 15 ADVISORY VOTE ON EXECUTIVE ShrHoldr Against Against For COMPENSATION. 16 INDEPENDENCE OF ShrHoldr Against For Against COMPENSATION CONSULTANTS. 17 PAY-FOR-SUPERIOR- ShrHoldr Against Against For PERFORMANCE PRINCIPLE. 18 SPECIAL SHAREHOLDER ShrHoldr Against Against For MEETINGS. Odyssey Re Holdings Corp. Ticker Security ID: Meeting Date Meeting Status ORH CUSIP9 67612W108 04/23/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect V. Prem Watsa Mgmt For Withhold Against Elect James Dowd Mgmt For Withhold Against Elect Andrew Barnard Mgmt For Withhold Against Elect Peter Bennett Mgmt For Withhold Against Elect Anthony Griffiths Mgmt For Withhold Against Elect Patrick Kenny Mgmt For Withhold Against Elect Bradley Martin Mgmt For Withhold Against Elect Brandon Sweitzer Mgmt For Withhold Against Elect Paul Wolff Mgmt For Withhold Against Old Second Bancorp Inc Ticker Security ID: Meeting Date Meeting Status OSBC CUSIP9 680277100 04/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Marvin Fagel Mgmt For For For Elect Barry Finn Mgmt For For For Elect William Kane Mgmt For For For Elect John Ladowicz Mgmt For For For Elect Kenneth Lindgren Mgmt For For For 2 APPROVAL OF OLD SECOND Mgmt For For For BANCORP, INC. 2008 LONG- TERM INCENTIVE PLAN. 3 Ratification of Auditor Mgmt For For For OM Group Inc Ticker Security ID: Meeting Date Meeting Status OMG CUSIP9 670872100 05/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Reidy Mgmt For For For Elect Joseph Scaminace Mgmt For For For 2 Increase in Authorized Common Mgmt For For For Stock 3 Ratification of Auditor Mgmt For For For Omega Healthcare Investors Inc Ticker Security ID: Meeting Date Meeting Status OHI CUSIP9 681936100 05/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Harold Kloosterman Mgmt For For For Elect C.Taylor Pickett Mgmt For For For 2 RATIFICATION OF INDEPENDENT Mgmt For For For AUDITORS ERNST & YOUNG LLP 3 Amendment to the 2004 Stock Mgmt For For For Incentive Plan Omnicom Group Inc Ticker Security ID: Meeting Date Meeting Status OMC CUSIP9 681919106 05/16/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Wren Mgmt For For For Elect Bruce Crawford Mgmt For For For Elect Robert Clark Mgmt For For For Elect Leonard Coleman, Jr. Mgmt For For For Elect Errol Cook Mgmt For For For Elect Susan Denison Mgmt For For For Elect Michael Henning Mgmt For For For Elect John Murphy Mgmt For For For Elect John Purcell Mgmt For For For Elect Linda Johnson Rice Mgmt For For For Elect Gary Roubos Mgmt For For For 2 Ratification of Auditor Mgmt For For For Omniture Inc Ticker Security ID: Meeting Date Meeting Status OMTR CUSIP9 68212S109 05/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Gregory Butterfield Mgmt For For For Elect John Pestana Mgmt For For For 2 Ratification of Auditor Mgmt For For For Omnivision Technologies Inc Ticker Security ID: Meeting Date Meeting Status OVTI CUSIP9 682128103 09/26/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Shaw Hong Mgmt For For For 2 APPROVAL OF THE ADOPTION Mgmt For Against Against OF THE 2 PLAN. 3 Ratification of Auditor Mgmt For For For Oracle Corp. Ticker Security ID: Meeting Date Meeting Status ORCL CUSIP9 68389X105 11/02/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jeffrey Henley Mgmt For For For Elect Lawrence Ellison Mgmt For For For Elect Donald Lucas Mgmt For For For Elect Michael Boskin Mgmt For For For Elect Jack Kemp Mgmt For For For Elect Jeffrey Berg Mgmt For For For Elect Safra Catz Mgmt For For For Elect Hector Garcia-Molina Mgmt For For For Elect H. Raymond Bingham Mgmt For For For Elect Charles Phillips, Jr. Mgmt For For For Elect Naomi Seligman Mgmt For For For 2 Fiscal Year 2008 Executive Bonus Mgmt For For For Plan 3 Ratification of Auditor Mgmt For For For 4 Shareholder Proposal Regarding a ShrHoldr Against Against For Board Committee on Human Rights 5 STOCKHOLDER PROPOSAL ON ShrHoldr Against Against For AN OPEN SOURCE REPORT. Overseas Shipholding Inc Ticker Security ID: Meeting Date Meeting Status OSG CUSIP9 690368105 06/10/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Morten Arntzen Mgmt For For For Elect Oudi Recanati Mgmt For For For Elect G. Allen Andreas III Mgmt For For For Elect Alan Batkin Mgmt For For For Elect Thomas Coleman Mgmt For For For Elect Charles Fribourg Mgmt For For For Elect Stanley Komaroff Mgmt For For For Elect Solomon Merkin Mgmt For For For Elect Joel Picket Mgmt For For For Elect Ariel Recanati Mgmt For For For Elect Thomas Robards Mgmt For For For Elect Jean-Paul Vettier Mgmt For For For Elect Michael Zimmerman Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2004 Stock Mgmt For For For Incentive Plan Overstock.com, Inc. Ticker Security ID: Meeting Date Meeting Status OSTK CUSIP9 690370101 05/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Allison Abraham Mgmt For Withhold Against Elect Joseph Tabacco, Jr. Mgmt For Withhold Against 2 Amendment to the 2005 Equity Mgmt For For For Incentive Plan 3 Ratification of Auditor Mgmt For For For Pacer International Ticker Security ID: Meeting Date Meeting Status PACR CUSIP9 69373H106 05/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect J. Douglas Coates Mgmt For For For Elect Robert S. Rennard Mgmt For For For Elect Robert F. Starzel Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Transaction of Other Business Mgmt For Against Against Packaging Corp. Of America Ticker Security ID: Meeting Date Meeting Status PKG CUSIP9 695156109 05/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Cheryl Beebe Mgmt For For For Elect Henry Frigon Mgmt For For For Elect Hasan Jameel Mgmt For For For Elect Samuel Mencoff Mgmt For For For Elect Roger Porter Mgmt For For For Elect Paul Stecko Mgmt For For For Elect Rayford Williamson Mgmt For For For 2 Ratification of Auditor Mgmt For For For Parker Drilling Company Ticker Security ID: Meeting Date Meeting Status PKD CUSIP9 701081101 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Parker, Jr. Mgmt For For For Elect John Gibson, Jr. Mgmt For For For Elect Roger Plank Mgmt For For For 2 PROPOSAL TO AMEND THE Mgmt For For For PARKER DRILLING 2005 LONG- TERM INCENTIVE PLAN. 3 Ratification of Auditor Mgmt For For For Parker-Hannifin Corp. Ticker Security ID: Meeting Date Meeting Status PH CUSIP9 701094104 10/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Linda Harty Mgmt For Withhold Against Elect Candy Obourn Mgmt For Withhold Against Elect Donald Washkewicz Mgmt For Withhold Against 2 A MANAGEMENT PROPOSAL TO Mgmt For For For DECLASSIFY THE BOARD OF DIRECTORS 3 Ratification of Auditor Mgmt For For For Payless Shoesource Inc Ticker Security ID: Meeting Date Meeting Status PSS CUSIP9 704379106 08/14/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Change Company Name to Mgmt For For For Collective Brands, Inc. 2 Adjournment or Postponement of Mgmt For For For Meeting to Solicit Additional Proxies PC Mall Inc Commerce Ticker Security ID: Meeting Date Meeting Status MALL CUSIP9 69323K100 08/31/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Frank Khulusi Mgmt For Withhold Against Elect Thomas Maloof Mgmt For Withhold Against Elect Ronald Reck Mgmt For Withhold Against Elect Paul Heeschen Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For J. C. Penney Company Inc Ticker Security ID: Meeting Date Meeting Status JCP CUSIP9 708160106 05/16/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: C.C Mgmt For For For BARRETT 2 ELECTION OF DIRECTOR: M.A. Mgmt For For For BURNS 3 ELECTION OF DIRECTOR: M.K. Mgmt For For For CLARK 4 ELECTION OF DIRECTOR: T.J. Mgmt For For For ENGIBOUS 5 ELECTION OF DIRECTOR: K.B. Mgmt For For For FOSTER 6 ELECTION OF DIRECTOR: K.C. Mgmt For For For HICKS 7 ELECTION OF DIRECTOR: L.H. Mgmt For For For ROBERTS 8 ELECTION OF DIRECTOR: J.G. Mgmt For For For TERUEL 9 ELECTION OF DIRECTOR: M.E. Mgmt For For For ULLMAN III 10 Ratification of Auditor Mgmt For For For 11 Shareholder Proposal Regarding ShrHoldr Against Against For Executive Severance Agreements Pepsi Bottling Group Ticker Security ID: Meeting Date Meeting Status PBG CUSIP9 713409100 05/28/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: LINDA Mgmt For For For G. ALVARADO 2 ELECTION OF DIRECTOR: Mgmt For For For BARRY H. BERACHA 3 ELECTION OF DIRECTOR: JOHN Mgmt For For For C. COMPTON 4 ELECTION OF DIRECTOR: ERIC Mgmt For For For J. FOSS 5 ELECTION OF DIRECTOR: IRA D. Mgmt For For For HALL 6 ELECTION OF DIRECTOR: Mgmt For For For SUSAN D. KRONICK 7 ELECTION OF DIRECTOR: Mgmt For For For BLYTHE J. MCGARVIE 8 ELECTION OF DIRECTOR: JOHN Mgmt For For For A. QUELCH 9 ELECTION OF DIRECTOR: Mgmt For For For JAVIER G. TERUEL 10 ELECTION OF DIRECTOR: Mgmt For For For CYNTHIA M. TRUDELL 11 APPROVAL OF THE COMPANY'S Mgmt For For For AMENDED AND RESTATED CERTIFICATE OF INCORPORATION 12 APPROVAL OF AN AMENDMENT Mgmt For Against Against TO THE COMPANY'S 2004 LONG- TERM INCENTIVE PLAN 13 Ratification of Auditor Mgmt For For For Photronics Inc Ticker Security ID: Meeting Date Meeting Status PLAB CUSIP9 719405102 04/01/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Walter Fiederowicz Mgmt For For For Elect Joseph Fiorita, Jr. Mgmt For For For Elect Michael Luttati Mgmt For For For Elect Constantine Macricostas Mgmt For For For Elect George Macricostas Mgmt For For For Elect Willem Maris Mgmt For For For Elect Mitchell Tyson Mgmt For For For 2 Ratification of Auditor Mgmt For For For Polyone Corp. Ticker Security ID: Meeting Date Meeting Status POL CUSIP9 73179P106 05/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect J. Douglas Campbell Mgmt For For For Elect Carol Cartwright Mgmt For For For Elect Gale Duff-Bloom Mgmt For For For Elect Richard Fearon Mgmt For For For Elect Robert Garda Mgmt For For For Elect Gordon Harnett Mgmt For For For Elect Edward Mooney Mgmt For For For Elect Stephen Newlin Mgmt For For For Elect Farah Walters Mgmt For For For 2 2008 Equity and Performance Mgmt For For For Incentive Plan 3 Ratification of Auditor Mgmt For For For Portfolio Recovery Associates Inc Ticker Security ID: Meeting Date Meeting Status PRAA CUSIP9 73640Q105 05/16/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Voss Mgmt For For For Elect Scott Tabakin Mgmt For For For 2 RATIFICATION OF KPMG, LLP AS Mgmt For For For INDEPENDENT AUDITORS Potash Corp of Saskatchewan Inc. Ticker Security ID: Meeting Date Meeting Status POT CUSIP9 73755L107 05/08/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Re-elect William Doyle Mgmt For For For Re-elect John Estey Mgmt For For For Re-elect Wade Fetzer, III Mgmt For For For Elect Charles Hoffman Mgmt For For For Re-elect Dallas Howe Mgmt For For For Re-elect Alice Laberge Mgmt For For For Re-elect Keith Martell Mgmt For For For Re-elect Jeffrey McCaig Mgmt For For For Re-elect Mary Mogford Mgmt For For For Re-elect Paul Schoenhals Mgmt For For For Re-elect E. Robert Stromberg Mgmt For For For Re-elect Elena Viyella de Paliza Mgmt For For For 2 THE APPOINTMENT OF Mgmt For For For DELOITTE & TOUCHE LLP AS AUDITORS OF THE CORPORATION. 3 Performance Option Plan Mgmt For Against Against 4 Shareholder Proposal Regarding Mgmt Against Against For Supplemental Executive Retirement Plan Policy PPG Industries Inc Ticker Security ID: Meeting Date Meeting Status PPG CUSIP9 693506107 04/17/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Hugh Grant Mgmt For For For Elect Michele Hooper Mgmt For For For Elect Robert Mehrabian Mgmt For For For 2 Ratification of Auditor Mgmt For For For Pre-Paid Legal Services Ticker Security ID: Meeting Date Meeting Status PPD CUSIP9 740065107 05/21/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Martin Belsky Mgmt For For For Elect Harland Stonecipher Mgmt For For For 2 Ratification of Auditor Mgmt For For For Principal Financial Group Inc Ticker Security ID: Meeting Date Meeting Status PFG CUSIP9 74251V102 05/20/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: BETSY Mgmt For For For J. BERNARD 2 ELECTION OF DIRECTOR: Mgmt For For For JOCELYN CARTER-MILLER 3 ELECTION OF DIRECTOR: GARY Mgmt For For For E. COSTLEY 4 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM T. KERR 5 RATIFICATION OF INDEPENDENT Mgmt For For For AUDITORS. Progress Software Corp. Ticker Security ID: Meeting Date Meeting Status PRGS CUSIP9 743312100 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Set Board Size Mgmt For For For Elect Joseph Alsop Mgmt For For For Elect Barry Bycoff Mgmt For For For Elect Roger Heinen, Jr. Mgmt For For For Elect Charles Kane Mgmt For For For Elect David Krall Mgmt For For For Elect Michael Mark Mgmt For For For 3 2008 Stock Option and Incentive Mgmt For Against Against Plan 4 Ratification of Auditor Mgmt For For For Quest Diagnostics Inc Ticker Security ID: Meeting Date Meeting Status DGX CUSIP9 74834L100 05/16/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Buehler Mgmt For For For Elect Rosanne Haggerty Mgmt For For For Elect Daniel Stanzione Mgmt For For For 2 Ratification of Auditor Mgmt For For For Quidel Corp. Ticker Security ID: Meeting Date Meeting Status QDEL CUSIP9 74838J101 05/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Thomas Brown Mgmt For For For Elect Kenneth Buechler Mgmt For For For Elect Rod Dammeyer Mgmt For For For Elect Caren Mason Mgmt For For For Elect Mary Polan Mgmt For For For Elect Mark A. Pulido Mgmt For For For Elect Jack Schuler Mgmt For For For 2 Ratification of Auditor Mgmt For For For Regal Beloit Corp. Ticker Security ID: Meeting Date Meeting Status RBC CUSIP9 758750103 04/28/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For THOMAS J. FISCHER 2 ELECTION OF DIRECTOR: Mgmt For For For RAKESH SACHDEV 3 ELECTION OF DIRECTOR: Mgmt For For For CAROL N. SKORNICKA 4 Ratification of Auditor Mgmt For For For Rehabcare Group Inc Ticker Security ID: Meeting Date Meeting Status RHB CUSIP9 759148109 04/29/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Colleen Conway-Welch Mgmt For For For Elect Christopher Hjelm Mgmt For For For Elect Anthony Piszel Mgmt For For For Elect Suzan Rayner Mgmt For For For Elect Harry Rich Mgmt For For For Elect John Short Mgmt For For For Elect Larry Warren Mgmt For For For Elect Theodore Wight Mgmt For For For 2 Ratification of Auditor Mgmt For For For Reliance Steel and Aluminium Ticker Security ID: Meeting Date Meeting Status RS CUSIP9 759509102 05/21/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Thomas Gimbel Mgmt For For For Elect David Hannah Mgmt For For For Elect Mark Kaminski Mgmt For For For Elect Gregg Mollins Mgmt For For For Elect Andrew Sharkey, III Mgmt For For For 2 TO APPROVE THE CORPORATE Mgmt For For For OFFICERS BONUS PLAN. 3 Ratification of Auditor Mgmt For For For 4 Transaction of Other Business Mgmt For Against Against RenaissanceRe Holdings Ltd Ticker Security ID: Meeting Date Meeting Status RNR CUSIP9 G7496G103 05/19/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Bushnell Mgmt For For For Elect James Gibbons Mgmt For For For Elect Jean Hamilton Mgmt For For For Elect Anthony Santomero Mgmt For For For 2 Ratification of Auditor Mgmt For For For Republic Bancorp Inc Ticker Security ID: Meeting Date Meeting Status RBCAA CUSIP9 760281204 04/23/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Craig Greenberg Mgmt For For For Elect Michael Rust Mgmt For For For Elect Sandra Snowden Mgmt For For For Elect R. Wayne Stratton Mgmt For For For Elect Susan Tamme Mgmt For For For Elect Bernard M. Trager Mgmt For For For Elect A. Scott Trager Mgmt For For For Elect Steven E. Trager Mgmt For For For 2 Ratification of Auditor Mgmt For For For Resource Capital Corp. Ticker Security ID: Meeting Date Meeting Status RSCCL CUSIP9 76120W302 06/12/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Walter Beach Mgmt For For For Elect Edward Cohen Mgmt For Withhold Against Elect Jonathan Cohen Mgmt For Withhold Against Elect William Hart Mgmt For For For Elect Gary Ickowicz Mgmt For For For Elect Murray Levin Mgmt For For For Elect P. Sherrill Neff Mgmt For For For 2 Transaction of Other Business Mgmt For Against Against Resource Capital Corp. Ticker Security ID: Meeting Date Meeting Status RSCCL CUSIP9 76120W302 07/25/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Walter Beach Mgmt For For For Elect Edward Cohen Mgmt For For For Elect Jonathan Cohen Mgmt For For For Elect William Hart Mgmt For For For Elect Gary Ickowicz Mgmt For For For Elect Murray Levin Mgmt For For For Elect P. Sherrill Neff Mgmt For For For 2 2007 Omnibus Equity Mgmt For For For Compensation Plan 3 Transaction of Other Business Mgmt For Against Against Rockwood Holdings, Inc. Ticker Security ID: Meeting Date Meeting Status ROC CUSIP9 774415103 04/23/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Brian Carroll Mgmt For Withhold Against Elect Todd Fisher Mgmt For Withhold Against Elect Douglas Maine Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Transaction of Other Business Mgmt For Against Against Rofin Sinar Technologies Ticker Security ID: Meeting Date Meeting Status RSTI CUSIP9 775043102 03/19/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Peter Wirth Mgmt For For For Elect Stephen Fantone Mgmt For For For 2 Ratification of Auditor Mgmt For For For Roper Industries, Inc. Ticker Security ID: Meeting Date Meeting Status ROP CUSIP9 776696106 06/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Wallman Mgmt For For For Elect Christopher Wright Mgmt For For For 2 Amendment to the 2006 Equity Mgmt For For For Incentive Plan 3 Ratification of Auditor Mgmt For For For S & T Bancorp Inc Ticker Security ID: Meeting Date Meeting Status STBA CUSIP9 783859101 04/21/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Todd Brice Mgmt For For For Elect William Gatti Mgmt For For For Elect James Milano Mgmt For For For Elect Charles Spadafora Mgmt For For For 2 Repeal of Classified Board Mgmt For For For 3 Ratification of Auditor Mgmt For For For 4 Transaction of Other Business Mgmt For Against Against Safeco Corp. Ticker Security ID: Meeting Date Meeting Status SAF CUSIP9 786429100 05/07/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Joseph Brown Mgmt For For For Elect Kerry Killinger Mgmt For For For Elect Gary Locke Mgmt For For For Elect Gerardo Lopez Mgmt For For For Elect Charles Rinehart Mgmt For For For 2 Ratification of Auditor Mgmt For For For Safety Insurance Group Inc Ticker Security ID: Meeting Date Meeting Status SAFT CUSIP9 78648T100 05/16/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Brussard Mgmt For For For Elect A. Richard Caputo, Jr. Mgmt For For For 2 RATIFICATION OF THE Mgmt For For For APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP. Safeway Incorporated Ticker Security ID: Meeting Date Meeting Status SWY CUSIP9 786514208 05/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For STEVEN A. BURD 2 ELECTION OF DIRECTOR: JANET Mgmt For For For E. GROVE 3 ELECTION OF DIRECTOR: Mgmt For For For MOHAN GYANI 4 ELECTION OF DIRECTOR: PAUL Mgmt For For For HAZEN 5 ELECTION OF DIRECTOR: Mgmt For For For FRANK C. HERRINGER 6 ELECTION OF DIRECTOR: Mgmt For For For ROBERT I. MACDONNELL 7 ELECTION OF DIRECTOR: Mgmt For For For DOUGLAS J. MACKENZIE 8 ELECTION OF DIRECTOR: Mgmt For For For KENNETH W. ODER 9 ELECTION OF DIRECTOR: Mgmt For For For REBECCA A. STIRN 10 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM Y. TAUSCHER 11 ELECTION OF DIRECTOR: Mgmt For For For RAYMOND G. VIAULT 12 Ratification of Auditor Mgmt For For For 13 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REQUESTING CUMULATIVE VOTING. 14 Shareholder Proposal Regarding ShrHoldr Against Against For Retirement Arrangements for Senior Executives 15 Shareholder Proposal Regarding a ShrHoldr Against Against For Policy for Rule 10(b)5-1 Trading Plans Sapient Corp. Ticker Security ID: Meeting Date Meeting Status SAPE CUSIP9 803062108 06/05/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Benson Mgmt For Withhold Against Elect Hermann Buerger Mgmt For For For Elect Darius Gaskins, Jr. Mgmt For For For Elect Alan Herrick Mgmt For For For Elect J. Stuart Moore Mgmt For For For Elect Bruce Parker Mgmt For For For Elect Ashok Shah Mgmt For For For Elect Vijay Singal Mgmt For For For 2 Ratification of Auditor Mgmt For For For Saul Centres Inc Ticker Security ID: Meeting Date Meeting Status BFS CUSIP9 804395101 04/25/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect B. Francis Saul II Mgmt For For For Elect John Chapoton Mgmt For For For Elect James Symington Mgmt For For For Elect John Whitmore Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 APPROVAL OF AMENDMENTS TO Mgmt For For For 2 4 Transaction of Other Business Mgmt For Against Against SCIELE PHARMA, INC. Ticker Security ID: Meeting Date Meeting Status SCRX CUSIP9 808627103 04/25/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Pierre Lapalme Mgmt For For For Elect William Robinson Mgmt For For For Elect Patrick Zenner Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Seabright Insurance Holding, Inc. Ticker Security ID: Meeting Date Meeting Status SEAB CUSIP9 811656107 05/20/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Pasqualetto Mgmt For For For Elect Peter Chung Mgmt For For For Elect Joseph Edwards Mgmt For For For Elect William Feldman Mgmt For For For Elect Mural Josephson Mgmt For For For Elect George Morvis Mgmt For For For Elect Michael Rice Mgmt For For For 2 Ratification of Auditor Mgmt For For For Secure Computing Corp. Ticker Security ID: Meeting Date Meeting Status SCUR CUSIP9 813705100 05/16/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Alexander Zakupowsky, Jr. Mgmt For For For 2 Amendment to the 2002 Stock Mgmt For Against Against Incentive Plan 3 Amendment to the Employee Stock Mgmt For For For Purchase Plan 4 Ratification of Auditor Mgmt For For For SEI Investments Company Ticker Security ID: Meeting Date Meeting Status SEIC CUSIP9 784117103 05/20/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Sarah Blumenstein Mgmt For Withhold Against Elect Kathryn McCarthy Mgmt For Withhold Against Elect Henry Porter, Jr. Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Select Comfort Corp. Ticker Security ID: Meeting Date Meeting Status SCSS CUSIP9 81616X103 05/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Christopher Kirchen Mgmt For For For Elect Brenda Lauderback Mgmt For For For Elect Michael Peel Mgmt For For For Elect Jean-Michel Valette Mgmt For For For 2 Ratification of Auditor Mgmt For For For Selective Insurance Group Inc Ticker Security ID: Meeting Date Meeting Status SIGI CUSIP9 816300107 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Burville Mgmt For For For Elect Paul Bauer Mgmt For For For Elect Joan Lamm-Tennant Mgmt For For For Elect Michael Morrissey Mgmt For For For Elect Ronald O'Kelley Mgmt For For For 2 Ratification of Auditor Mgmt For For For Semtech Corp. Ticker Security ID: Meeting Date Meeting Status SMTC CUSIP9 816850101 06/26/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Glen Antle Mgmt For For For Elect W. Dean Baker Mgmt For For For Elect James Burra Mgmt For For For Elect Bruce Edwards Mgmt For For For Elect Rockell Hankin Mgmt For For For Elect James Lindstrom Mgmt For For For Elect Mohan Maheswaran Mgmt For For For Elect John Piotrowski Mgmt For For For Elect James Schraith Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 2008 Long-Term Equity Incentive Mgmt For For For Plan Shenandnah Telecommunications Ticker Security ID: Meeting Date Meeting Status SHEN CUSIP9 82312B106 05/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Douglas Arthur Mgmt For For For Elect Tracy Fitzsimmons Mgmt For For For Elect John Flora Mgmt For For For 2 Ratification of Auditor Mgmt For For For Sherwin-Williams Company Ticker Security ID: Meeting Date Meeting Status SHW CUSIP9 824348106 04/16/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Arthur Anton Mgmt For For For Elect James Boland Mgmt For For For Elect Christopher Connor Mgmt For For For Elect Daniel Evans Mgmt For For For Elect David Hodnik Mgmt For For For Elect Susan Kropf Mgmt For For For Elect Robert Mahoney Mgmt For For For Elect Gary McCullough Mgmt For For For Elect A. Malachi Mixon, III Mgmt For For For Elect Curtis Moll Mgmt For For For Elect Richard Smucker Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 SHAREHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO MAJORITY VOTING Sierra Bancorp Ticker Security ID: Meeting Date Meeting Status BSRR CUSIP9 82620P102 05/21/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Fields Mgmt For For For Elect James Holly Mgmt For For For Elect Linda Scearcy Mgmt For For For Elect Morris Tharp Mgmt For For For Sierra Bancorp Ticker Security ID: Meeting Date Meeting Status BSRR CUSIP9 82620P102 05/21/2008 Take No Action Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Election of Directors ShrHoldr N/A N/A N/A 2 GRANT OF DISCRETIONARY ShrHoldr N/A N/A N/A AUTHORITY TO ADJOURN MEETING. Sigma Designs Inc Ticker Security ID: Meeting Date Meeting Status SIGM CUSIP9 826565103 01/25/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Increase Authorized Shares Mgmt For For For 2 Amendment to the 2001 Stock Plan Mgmt For Against Against Sinclair Broadcast Group Inc Ticker Security ID: Meeting Date Meeting Status SBGI CUSIP9 829226109 05/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Smith Mgmt For Withhold Against Elect Frederick Smith Mgmt For Withhold Against Elect J. Duncan Smith Mgmt For Withhold Against Elect Robert Smith Mgmt For Withhold Against Elect Basil Thomas Mgmt For Withhold Against Elect Lawrence McCanna Mgmt For Withhold Against Elect Daniel Keith Mgmt For Withhold Against Elect Martin R. Leader Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Amendment to the Employee Stock Mgmt For For For Purchase Plan Sonicwall Inc Ticker Security ID: Meeting Date Meeting Status SNWL CUSIP9 835470105 06/10/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Charles Berger Mgmt For For For Elect David Garrison Mgmt For For For Elect Charles Kissner Mgmt For For For Elect Matthew Medeiros Mgmt For For For Elect Clark Masters Mgmt For For For Elect John Shoemaker Mgmt For For For Elect Cary Thompson Mgmt For For For Elect Edward Thompson Mgmt For For For 2 APPROVAL OF 2008 EQUITY Mgmt For Against Against INCENTIVE PLAN. 3 Ratification of Auditor Mgmt For For For 4 Transaction of Other Business Mgmt For Against Against Spherion Corp. Ticker Security ID: Meeting Date Meeting Status SFN CUSIP9 848420105 05/20/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Forese Mgmt For For For Elect J. Ian Morrison Mgmt For For For Elect A. Michael Victory Mgmt For For For 2 Ratification of Auditor Mgmt For For For SPSS Inc Ticker Security ID: Meeting Date Meeting Status SPSS CUSIP9 78462K102 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Binch Mgmt For For For Elect Charles Whitchurch Mgmt For For For 2 APPROVAL OF THE SPSS INC. Mgmt For For For LONG TERM INCENTIVE PLAN. 3 Ratification of Auditor Mgmt For For For Stancorp Financial Group Inc Ticker Security ID: Meeting Date Meeting Status SFG CUSIP9 852891100 05/05/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Frederick Buckman Mgmt For For For Elect John Chapoton Mgmt For For For Elect Ronald Timpe Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 PROPOSAL TO APPROVE Mgmt For For For AMENDMENTS TO THE AMENDED 2002 STOCK INCENTIVE PLAN 4 PROPOSAL TO APPROVE THE Mgmt For Against Against AMENDED AND RESTATED SHAREHOLDER RIGHTS PLAN Standard Motor Products Inc Ticker Security ID: Meeting Date Meeting Status SMP CUSIP9 853666105 05/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Gerrity Mgmt For For For Elect Pamela Forbes Lieberman Mgmt For For For Elect Arthur Sills Mgmt For For For Elect Lawrence Sills Mgmt For For For Elect Peter Sills Mgmt For For For Elect Frederick Sturdivant Mgmt For For For Elect William Turner Mgmt For For For Elect Richard Ward Mgmt For For For Elect Roger Widmann Mgmt For For For 2 Ratification of Auditor Mgmt For For For Staples Inc Ticker Security ID: Meeting Date Meeting Status SPLS CUSIP9 855030102 06/09/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: BASIL Mgmt For For For L. ANDERSON 2 ELECTION OF DIRECTOR: Mgmt For For For ARTHUR M. BLANK 3 ELECTION OF DIRECTOR: MARY Mgmt For For For ELIZABETH BURTON 4 ELECTION OF DIRECTOR: Mgmt For For For JUSTIN KING 5 ELECTION OF DIRECTOR: Mgmt For For For CAROL MEYROWITZ 6 ELECTION OF DIRECTOR: Mgmt For For For ROWLAND T. MORIARTY 7 ELECTION OF DIRECTOR: Mgmt For For For ROBERT C. NAKASONE 8 ELECTION OF DIRECTOR: Mgmt For For For RONALD L. SARGENT 9 ELECTION OF DIRECTOR: Mgmt For For For ROBERT E. SULENTIC 10 ELECTION OF DIRECTOR: Mgmt For For For MARTIN TRUST 11 ELECTION OF DIRECTOR: VIJAY Mgmt For For For VISHWANATH 12 ELECTION OF DIRECTOR: PAUL Mgmt For For For F. WALSH 13 Elimination of Supermajority Mgmt For For For Requirement 14 Executive Officer Incentive Plan Mgmt For For For 15 Amendment to the 2004 Stock Mgmt For For For Incentive Plan 16 Ratification of Auditor Mgmt For For For 17 Shareholder Proposal Regarding ShrHoldr Against Against For the Right to Call a Special Meeting Steelcase Inc Ticker Security ID: Meeting Date Meeting Status SCS CUSIP9 858155203 06/26/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Earl Holton Mgmt For For For Elect Michael Jandernoa Mgmt For For For Elect Peter Wege, II Mgmt For For For Elect Kate Wolters Mgmt For For For Stericycle Inc Ticker Security ID: Meeting Date Meeting Status SRCL CUSIP9 858912108 05/29/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jack Schuler Mgmt For For For Elect Mark Miller Mgmt For For For Elect Thomas Brown Mgmt For For For Elect Rod Dammeyer Mgmt For For For Elect William Hall Mgmt For For For Elect Jonathan Lord Mgmt For For For Elect John Patience Mgmt For For For Elect Thomas Reusche Mgmt For For For Elect Ronald Spaeth Mgmt For For For 2 APPROVAL OF PROPOSAL TO Mgmt For For For THE COMPANY'S 2008 INCENTIVE STOCK PLAN. 3 Ratification of Auditor Mgmt For For For Stone Energy Corp. Ticker Security ID: Meeting Date Meeting Status SGY CUSIP9 861642106 05/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Bernhard Mgmt For For For Elect David Welch Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Repeal of Classified Board Mgmt For For For Sturm Ruger & Company Inc Ticker Security ID: Meeting Date Meeting Status RGR CUSIP9 864159108 04/23/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Service Mgmt For For For Elect Stephen Sanetti Mgmt For For For Elect Michael Fifer Mgmt For For For Elect John Cosentino, Jr. Mgmt For For For Elect C. Michael Jacobi Mgmt For For For Elect John Kingsley, Jr. Mgmt For For For Elect Stephen Merkel Mgmt For For For Elect Ronald Whitaker Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Transaction of Other Business Mgmt For Against Against Suffolk Bancorp Ticker Security ID: Meeting Date Meeting Status SUBK CUSIP9 864739107 04/08/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Joseph Gaviola Mgmt For For For Elect John Stark, Jr. Mgmt For For For 2 Ratification of Auditor Mgmt For For For Suncor Energy Ticker Security ID: Meeting Date Meeting Status SU CUSIP9 867229106 04/24/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Re-elect Mel Benson Mgmt For For For Re-elect Brian Canfield Mgmt For For For Re-elect Bryan Davies Mgmt For For For Re-elect Brian Felesky Mgmt For For For Re-elect John Ferguson Mgmt For For For Re-elect W. Douglas Ford Mgmt For For For Re-elect Richard George Mgmt For For For Re-elect John Huff Mgmt For For For Re-elect M. Ann McCaig Mgmt For For For Re-elect Michael O'Brien Mgmt For For For Re-elect Eira Thomas Mgmt For For For 2 Appointment of Auditor Mgmt For For For 3 Shareholders Rights Plan Mgmt For For For 4 2:1 Stock Split Mgmt For For For Sunoco Inc Ticker Security ID: Meeting Date Meeting Status SUN CUSIP9 86764P109 05/01/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Darnall Mgmt For For For Elect John Drosdick Mgmt For For For Elect Gary Edwards Mgmt For For For Elect Ursula Fairbairn Mgmt For For For Elect Thomas Gerrity Mgmt For For For Elect Rosemarie Greco Mgmt For For For Elect John Jones, III Mgmt For For For Elect James Kaiser Mgmt For For For Elect R. Anderson Pew Mgmt For For For Elect G. Jackson Ratcliffe Mgmt For For For Elect John Rowe Mgmt For For For Elect John Wulff Mgmt For For For 2 APPROVAL OF THE SUNOCO, Mgmt For For For INC. LONG-TERM PERFORMANCE ENHANCEMENT PLAN II. 3 Ratification of Auditor Mgmt For For For Supervalu Inc Ticker Security ID: Meeting Date Meeting Status SVU CUSIP9 868536103 06/26/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: A. Mgmt For For For GARY AMES 2 ELECTION OF DIRECTOR: PHILIP Mgmt For For For L. FRANCIS 3 ELECTION OF DIRECTOR: EDWIN Mgmt For For For C. GAGE 4 ELECTION OF DIRECTOR: Mgmt For For For GARNETT L. KEITH, JR. 5 ELECTION OF DIRECTOR: Mgmt For For For MARISSA T. PETERSON 6 Ratification of Auditor Mgmt For For For 7 Shareholder Proposal Regarding ShrHoldr Against Against For Controlled Atmosphere Killing 8 Shareholder Proposal Regarding ShrHoldr Against For Against Declassification of the Board SVB Financial Group Ticker Security ID: Meeting Date Meeting Status SIVB CUSIP9 78486Q101 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Eric Benhamou Mgmt For Withhold Against Elect David Clapper Mgmt For Withhold Against Elect Roger Dunbar Mgmt For Withhold Against Elect Joel Friedman Mgmt For Withhold Against Elect G. Felda Hardymon Mgmt For Withhold Against Elect Alex Hart Mgmt For Withhold Against Elect C. Richard Kramlich Mgmt For Withhold Against Elect Lata Krishnan Mgmt For Withhold Against Elect James Porter Mgmt For Withhold Against Elect Michaela Rodeno Mgmt For Withhold Against Elect Kenneth Wilcox Mgmt For Withhold Against Elect Kyung Yoon Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For SY Bancorp Inc Ticker Security ID: Meeting Date Meeting Status SYBT CUSIP9 785060104 04/23/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Authorization of Board to Set Board Mgmt For For For Size 2 Repeal of Classified Board Mgmt For For For Elect David Brooks Mgmt For For For Elect James Carrico Mgmt For For For Elect Charles Edinger, III Mgmt For For For Elect David Heintzman Mgmt For For For Elect Carl Herde Mgmt For For For Elect Richard Lechleiter Mgmt For For For Elect Bruce Madison Mgmt For For For Elect Nicholas Simon Mgmt For For For Elect Norman Tasman Mgmt For For For Elect Robert Taylor Mgmt For For For Elect Kathy Thompson Mgmt For For For Elect Charles Edinger, III Mgmt For For For Elect David Heintzman Mgmt For For For Elect Richard Lechleiter Mgmt For For For Elect Norman Tasman Mgmt For For For Synopsys Inc Ticker Security ID: Meeting Date Meeting Status SNPS CUSIP9 871607107 04/21/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Aart de Geus Mgmt For Withhold Against Elect Chi-Foon Chan Mgmt For Withhold Against Elect Alfred Castino Mgmt For Withhold Against Elect Bruce Chizen Mgmt For Withhold Against Elect Deborah Coleman Mgmt For Withhold Against Elect John Schwarz Mgmt For Withhold Against Elect Sasson Somekh Mgmt For Withhold Against Elect Roy Vallee Mgmt For Withhold Against Elect Steven Walske Mgmt For Withhold Against 2 Amendment to Employee Stock Mgmt For For For Purchase Plan 3 Ratification of Auditor Mgmt For For For Systemax Inc Ticker Security ID: Meeting Date Meeting Status SYX CUSIP9 871851101 06/12/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For Against Against RICHARD LEEDS 2 ELECTION OF DIRECTOR: Mgmt For Against Against BRUCE LEEDS 3 ELECTION OF DIRECTOR: Mgmt For Against Against ROBERT LEEDS 4 ELECTION OF DIRECTOR: Mgmt For Against Against GILBERT FIORENTINO 5 ELECTION OF DIRECTOR: Mgmt For Against Against ROBERT ROSENTHAL 6 ELECTION OF DIRECTOR: STACY Mgmt For Against Against S. DICK 7 ELECTION OF DIRECTOR: ANN R. Mgmt For Against Against LEVEN 8 Executive Incentive Plan Mgmt For For For 9 Amendment to the 1999 Long-Term Mgmt For Abstain Against Stock Incentive Plan 10 Ratification of Auditor Mgmt For For For T Rowe Price Group Inc Ticker Security ID: Meeting Date Meeting Status TROW CUSIP9 74144T108 04/10/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For EDWARD C. BERNARD 2 ELECTION OF DIRECTOR: JAMES Mgmt For For For T. BRADY 3 ELECTION OF DIRECTOR: J. Mgmt For For For ALFRED BROADDUS, JR. 4 ELECTION OF DIRECTOR: Mgmt For For For DONALD B. HEBB, JR. 5 ELECTION OF DIRECTOR: JAMES Mgmt For For For A.C. KENNEDY 6 ELECTION OF DIRECTOR: BRIAN Mgmt For For For C. ROGERS 7 ELECTION OF DIRECTOR: DR. Mgmt For For For ALFRED SOMMER 8 ELECTION OF DIRECTOR: Mgmt For For For DWIGHT S. TAYLOR 9 ELECTION OF DIRECTOR: ANNE Mgmt For For For MARIE WHITTEMORE 10 Increase in Authorized Common Mgmt For For For Stock 11 Ratification of Auditor Mgmt For For For 12 Transaction of Other Business Mgmt For Against Against Tech Data Corp. Ticker Security ID: Meeting Date Meeting Status TECD CUSIP9 878237106 06/04/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Dutkowsky Mgmt For Withhold Against Elect Jeffery Howells Mgmt For Withhold Against Elect David Upton Mgmt For Withhold Against Elect Harry Harczak, Jr. Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against For Against Advisory Vote on Executive Compensation Technitrol Inc Ticker Security ID: Meeting Date Meeting Status TNL CUSIP9 878555101 05/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect C.Mark Melliar-Smith Mgmt For Withhold Against 2 Amendment to the Board of Mgmt For For For Directors Stock Plan 3 Amendment to the Restricted Stock Mgmt For For For Plan II Teleflex Inc Ticker Security ID: Meeting Date Meeting Status TFX CUSIP9 879369106 05/01/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Cook Mgmt For For For Elect George Babich, Jr. Mgmt For For For Elect Stephen Klasko Mgmt For For For Elect Benson Smith Mgmt For For For 2 APPROVAL OF THE TELEFLEX Mgmt For For For INCORPORATED 2008 STOCK INCENTIVE PLAN. 3 Ratification of Auditor Mgmt For For For Tenneco Inc Ticker Security ID: Meeting Date Meeting Status TEN CUSIP9 880349105 05/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For CHARLES W. CRAMB 2 ELECTION OF DIRECTOR: Mgmt For For For DENNIS J. LETHAM 3 ELECTION OF DIRECTOR: Mgmt For For For FRANK E. MACHER 4 ELECTION OF DIRECTOR: Mgmt For For For ROGER B. PORTER 5 ELECTION OF DIRECTOR: DAVID Mgmt For For For B. PRICE, JR. 6 ELECTION OF DIRECTOR: Mgmt For For For GREGG M. SHERRILL 7 ELECTION OF DIRECTOR: PAUL Mgmt For For For T. STECKO 8 ELECTION OF DIRECTOR: Mgmt For For For MITSUNOBU TAKEUCHI 9 ELECTION OF DIRECTOR: JANE Mgmt For For For L. WARNER 10 Ratification of Auditor Mgmt For For For Terex Corp. Ticker Security ID: Meeting Date Meeting Status TEX CUSIP9 880779103 05/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ronald DeFeo Mgmt For For For Elect G. Chris Andersen Mgmt For For For Elect Paula Cholmondeley Mgmt For For For Elect Don DeFosset Mgmt For For For Elect William Fike Mgmt For For For Elect Thomas Hansen Mgmt For For For Elect Donald Jacobs Mgmt For For For Elect David Sachs Mgmt For For For Elect Oren Shaffer Mgmt For For For Elect David Wang Mgmt For For For Elect Helge Wehmeier Mgmt For For For 2 RATIFICATION OF SELECTION OF Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Tesoro Corp. Ticker Security ID: Meeting Date Meeting Status TSO CUSIP9 881609101 05/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Goldman Mgmt For For For Elect Steven Grapstein Mgmt For For For Elect William Johnson Mgmt For For For Elect Rodney Chase Mgmt For For For Elect Donald Schmude Mgmt For For For Elect Bruce Smith Mgmt For For For Elect John Bookout, III Mgmt For For For Elect Michael Wiley Mgmt For For For Elect Jim Nokes Mgmt For For For 2 Amendment to the 2006 Long-term Mgmt For For For Incentive Plan 3 Ratification of Auditor Mgmt For For For Tessco Technology Corp. Ticker Security ID: Meeting Date Meeting Status TESS CUSIP9 872386107 07/26/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Dennis J. Shaughnessy Mgmt For For For Elect Jay G. Baitler Mgmt For For For 2 Ratification of Auditor Mgmt For For For Thomas & Betts Corp. Ticker Security ID: Meeting Date Meeting Status TNB CUSIP9 884315102 05/07/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jeananne Hauswald Mgmt For For For Elect Dean Jernigan Mgmt For For For Elect Ronald Kalich, Sr. Mgmt For For For Elect Kenneth Masterson Mgmt For For For Elect Dominic Pileggi Mgmt For For For Elect Jean-Paul Richard Mgmt For For For Elect Kevin Roberg Mgmt For For For Elect David Stevens Mgmt For For For Elect William Waltrip Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 APPROVAL OF THE Mgmt For For For MANAGEMENT INCENTIVE PLAN 4 APPROVAL OF THE THOMAS AND Mgmt For For For BETTS 2 PLAN Thomas Properties Group Inc Ticker Security ID: Meeting Date Meeting Status TPGI CUSIP9 884453101 06/12/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Thomas Mgmt For For For Elect R.Bruce Andrews Mgmt For For For Elect Edward Fox Mgmt For For For Elect John Goolsby Mgmt For For For Elect Winston Hickox Mgmt For For For Elect Randall Scott Mgmt For For For Elect John Sischo Mgmt For For For 2 Amendment to the 2004 Equity Mgmt For For For Incentive Plan 3 Ratification of Auditor Mgmt For For For Tidewater Inc Ticker Security ID: Meeting Date Meeting Status TDW CUSIP9 886423102 07/12/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard du Moulin Mgmt For For For Elect J. Wayne Leonard Mgmt For For For Elect Dean Taylor Mgmt For For For 2 Ratification of Auditor Mgmt For For For TJX Companies Inc Ticker Security ID: Meeting Date Meeting Status TJX CUSIP9 872540109 06/03/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jose Alvarez Mgmt For For For Elect Alan Bennett Mgmt For For For Elect David Brandon Mgmt For For For Elect Bernard Cammarata Mgmt For For For Elect David Ching Mgmt For For For Elect Michael Hines Mgmt For For For Elect Amy Lane Mgmt For For For Elect Carol Meyrowitz Mgmt For For For Elect John O'Brien Mgmt For For For Elect Robert Shapiro Mgmt For For For Elect Willow Shire Mgmt For For For Elect Fletcher Wiley Mgmt For For For 2 RATIFICATION OF APPOINTMENT Mgmt For For For OF PRICEWATERHOUSECOOPERS LLP. 3 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING ELECTION OF DIRECTORS BY MAJORITY VOTE. 4 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING IMPLEMENTATION OF THE MACBRIDE PRINCIPLES. Toro Corp. Ticker Security ID: Meeting Date Meeting Status TTC CUSIP9 891092108 03/11/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Katherine Harless Mgmt For For For Elect Michael Hoffman Mgmt For For For Elect Inge Thulin Mgmt For For For 2 Amendment to the 2000 Stock Mgmt For For For Option Plan 3 Ratification of Auditor Mgmt For For For Transocean Inc Ticker Security ID: Meeting Date Meeting Status RIG CUSIP9 G90073100 05/16/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: JON A. Mgmt For For For MARSHALL 2 ELECTION OF DIRECTOR: Mgmt For For For MARTIN B. MCNAMARA 3 ELECTION OF DIRECTOR: Mgmt For For For ROBERT E. ROSE 4 ELECTION OF DIRECTOR: IAN C. Mgmt For For For STRACHAN 5 Ratification of Auditor Mgmt For For For Travelzoo Inc Ticker Security ID: Meeting Date Meeting Status TZOO CUSIP9 89421Q106 06/03/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ralph Bartel Mgmt For Withhold Against Elect Holger Bartel Mgmt For Withhold Against Elect David Ehrlich Mgmt For Withhold Against Elect Donovan Neale-May Mgmt For Withhold Against Elect Kelly Urso Mgmt For Withhold Against Trico Marine Services Inc. Ticker Security ID: Meeting Date Meeting Status TRMA CUSIP9 896106200 06/12/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Bachmann Mgmt For For For Elect Kenneth Burke Mgmt For For For 2 Ratification of Auditor Mgmt For For For Trident Microsystems Inc Ticker Security ID: Meeting Date Meeting Status TRID CUSIP9 895919108 05/16/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Amendment to the 2006 Equity Mgmt For Against Against Incentive Plan Trident Microsystems Inc Ticker Security ID: Meeting Date Meeting Status TRID CUSIP9 895919108 11/20/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Millard Phelps Mgmt For For For Elect Brian Backman Mgmt For For For Elect Glen Antle Mgmt For For For Elect Sylvia Summers Mgmt For For For 2 Ratification of Auditor Mgmt For For For Triquint Semiconductor Inc Ticker Security ID: Meeting Date Meeting Status TQNT CUSIP9 89674K103 05/21/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Paul Gary Mgmt For For For Elect C. Scott Gibson Mgmt For Withhold Against Elect Nicolas Kauser Mgmt For Withhold Against Elect Ralph Quinsey Mgmt For For For Elect Walden Rhines Mgmt For For For Elect Steven Sharp Mgmt For For For Elect Willis Young Mgmt For For For 2 Ratification of Auditor Mgmt For For For TRUEBLUE, INC Ticker Security ID: Meeting Date Meeting Status TBI CUSIP9 89785X101 05/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Steven Cooper Mgmt For For For Elect Keith Grinstein Mgmt For For For Elect Thomas McChesney Mgmt For For For Elect Gates McKibbin Mgmt For For For Elect Joseph Sambataro, Jr. Mgmt For For For Elect William Steele Mgmt For For For Elect Robert Sullivan Mgmt For For For Elect Craig Tall Mgmt For For For 2 Ratification of Auditor Mgmt For For For TrustCo Bank Corp. NY Ticker Security ID: Meeting Date Meeting Status TRST CUSIP9 898349105 05/19/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Anthony Marinello Mgmt For Withhold Against Elect William Powers Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For UAL Corp Ticker Security ID: Meeting Date Meeting Status UAUA CUSIP9 902549807 06/12/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Almeida Mgmt For For For Elect Mary Bush Mgmt For For For Elect W. James Farrell Mgmt For For For Elect Walter Isaacson Mgmt For For For Elect Robert Krebs Mgmt For For For Elect Robert Miller Mgmt For For For Elect James O'Connor Mgmt For For For Elect Glenn Tilton Mgmt For For For Elect David Vitale Mgmt For For For Elect John Walker Mgmt For For For 2 RATIFICATION OF APPOINTMENT Mgmt For For For OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS. 3 APPROVAL OF 2008 INCENTIVE Mgmt For Against Against COMPENSATION PLAN. 4 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Executive Compensation 5 Shareholder Proposal Regarding ShrHoldr Against Against For Charitable Contributions Report Unisource Energy Corp. Commerce Ticker Security ID: Meeting Date Meeting Status UNS CUSIP9 909205106 05/02/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Pignatelli Mgmt For For For Elect Lawrence Aldrich Mgmt For For For Elect Barbara Baumann Mgmt For For For Elect Larry Bickle Mgmt For For For Elect Elizabeth Bilby Mgmt For For For Elect Harold Burlingame Mgmt For For For Elect John Carter Mgmt For For For Elect Robert Elliott Mgmt For For For Elect Daniel Fessler Mgmt For For For Elect Kenneth Handy Mgmt For For For Elect Warren Jobe Mgmt For For For Elect Ramiro Peru Mgmt For For For Elect Gregory Pivirotto Mgmt For For For Elect Joaquin Ruiz Mgmt For For For 2 RATIFICATION OF SELECTION OF Mgmt For For For INDEPENDENT AUDITOR United Online Inc Ticker Security ID: Meeting Date Meeting Status UNTD CUSIP9 911268100 06/12/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Mark Goldston Mgmt For For For Elect Carol Scott Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Transaction of Other Business Mgmt For Against Against United Technologies Corp. Ticker Security ID: Meeting Date Meeting Status UTX CUSIP9 913017109 04/09/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Louis Chenevert Mgmt For For For Elect George David Mgmt For For For Elect John Faraci Mgmt For For For Elect Jean-Pierre Garnier Mgmt For For For Elect Jamie Gorelick Mgmt For For For Elect Charles Lee Mgmt For For For Elect Richard McCormick Mgmt For For For Elect Harold McGraw III Mgmt For For For Elect Richard Myers Mgmt For For For Elect H. Patrick Swygert Mgmt For For For Elect André Villeneuve Mgmt For For For Elect Christine Whitman Mgmt For For For 2 APPOINTMENT OF Mgmt For For For INDEPENDENT AUDITORS 3 APPROVAL OF AMENDMENT TO Mgmt For For For THE 2005 LONG-TERM INCENTIVE PLAN 4 SHAREOWNER PROPOSAL: ShrHoldr Against Against For PRINCIPLES FOR HEALTH CARE REFORM 5 SHAREOWNER PROPOSAL: ShrHoldr Against Against For GLOBAL SET OF CORPORATE STANDARDS 6 SHAREOWNER PROPOSAL: PAY ShrHoldr Against Against For FOR SUPERIOR PERFORMANCE 7 SHAREOWNER PROPOSAL: ShrHoldr Against Against For OFFSETS FOR FOREIGN MILITARY SALES UnitedHealth Group Inc Ticker Security ID: Meeting Date Meeting Status UNH CUSIP9 91324P102 06/05/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM C. BALLARD, JR. 2 ELECTION OF DIRECTOR: Mgmt For For For RICHARD T. BURKE 3 ELECTION OF DIRECTOR: Mgmt For For For ROBERT J. DARRETTA 4 ELECTION OF DIRECTOR: Mgmt For For For STEPHEN J. HEMSLEY 5 ELECTION OF DIRECTOR: Mgmt For Against Against MICHELE J. HOOPER 6 ELECTION OF DIRECTOR: Mgmt For For For DOUGLAS W. LEATHERDALE 7 ELECTION OF DIRECTOR: Mgmt For For For GLENN M. RENWICK 8 ELECTION OF DIRECTOR: GAIL Mgmt For For For R. WILENSKY, PH.D. 9 APPROVAL OF THE MATERIAL Mgmt For For For TERMS FOR PAYMENT OF EXECUTIVE INCENTIVE COMPENSATION 10 Amendment to the 1993 Employee Mgmt For For For Stock Purchase Plan 11 Ratification of Auditor Mgmt For Against Against 12 SHAREHOLDER PROPOSAL ShrHoldr Against Against For CONCERNING ADVISORY VOTE ON EXECUTIVE COMPENSATION 13 SHAREHOLDER PROPOSAL ShrHoldr Against Against For CONCERNING PERFORMANCE VESTING SHARES Universal American Financial Corp. Ticker Security ID: Meeting Date Meeting Status UAM CUSIP9 913377107 06/03/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Barry Averill Mgmt For For For Elect Richard Barasch Mgmt For For For Elect Sally Crawford Mgmt For For For Elect Matthew Etheridge Mgmt For For For Elect Mark Gormley Mgmt For For For Elect Charles Hallberg Mgmt For For For Elect Mark Harmeling Mgmt For For For Elect Linda Lamel Mgmt For For For Elect Eric Leathers Mgmt For For For Elect Patrick McLaughlin Mgmt For For For Elect Robert Spass Mgmt For For For Elect Sean Traynor Mgmt For For For Elect Robert Wright Mgmt For For For 2 Ratification of Auditor Mgmt For For For Universal Corp. Ticker Security ID: Meeting Date Meeting Status UVV CUSIP9 913456109 08/07/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Chester Crocker Mgmt For For For Elect Charles Foster, Jr. Mgmt For For For Elect Thomas Johnson Mgmt For For For Elect Jeremiah Sheehan Mgmt For For For 2 APPROVE THE UNIVERSAL Mgmt For Against Against CORPORATION 2007 STOCK INCENTIVE PLAN 3 Amendment to Eliminate the Mgmt For For For Requirement of Shareholder Vote 4 Revise Indemnification and Mgmt For For For Limitation on Liability Provisions 5 Elimination of 8% Cumulative Mgmt For For For Preferred Stock US Bancorp Ticker Security ID: Meeting Date Meeting Status USB CUSIP9 902973304 04/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Douglas Baker, Jr. Mgmt For For For 2 Elect Joel Johnson Mgmt For For For 3 Elect David O'Maley Mgmt For For For 4 Elect O'Dell Owens Mgmt For For For 5 Elect Craig Schnuck Mgmt For For For 6 Ratification of Auditor Mgmt For For For 7 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation 8 Shareholder Proposal Regarding ShrHoldr Against Against For Separation of Chairman and CEO USA Mobility Inc Ticker Security ID: Meeting Date Meeting Status USMO CUSIP9 90341G103 05/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Nicholas Gallopo Mgmt For For For Elect Vincent Kelly Mgmt For For For Elect Brian O'Reilly Mgmt For For For Elect Matthew Oristano Mgmt For For For Elect Thomas Schilling Mgmt For For For Elect Samme Thompson Mgmt For For For Elect Royce Yudkoff Mgmt For For For 2 Ratification of Auditor Mgmt For For For USANA Health Sciences Inc Ticker Security ID: Meeting Date Meeting Status USNA CUSIP9 90328M107 04/23/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Myron Wentz Mgmt For Withhold Against Elect Ronald Poelman Mgmt For Withhold Against Elect Robert Anciaux Mgmt For Withhold Against Elect Jerry McClain Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For UTStarcom Inc Ticker Security ID: Meeting Date Meeting Status UTSI CUSIP9 918076100 11/29/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Thomas Toy Mgmt For For For 2 Ratification of Auditor Mgmt For For For Valero Energy Corp. Ticker Security ID: Meeting Date Meeting Status VLO CUSIP9 91913Y100 05/01/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect W. E. Bradford Mgmt For For For Elect Ronald Calgaard Mgmt For For For Elect Irl Engelhardt Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Prohibition of Executive Stock Sales During Stock Repurchase Periods 4 Shareholder Proposal Regarding an ShrHoldr Against Against For Advisory Vote on Executive Compensation 5 Shareholder Proposal Regarding ShrHoldr Against Against For Reviewing Political Contributions ValueVision Media Inc Ticker Security ID: Meeting Date Meeting Status VVTV CUSIP9 92047K107 06/11/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Rene Aiu Mgmt For Withhold Against Elect John Buck Mgmt For Withhold Against Elect Marshall Geller Mgmt For Withhold Against Elect Robert Korkowski Mgmt For Withhold Against Elect George Vandeman Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Verizon Communications Inc Ticker Security ID: Meeting Date Meeting Status VZ CUSIP9 92343V104 05/01/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For RICHARD L. CARRION 2 ELECTION OF DIRECTOR: M. Mgmt For For For FRANCES KEETH 3 ELECTION OF DIRECTOR: Mgmt For For For ROBERT W. LANE 4 ELECTION OF DIRECTOR: Mgmt For For For SANDRA O. MOOSE 5 ELECTION OF DIRECTOR: Mgmt For For For JOSEPH NEUBAUER 6 ELECTION OF DIRECTOR: Mgmt For For For DONALD T. NICOLAISEN 7 ELECTION OF DIRECTOR: Mgmt For For For THOMAS H. O BRIEN 8 ELECTION OF DIRECTOR: Mgmt For For For CLARENCE OTIS, JR. 9 ELECTION OF DIRECTOR: HUGH Mgmt For For For B. PRICE 10 ELECTION OF DIRECTOR: IVAN Mgmt For For For G. SEIDENBERG 11 ELECTION OF DIRECTOR: JOHN Mgmt For For For W. SNOW 12 ELECTION OF DIRECTOR: JOHN Mgmt For For For R. STAFFORD 13 Ratification of Auditor Mgmt For For For 14 ELIMINATE STOCK OPTIONS ShrHoldr Against Against For 15 GENDER IDENTITY ShrHoldr Against Against For NONDISCRIMINATION POLICY 16 SEPARATE OFFICES OF ShrHoldr Against Against For CHAIRMAN AND CEO Village Supermarket Inc Ticker Security ID: Meeting Date Meeting Status VLGEA CUSIP9 927107409 12/07/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Sumas Mgmt For Withhold Against Elect Perry Sumas Mgmt For Withhold Against Elect Robert Sumas Mgmt For Withhold Against Elect William Sumas Mgmt For Withhold Against Elect John Sumas Mgmt For Withhold Against Elect John McDermott Mgmt For Withhold Against Elect Steven Crystal Mgmt For Withhold Against Elect David Judge Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For VISUAL SCIENCES INC Ticker Security ID: Meeting Date Meeting Status VSCN CUSIP9 92845H108 01/17/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For Wabash National Corp. Ticker Security ID: Meeting Date Meeting Status WNC CUSIP9 929566107 05/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For RICHARD J. GIROMINI 2 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM P. GREUBEL 3 ELECTION OF DIRECTOR: Mgmt For For For MARTIN C. JISCHKE 4 ELECTION OF DIRECTOR: J.D. Mgmt For For For (JIM) KELLY 5 ELECTION OF DIRECTOR: Mgmt For For For STEPHANIE K. KUSHNER 6 ELECTION OF DIRECTOR: LARRY Mgmt For For For J. MAGEE 7 ELECTION OF DIRECTOR: SCOTT Mgmt For For For K. SORENSEN 8 ELECTION OF DIRECTOR: Mgmt For For For RONALD L. STEWART 9 Ratification of Auditor Mgmt For For For WARNER CHILCOTT PLC Ticker Security ID: Meeting Date Meeting Status WCRX CUSIP9 G9435N108 05/08/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Todd Abbrecht Mgmt For Withhold Against Elect David Burgstahler Mgmt For Withhold Against Elect Stephen Pagliuca Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Watson Pharmaceuticals Inc Ticker Security ID: Meeting Date Meeting Status WPI CUSIP9 942683103 05/09/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Paul Bisaro Mgmt For For For Elect Michael Fedida Mgmt For For For Elect Albert Hummel Mgmt For For For Elect Catherine Klema Mgmt For For For 2 Ratification of Auditor Mgmt For For For Weingarten Realty Investors Ticker Security ID: Meeting Date Meeting Status WRI CUSIP9 948741103 05/07/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Stanford Alexander Mgmt For For For Elect Andrew Alexander Mgmt For For For Elect James Crownover Mgmt For For For Elect Robert Cruikshank Mgmt For For For Elect Melvin Dow Mgmt For For For Elect Stephen Lasher Mgmt For For For Elect Douglas Schnitzer Mgmt For For For Elect C.Park Shaper Mgmt For For For Elect Marc Shapiro Mgmt For For For 2 Ratification of Auditor Mgmt For For For Weyco Group Inc Ticker Security ID: Meeting Date Meeting Status WEYS CUSIP9 962149100 04/29/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Thomas Florsheim, Jr. Mgmt For For For Elect Robert Feitler Mgmt For For For WGL Holdings Inc Ticker Security ID: Meeting Date Meeting Status WGL CUSIP9 92924F106 03/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Barnes Mgmt For For For Elect George Clancy, Jr. Mgmt For For For Elect James DeGraffenreidt, Jr. Mgmt For For For Elect James Dyke, Jr. Mgmt For For For Elect Melvyn Estrin Mgmt For For For Elect James Lafond Mgmt For For For Elect Debra Lee Mgmt For For For Elect Karen Williams Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 PROPOSAL TO PROVIDE FOR ShrHoldr Against Against For CUMULATIVE VOTING IN THE ELECTION OF DIRECTORS. Whirlpool Corp. Ticker Security ID: Meeting Date Meeting Status WHR CUSIP9 963320106 04/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For HERMAN CAIN 2 ELECTION OF DIRECTOR: JEFF Mgmt For For For M. FETTIG 3 ELECTION OF DIRECTOR: MILES Mgmt For For For L. MARSH 4 ELECTION OF DIRECTOR: PAUL Mgmt For For For G. STERN 5 STOCKHOLDER PROPOSAL TO ShrHoldr Against For Against ELECT EACH DIRECTOR ANNUALLY. 6 Shareholder Proposal Regarding ShrHoldr Against For Against Eliminating Supermajority Provisions Willbros Group Inc Ticker Security ID: Meeting Date Meeting Status WG CUSIP9 969199108 05/29/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Bayer Mgmt For For For Elect William Berry Mgmt For For For Elect Arlo DeKraai Mgmt For For For 2 Amendment to the 1996 Stock Plan Mgmt For For For 3 Amendment to the 2006 Director Mgmt For For For Restricted Stock Plan 4 Ratification of Auditor Mgmt For For For Wilmington Trust Corp. Ticker Security ID: Meeting Date Meeting Status WL CUSIP9 971807102 04/17/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Carolyn Burger Mgmt For For For Elect Robert Harra, Jr. Mgmt For For For Elect Rex Mears Mgmt For For For Elect Robert Tunnell, Jr. Mgmt For For For Elect Susan Whiting Mgmt For For For 2 APPROVAL OF 2008 EMPLOYEE Mgmt For For For STOCK PURCHASE PLAN 3 APPROVAL OF 2008 LONG-TERM Mgmt For For For INCENTIVE PLAN Wilsons The Leather Experts Ticker Security ID: Meeting Date Meeting Status WLSN CUSIP9 972463103 08/08/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of Voting Rights of Series Mgmt For For For A Preferred Stock and Potential Issuance of Common Stock Wolverine Worldwide Inc Ticker Security ID: Meeting Date Meeting Status WWW CUSIP9 978097103 04/17/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Gerber Mgmt For For For Elect Blake Krueger Mgmt For For For Elect Michael Volkema Mgmt For For For 2 Ratification of Auditor Mgmt For For For World Acceptance Corp. Ticker Security ID: Meeting Date Meeting Status WRLD CUSIP9 981419104 08/01/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect A. Alexander McLean, lll Mgmt For For For Elect James R. Gilreath Mgmt For For For Elect William S. Hummers, lll Mgmt For For For Elect Charles Way Mgmt For For For Elect Ken R. Bramlett, Jr. Mgmt For For For Elect Mark C. Roland Mgmt For For For 2 Ratification of Auditor Mgmt For For For World Air Holdings Inc Ticker Security ID: Meeting Date Meeting Status WLDA CUSIP9 98142V104 07/18/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Merger/Acquisition Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For Wyndham Worldwide Corp. Ticker Security ID: Meeting Date Meeting Status WYN CUSIP9 98310W108 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Buckman Mgmt For For For Elect George Herrera Mgmt For For For 2 Ratification of Auditor Mgmt For For For XTO Energy Inc Ticker Security ID: Meeting Date Meeting Status XTO CUSIP9 98385X106 05/20/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM H. ADAMS III 2 ELECTION OF DIRECTOR: KEITH Mgmt For For For A. HUTTON 3 ELECTION OF DIRECTOR: JACK Mgmt For For For P. RANDALL 4 Amendment to the 2004 Stock Mgmt For For For Incentive Plan 5 Ratification of Auditor Mgmt For For For 6 STOCKHOLDER PROPOSAL TO ShrHoldr Against For Against DECLASSIFY THE BOARD OF DIRECTORS. Zenith National Insurance Corp. Ticker Security ID: Meeting Date Meeting Status ZNT CUSIP9 989390109 05/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Max Kampelman Mgmt For For For Elect Robert Miller Mgmt For For For Elect Leon Panetta Mgmt For For For Elect Catherine Reynolds Mgmt For For For Elect Alan Rothenberg Mgmt For For For Elect William Sessions Mgmt For For For Elect Gerald Tsai, Jr. Mgmt For For For Elect Michael Zavis Mgmt For For For Elect Stanley Zax Mgmt For For For 2 Amendment to the 2004 Restricted Mgmt For For For Stock Plan 3 Ratification of Auditor Mgmt For For For Zoran Corp. Ticker Security ID: Meeting Date Meeting Status ZRAN CUSIP9 98975F101 06/12/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Levy Gerzberg Mgmt For For For Elect Uzia Galil Mgmt For For For Elect Raymond Burgess Mgmt For For For Elect James Meindl Mgmt For For For Elect Jim Owens, Jr. Mgmt For For For Elect David Rynne Mgmt For For For Elect Arthur Stabenow Mgmt For For For Elect Philip Young Mgmt For For For 2 Amendment to the 2005 Equity Mgmt For For For Incentive Plan 3 Ratification of Auditor Mgmt For For For Zoran Corp. Ticker Security ID: Meeting Date Meeting Status ZRAN CUSIP9 98975F101 07/18/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Levy Gerzberg Mgmt For For For Elect Uzia Galil Mgmt For For For Elect Raymond Burgess Mgmt For For For Elect James Meindl Mgmt For For For Elect Jim Owens, Jr. Mgmt For For For Elect David Rynne Mgmt For For For Elect Arthur Stabenow Mgmt For For For Elect Philip Young Mgmt For For For 2 Ratification of Auditor Mgmt For For For Any ballot marked 'Abstain' is considered to have been voted. Ballots marked 'Abstain' are considered to have been voted against management's recommendation if management's recommendation is 'For' or 'Against,' and for managements recommendation if managements recommendation is Abstain. Where management has recommended that shareholders 'Abstain' from voting on a ballot item, a ballot marked 'For' or 'Against' is considered to have been voted against management's recommendation to 'Abstain.' Where management has made no recommendation on a ballot item, 'NA' is used to indicate that there is no management recommendation that a shareholder may vote 'For' or 'Against.' SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: Putnam Capital Appreciation Fund By: /s/ Charles E. Porter Name: Charles E. Porter Title: Executive Vice President, Associate Treasurer, Principal Executive Officer and Compliance Liaison Date: August 1, 2008
